Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 1 of 152 Page ID #:234




   1   Robert V. Prongay (#270796)
       Lesley F. Portnoy (#304851)
   2   GLANCY PRONGAY & MURRAY
       LLP
   3   1925 Century Park East, Suite 2100
       Los Angeles, CA 90067
   4   Telephone: (310) 201-9150
       Facsimile: (310) 201-9160
   5   Email: info@glancylaw.com
   6   Liaison Counsel for Lead Plaintiff
       Steamfitters Local 449 Pension Plan and
   7   the Proposed Class
   8   Jonathan Gardner (pro hac vice)
       Michael P. Canty (pro hac vice application
   9   filed)
       Christine M. Fox (pro hac vice)
  10   Theodore J. Hawkins (pro hac vice)
       LABATON SUCHAROW LLP
  11   140 Broadway
       New York, NY 10005
  12   Telephone: (212) 907-0700
       Facsimile: (212) 818-0477
  13   Emails:
       jgardner@labaton.com
  14   mcanty@labaton.com
       cfox@labaton.com
  15   thawkins@labaton.com
  16   Counsel for Lead Plaintiff Steamfitters
       Local 449 Pension Plan and the Proposed
  17   Class
  18                            UNITED STATES DISTRICT COURT
  19                          CENTRAL DISTRICT OF CALIFORNIA
  20   STEAMFITTERS LOCAL 449 PENSION )
       PLAN, Individually and on Behalf of All )
  21   Others Similarly Situated,              ) Case No.: 2:18-cv-03579 (MR)
                                               )
  22                            Plaintiff,     ) CLASS ACTION
                                               )
  23         vs.                               ) AMENDED CLASS ACTION
                                               ) COMPLAINT FOR VIOLATION
  24   MOLINA HEALTHCARE, INC., J.             ) OF THE FEDERAL SECURITIES
       MARIO MOLINA, JOHN C. MOLINA, ) LAWS
  25   TERRY P. BAYER, and RICK HOPFER, )
                                               ) DEMAND FOR JURY TRIAL
  26                            Defendant.     )
                                               )
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 2 of 152 Page ID #:235




   1                                           TABLE OF CONTENTS
   2                                                                                                                         Page
   3   GLOSSARY OF TERMS AND ABBREVIATIONS USED IN
       AMENDED COMPLAINT ...................................................................................... iv 
   4
       I.      NATURE OF THE ACTION .......................................................................... 1 
   5
       II.     JURISDICTION AND VENUE ................................................................... 15 
   6
       III.    PARTIES ....................................................................................................... 16 
   7
       IV.     CONTROL PERSON ALLEGATIONS ....................................................... 19 
   8
       V.      SUBSTANTIVE ALLEGATIONS ............................................................... 21 
   9
               A.       Background ......................................................................................... 21 
  10
               B.       Molina’s Traditional Business ............................................................ 22 
  11
               C.       Molina’s Administrative Infrastructure .............................................. 23 
  12
               D.       Expansion of Molina’s Business into the ACA Marketplace ............. 24 
  13
                        1.        Supposed Ramp-Up of Molina’s Administrative
  14                              Infrastructure............................................................................. 24 
  15                    2.        Molina’s 2015 Equity Offering and Acquisition Spree............ 26 
  16           E.       Serious Problems with the Company’s Administrative
                        Infrastructure Plagued Molina Throughout the Class Period,
  17                    Were Made Known to the Individual Defendants, But Were Not
                        Disclosed to the Market During that Time ......................................... 29 
  18
                        1.        Problems with Enrollment Data ............................................... 29 
  19
                        2.        Problems with Claims and Utilization Management ................ 35 
  20
                        3.        Problems with Provider Data Maintenance and Payment ........ 42 
  21
                        4.        Lack of Integrity of Data Causes Miscalculation of Risk
  22                              Scores ........................................................................................ 44 
  23                    5.        Lack of Integrity of Data Causes Mispricing of ACA
                                  Plans .......................................................................................... 46 
  24
                        6.        Molina’s Refusal to Upgrade to a More Robust Platform ....... 46 
  25
                        7.        The Individual Defendants and Other Members of
  26                              Molina Senior Management Are Informed of the Serious
                                  Limitations and Lack of Scalability of the Company’s
  27                              Administrative Infrastructure ................................................... 47 
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 3 of 152 Page ID #:236




   1   VI.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
              STATEMENTS AND OMISSIONS............................................................. 51 
   2
              A.      Third Quarter Fiscal 2014 Results ...................................................... 51 
   3
              B.      Fourth Quarter and Full Year 2014 Results and Investor Day ........... 54 
   4
              C.      First Quarter Fiscal 2015 Results........................................................ 59 
   5
              D.      Second Quarter Fiscal 2015 Results and Investor Day ...................... 59 
   6
              E.      Third Quarter Fiscal 2015 Results ...................................................... 61 
   7
              F.      J.P. Morgan Healthcare Conference – January 11, 2016.................... 61 
   8
              G.      Fourth Quarter and Full Year 2015 Results and Investor Day ........... 62 
   9
              H.      The Truth Begins To Emerge, But Defendants Continue to
  10                  Mislead Investors ................................................................................ 64 
  11                  1.       First Quarter Fiscal 2016 Results (First Partial Corrective
                               Disclosure) ................................................................................ 64 
  12
                      2.       Barclays Conference - June 9, 2016 ......................................... 73 
  13
                      3.       Press Release - July 13, 2016 ................................................... 73 
  14
                      4.       Second Quarter Fiscal 2016 Results ......................................... 74 
  15
                      5.       Third Quarter Fiscal 2016 Results ............................................ 76 
  16
                      6.       J.P. Morgan Healthcare Conference – January 9, 2017 ........... 76 
  17
                      7.       Fourth Quarter and Full Year 2016 Results and February
  18                           16, 2017 Investor Day (Second Partial Corrective
                               Disclosure) ................................................................................ 77 
  19
                      8.       2016 Annual Report Disclosing A Material Weakness in
  20                           Molina’s Internal Control Over Financial Reporting ............... 84 
  21                  9.       Firing of the Molina Brothers – May 2, 2017 .......................... 86 
  22                  10.      First Quarter 2017 Results – May 2, 2017 ............................... 88 
  23   VII.  THE FULL TRUTH IS REVEALED ........................................................... 89 
  24   VIII.  POST-CLASS PERIOD EVENTS ............................................................... 94 
  25   IX.    ADDITIONAL EVIDENCE OF SCIENTER............................................. 100 
  26          A.      Certain Defendants’ Stock Sales During the Class Period Were
                      Highly Unusual and Suspicious ........................................................ 101 
  27
                      1.       The Value and Amount of Trading by these Defendants
  28                           Was Highly Unusual ............................................................... 102 
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                                                       ii
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 4 of 152 Page ID #:237




   1                             (a)       The Nominal Amount and Percentage of Molina
                                           Holdings Sold During the Class Period Were
   2                                       Extremely Large ........................................................... 103 
   3                             (b)       These Defendants’ Stock Sales Were Inconsistent
                                           With Prior Trading Practices ........................................ 105 
   4
                                 (c)       The Timing of the Stock Sales Was Suspicious .......... 106 
   5
                        2.       The Presence of 10b5-1 Trading Plans Adopted by the
   6                             Individual Defendants Does Not Absolve Them of
                                 Liability................................................................................... 106 
   7
               B.       Statements by Former Molina Employees Corroborate that
   8                    Defendants Knew or Were Reckless in Not Knowing That the
                        Company’s Administrative Infrastructure Was Not Scalable and
   9                    Could Not Handle the Growth in Molina’s Business During the
                        Class Period....................................................................................... 108 
  10
               C.       Defendants’ Admissions Regarding the Company’s Failed
  11                    Infrastructure Build-Out Also Provide Strong Evidence of
                        Scienter.............................................................................................. 111 
  12
               D.       The Wholesale Replacement of Molina’s Senior Management,
  13                    Including the Sudden Departure of the Individual Defendants
                        During or Immediately Following the Class Period, Also
  14                    Provides Strong Evidence of Scienter .............................................. 115 
  15           E.       Growth in Health Plan Membership Was Extremely Important
                        to the Company’s Success and Defendants Spoke Frequently
  16                    About Molina’s Growth Strategy and Reliance on its
                        Administrative Infrastructure to Support that Growth...................... 117 
  17
       X.      LOSS CAUSATION/ECONOMIC LOSS .................................................. 123 
  18
       XI.     CLASS ACTION ALLEGATIONS ........................................................... 126 
  19
       XII.  PRESUMPTION OF RELIANCE .............................................................. 127 
  20
       XIII.  NO SAFE HARBOR ................................................................................... 129 
  21
       XIV.  CLAIMS FOR RELIEF .............................................................................. 129 
  22
               COUNT I For Violation of Section 10(b) of the Exchange Act and
  23           Rule 10b-5 Against All Defendants ............................................................ 129 
  24           COUNT II For Violation of Section 20(a) of the Exchange Act
               Against the Individual Defendants .............................................................. 132 
  25
       PRAYER FOR RELIEF ........................................................................................ 134 
  26
       JURY DEMAND ................................................................................................... 134 
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                                                         iii
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 5 of 152 Page ID #:238




   1                    GLOSSARY OF TERMS AND ABBREVIATIONS
   2                             USED IN AMENDED COMPLAINT
   3              Term                                           Definition
   4
         ABD                       Aged, Blind and Disabled. Medicaid provides coverage
   5
                                   for a broad range of health services, including doctors’
   6
                                   visits, hospital care, and medical equipment if the patient
   7
                                   is over 65, blind, or has a disability, and meets financial
   8
                                   eligibility requirements.
   9
         ACA                       The Patient Protection and Affordable Care Act, often
  10
                                   shortened to the Affordable Care Act or nicknamed
  11
                                   Obamacare, is a United States federal statute enacted by
  12
                                   the 111th United States Congress and signed into law by
  13
                                   President Barack Obama on March 23, 2010.
  14
         Acuity                    Generally refers to the level of care a patient requires. A
  15
                                   general accepted system for patient acuity based on a
  16
                                   scale that adequately represents the patients’ complex
  17
                                   level of care.
  18
         Administrative            Refers to the information technology (“IT”) systems that
  19
         infrastructure            allow Molina to process health plan business functions
  20
                                   including, but not limited to: collecting and processing
  21
                                   enrollment data, provider enrollment and credentialing,
  22
                                   Eligibility Benefit Inquiry and Response, member billing,
  23
                                   claims processing, provider payment and seeking
  24
                                   appropriate payments and reimbursements from states and
  25
                                   the federal government. Molina’s administrative
  26
                                   infrastructure includes its hardware, software, networks,
  27
                                   and other IT assets such as the Company’s claims
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                              iv
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 6 of 152 Page ID #:239




   1             Term                                            Definition
   2
                                   processing platform, QNXT.
   3
         Auto-approval             This refers to the process by which requests for clinical
   4
                                   services and procedures were automatically approved
   5
                                   instead of reviewed and approved individually due to
   6
                                   system slowdowns and outages at Molina.
   7
         CHIP                      Children’s Health Insurance Program. CHIP is a joint
   8
                                   federal and state matching program that provides health
   9
                                   care coverage to children whose families earn too much
  10
                                   to qualify for Medicaid coverage.
  11
         COSO                      Committee of Sponsoring Organizations of the Treadway
  12
                                   Commission
  13
         CMS                       Centers for Medicare and Medicaid Services
  14
         Duals                     Refers to a member-centered health care approach for
  15
                                   people who are eligible for both Medicaid and Medicare.
  16
         LMRP                      Local Medical Review Policy (LMRP) Information
  17
                                   Definition of an LMRP. An LMRP is a Local Medical
  18
                                   Review Policy. LMRPs are the coverage policies that are
  19
                                   developed by the Medicare Insurance Carriers and apply
  20
                                   directly to claims made to the Insurance Carrier for
  21
                                   Coverage under Medicare.
  22
         MCR                       Medical Care Ratio, also known as medical cost ratio.
  23
                                   Metric that healthcare facilities accepting Medicare must
  24
                                   send to CMS on time each year. Used in managed health
  25
                                   care and health insurance to measure medical costs as a
  26
                                   percentage of premium revenues.
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                            v
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 7 of 152 Page ID #:240




   1             Term                                            Definition
   2
         Medical margin            Premium revenue minus direct pay out medical costs
   3
         MLR                       Medical Loss Ratio
   4
         PMPM                      Per-member per-month
   5
         Risk adjustment           Under Medicare and ACA Guidelines, health plans’
   6
         liabilities/payments composite risk scores are compared with the overall
   7
                                   average risk score for the relevant state and market pool.
   8
                                   Health plans are required to make a risk transfer payment
   9
                                   into the pool if their composite risk scores are below the
  10
                                   average risk score, Conversely, health plans will receive a
  11
                                   risk adjustment payment from the pool if their composite
  12
                                   risk scores are above the average risk score. The goal of
  13
                                   the risk adjustment program is to adjust payments to
  14
                                   insurers to reflect the actual risk profile of the individuals
  15
                                   who enroll in their plans relative to other plans in the
  16
                                   same state and block. The goal of the risk adjustment
  17
                                   program is to adjust payments to insurers to reflect the
  18
                                   actual risk profile of the individuals who enroll in their
  19
                                   plans relative to other plans in the same state and block.
  20
                                   The risk adjustment program is divided into two stages.
  21
                                   The first stage is the determination of a “risk score” of
  22
                                   each insured population. The second stage is the risk
  23
                                   transfer formula that is used to balance the premiums
  24
                                   among the health plans to reflect differences in risk scores
  25
                                   of the enrolled population by health plan.
  26
         Risk scores               Risk scores predict how a health plan’s liability will differ
  27
                                   from the State average due to the health status of its
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                             vi
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 8 of 152 Page ID #:241




   1             Term                                            Definition
   2
                                   enrollees. Health plans such as Molina calculate their
   3
                                   own risk scores based on claims experience of its member
   4
                                   population. Molina’s claim experience is derived from
   5
                                   paid claims information within its IT systems. Risk scores
   6
                                   can be affected by non-paid claims or pending approval
   7
                                   claims.
   8
         Scalability               Refers to a system’s capacity to handle a growing amount
   9
                                   of work. In this context, it refers to Molina’s ability to
  10
                                   grow membership and growth claims processed based on
  11
                                   its existing IT systems, rather than migrate to different IT
  12
                                   systems.
  13
         TANF                      Temporary Assistance for Needy Families. The TANF
  14
                                   program is designed to help needy families achieve self-
  15
                                   sufficiency.
  16
         Utilization               Cost management tool that evaluates the medical
  17     Management
                                   necessity, appropriateness, and efficiency of the use of
  18
                                   health care procedures and facilities under the provisions
  19
                                   of the applicable health benefits plan. Includes CCI
  20
                                   (National Correct Coding Initiative Policy).
  21
  22
  23
  24
  25
  26
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                             vii
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 9 of 152 Page ID #:242




   1            Court-appointed Lead Plaintiff Steamfitters Local 449 Pension Plan
   2   (“Steamfitters 449 Pension” or “Plaintiff”), individually and on behalf of all others
   3   similarly situated, by its undersigned counsel, hereby brings this Amended Class
   4   Action Complaint (“Complaint”) against Molina Healthcare, Inc. (“Molina” or the
   5   “Company”), J. Mario Molina, John C. Molina, Terry P. Bayer, and Rick Hopfer
   6   (collectively, “Defendants”).1 The allegations herein are based on Plaintiff’s
   7   personal knowledge as to its own acts and on information and belief as to all other
   8   matters, such information and belief having been informed by the investigation
   9   conducted by and under the supervision of Lead Counsel, which includes a review
  10   of: U.S. Securities and Exchange Commission (“SEC”) filings by Molina;
  11   securities analysts’ reports and advisories about the Company; press releases and
  12   other public statements issued by the Company; media reports about the Company;
  13   interviews of former employees of Molina and its subsidiaries with knowledge of
  14   the matters alleged herein; and consultation with experts in the areas of: (1)
  15   Healthcare IT Systems; and (2) loss causation and damages.2 Lead Counsel’s
  16   investigation into the matters alleged herein is ongoing and many relevant facts are
  17   known only to, or are exclusively within the custody or control of, the Defendants.
  18   Plaintiff believes that substantial additional evidentiary support will exist for the
  19   allegations set forth herein after a reasonable opportunity for discovery. On behalf
  20   of itself and the class it seeks to represent, Plaintiff alleges as follows:
  21   I.       NATURE OF THE ACTION
  22            1.    This is a federal securities class action on behalf of all persons and
  23   entities who purchased or otherwise acquired Molina publicly traded common
  24   stock during the period from October 31, 2014 through August 2, 2017, inclusive
  25
            1
  26        J. Mario Molina (“CEO Mario Molina”), John C. Molina (“CFO John
       Molina”), Terry P. Bayer (“COO Bayer”), and Rick Hopfer (“CIO Hopfer”) are
  27   referred
          2
                to collectively as the “Individual Defendants.”
            Confidential witnesses (“CWs”) will be identified herein by number (CW-1,
  28   CW-2, etc.). All CWs will be described in the masculine to protect their identities.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                            1
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 10 of 152 Page ID #:243




   1   (the “Class Period”) and who were damaged thereby. The action is brought against
   2   Molina and certain of its former officers and directors for violations of the
   3   Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5
   4   promulgated thereunder.
   5          2.       Molina provides managed health care services under the Medicaid and
   6   Medicare programs and the then-emerging Patient Protection and Affordable Care
   7   Act health insurance marketplaces (“ACA Health Exchanges” or “ACA
   8   Marketplace”). Molina’s health plans are operated by various wholly-owned
   9   subsidiaries, each of which is licensed as a health maintenance organization
  10   (“HMO”). Molina derives its revenues primarily from health insurance premiums.
  11   Molina’s primary customers are state Medicaid agencies and the federal
  12   government. As of December 31, 2016, Molina had 7,700 employees and operated
  13   in twelve states and the Commonwealth of Puerto Rico.
  14          3.       During the Class Period, Molina engaged in an acquisition spree that
  15   allowed the Company to aggressively expand its Medicaid business and fuel its
  16   touted growth strategy. Molina senior executives, including the Individual
  17   Defendants, lauded the Company’s “scalable administrative infrastructure,”
  18   throughout the Class Period, which Company executives claimed had the capacity
  19   to support sustained growth in both Medicaid markets and ACA Health
  20   Exchanges.3 Indeed, Defendants falsely stated, among other things:
  21               •“[t]here is going to be more growth in 2015. Can [we] handle
  22               that [growth]? And from an IT standpoint, absolutely. We have
  23               built the systems to do that.” (¶140).
  24
          3
  25       “Administrative infrastructure” refers to the information technology (“IT”)
       systems that allow Molina to administer health plans through various business
  26   functions including, but not limited to: collecting and processing enrollment data,
       member billing, claims processing, provider payment and seeking appropriate
  27   payments and reimbursements from states and the federal government. Molina’s
       administrative infrastructure includes its hardware, software, networks, and other
  28   IT assets such as the Company’s managed care platform, QNXT.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       2
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 11 of 152 Page ID #:244




   1
   2               •“Scalable administrative infrastructure . . .will help us to
   3               continue to drive down the administrative cost.” (¶149).
   4
   5               •“We already have the infrastructure in place. . . .and we’re just
   6               adding more members to an existing platform.” (¶154).
   7
   8               •“[t]he IT systems that we use in our health plans and the IT
   9               systems that we’re using to help the states manage their
  10               Medicaid information are primarily the same.” (¶157).
  11   Because Molina’s existing administrative infrastructure was touted as “scalable,”
  12   investors were led to believe that the Company’s aggressive expansion and revenue
  13   growth, plus reduced costs, would drive share value, and that the anticipated
  14   growth would not require a rebuild of the Company’s existing platform or a
  15   migration to an entirely new platform.
  16          4.       The statements of former Molina employees with knowledge of the
  17   Company’s systems and ACA business confirm that senior executives at Molina,
  18   including the Individual Defendants, were aware, from the beginning of the Class
  19   Period, that Molina’s administrative infrastructure, including its legacy QNXT
  20   platform, could not handle the complexities and rapid expansion into the ACA
  21   Marketplace. For example:
  22               • CW-1, former Associate Vice President, Information Systems,
  23               in the Office of the CIO from September 2015 to December
  24               2017, confirmed that CEO Mario Molina was made aware of IT
  25               issues at Molina through strategic plans CW-1 prepared which
  26               were presented to Molina’s senior executives, including CEO
  27               Mario Molina, which identified, among other things, ongoing IT
  28               issues and planned investments in IT infrastructure. CW-1
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      3
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 12 of 152 Page ID #:245




   1              described his job as “bring[ing] light to problems” within
   2              Molina regarding the Company’s IT issues including that the
   3              system had “chronic, lingering issues” with the expansion into
   4              the ACA Marketplace, Molina could not get the various systems
   5              to work together, and data integrity was always an issue. CW-1
   6              also communicated directly with CEO Mario Molina about the
   7              IT concerns described herein. (¶¶69-75, 118, 122, 271);
   8
   9              • CW-2, former Program Director for the Company’s Enterprise
  10              PMO (“EPMO”) Marketplace line of business from February
  11              2015 to May 2016 and a contractor in Molina’s EPMO for six
  12              months before that, confirmed that QNXT was unable to manage
  13              Molina’s ACA Marketplace business because the custom
  14              code/development, and how QNXT managed rates, patient
  15              specific information, and claims, was not built for ACA. CW-2
  16              confirmed that CIO Hopfer and COO Bayer, among other senior
  17              Molina executives, were made aware of the IT issues at Molina.
  18              CW-2 prepared weekly status reports that broke down IT issues
  19              by state. CW-2 described the weekly status reports as
  20              PowerPoint presentations related to Molina’s ACA business that
  21              he presented at weekly Steering Committee Meetings held at the
  22              Molina executive tower in Long Beach, CA. According to CW-
  23              2, in March 2016, the Steering Committee consisted of COO
  24              Bayer, CIO Hopfer, and other executives including the VP of
  25              Health Insurances/Marketplace, the VP of Information Systems,
  26              and CW-2’s boss, Sanjay Bhat, VP of Projects). The reports
  27              prepared by CW-2, and circulated to the attendees by email –
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                4
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 13 of 152 Page ID #:246




   1              including COO Bayer and CIO Hopfer – identified QNXT
   2              systems problems by state. (¶¶76-82, 113, 119, 123, 272);
   3
   4              • CW-3, former Senior Project Manager-PM III at Molina from
   5              October 2015 to September 2017 and Project Management
   6              consultant from September 2013 to October 2015, also prepared
   7              materials for inclusion in presentations for the weekly status
   8              meetings which were circulated to COO Bayer, CIO Hopfer,
   9              Sanjay Bhat, and others from the executive team at Molina
  10              corporate, in which CW-3 highlighted the enrollment data
  11              challenges QNXT could not handle adequately as observed
  12              during EDGE server processing. (¶¶83-88, 112, 117, 120, 123,
  13              127, 273);
  14
  15              • CW-4, former leader at Molina California, participated in
  16              Monthly Network Strategy calls periodically attended by COO
  17              Bayer where “huge problems” with QNXT frequently were
  18              discussed. (¶¶89-95, 108-111, 121, 128, 129, 274-275);
  19
  20              • CW-5, former Associate Vice President of Utilization
  21              Management from November 2012 until January 2017, stated
  22              that as a result of QNXT’s difficulty in handling both the
  23              Medicaid and ACA expansion, the system experienced
  24              slowdowns and outages. Given the severity and length of these
  25              outages, Molina’s senior management, including COO Bayer
  26              who was copied on the outage notifications, must have been
  27              aware of the problems. CW-5 also confirmed that system
  28              scalability and capacity issues were brought to the attention of
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                  5
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 14 of 152 Page ID #:247




   1               his boss, Karen Warren, Vice President of Clinical Program
   2               Operations, and Molina’s Chief Medical Officer (“CMO”) Keith
   3               Wilson, at regularly scheduled meetings that CW-5 participated
   4               in telephonically and which CIO Hopfer and COO Bayer also
   5               attended periodically. According to CW-5, minutes were taken
   6               during these meetings and were circulated to all of the attendees
   7               including CIO Hopfer and COO Bayer, when they attended the
   8               meetings. CW-5 also participated in quarterly meetings with CIO
   9               Hopfer, COO Bayer, Wilson and Warren, during which a host of
  10               system issues were discussed including problems with QNXT,
  11               how problems with Molina’s QNXT system were negatively
  12               impacting the Utilization Management part of Molina’s business,
  13               overall concerns with Molina’s systems including patching the
  14               QNXT system, and concerns about reporting to regulators such
  15               as the Centers for Medicare and Medicaid Services (“CMS”).
  16               CW-5 also informed CFO John Molina of his concerns with the
  17               deficiencies in Molina’s utilization management system and
  18               repeatedly requested a new utilization management system
  19               which was not approved until approximately the beginning of
  20               2017. (¶¶96-106, 130-133, 276-279).
  21          5.      Documents prepared for Molina’s Steering Committee, and dated
  22   March 31, 2016 and April 14, 2016, provided by the CWs, confirm that while the
  23   Defendants were publicly touting the scalability of the Company’s administrative
  24   infrastructure, the Company’s Steering Committee (including Steering Committee
  25   members COO Bayer and CIO Hopfer) was discussing “critical” problems with
  26   “Enrollment & Billing” (including “Gaps in the design and processing logic
  27   lead[ing] to mismatch in enrollment status between Molina and Exchange, causing
  28   significant downstream issues and exceptions”) and Molina’s “Contact Center”
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    6
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 15 of 152 Page ID #:248




   1   (responsible for responding to member inquiries) and “At-Risk” problems with
   2   “Customer Experience”, Brokers (including the inability to “receive payments
   3   from insurance premium support groups”) and “Member Communications.”
   4          6.      These reports also identify serious system problems including but not
   5   limited to:
   6                  •       more than 650 ongoing “current projects” for Molina’s
   7                          administrative infrastructure including “logic corrections and
   8                          operational controls implementation”;
   9                  •       “No Marketplace O&M [operating and maintenance] process
  10                          due to production instability; production defects are managed
  11                          through portfolio projects”;
  12                  •       “changes in processing logic and system triggers are needed to
  13                          alleviate current manual resolution and enable required
  14                          capabilities”;
  15                  •       “Resource gaps have prevented project start-up and execution”;
  16                  •       “Redesign of select business and IT logic”;
  17                  •       “The Billing and Payment deep dive has identified key pain
  18                          points that will require process and technology fixes”;
  19                  •       “Processing logic gaps” and “Capability Gaps”;
  20                  •       “Technical Deficiencies and System Limitations”;
  21                  •       “Upstream Eligibility Issues” including “inaccuracies with rate
  22                          calculations”; and
  23                  •       “Lack of prioritization framework for issue and project intake”.
  24          7.      These problems had serious implications for Molina (as indicated in
  25   the Steering Committee presentations) including “Significant manual workarounds
  26   to maintain process integrity”, “Lack of visibility and transparency into fallout”,
  27   “Reactive corrections and fixes built into normal processes to handle fallout”, and
  28   “Member abrasions due to access to care issues.” The Steering Committee, along
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                            7
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 16 of 152 Page ID #:249




   1   with outside vendor Deloitte, also determined that twelve major projects were
   2   required before going live in the ACA Marketplace in 2017 and several projects
   3   required a deeper assessment to inform project scoping, including whether “there
   4   will be a rebuild of [QNXT] 5.3 for Marketplace.”
   5          8.      Rather than inform the investing public of the severe problems the
   6   Company was experiencing in areas like provider payment, utilization
   7   management, risk adjustment and information management, Defendants continued
   8   to tout the scalability of Molina’s existing administrative infrastructure. These
   9   statements were materially false and/or misleading when made in that they failed
  10   to disclose that:
  11                  (a)     Molina’s administrative infrastructure was designed for a much
  12   smaller, simpler business and was never designed to handle the size, complexity,
  13   and unique demands of the Company’s growth in the ACA Marketplace (i.e,
  14   Molina’s existing infrastructure was not scalable to handle the influx of business
  15   without significant modification and increased expenditures);
  16                  (b)     Molina did not adjust its administrative infrastructure to absorb
  17   the rapid growth that resulted from the Company’s expansion into the ACA
  18   Marketplace, which the Company has admitted was very different from its
  19   traditional Medicaid business;
  20                  (c)     Molina failed, or was unable due to system limitations, to add
  21   necessary functionalities to its existing administrative infrastructure to:
  22                          (i)     accurately and timely process enrollment data and bill
  23   members on ACA-leveled plans;
  24                          (ii)    adequately and timely handle utilization management and
  25   claims processing;
  26                          (iii)   adequately and timely pay providers;
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                            8
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 17 of 152 Page ID #:250




   1                          (iv)    accurately calculate the Company’s “risk scores”, which
   2   were used to determine Molina’s risk adjustment liabilities in the ACA and
   3   Medicare markets; and
   4                          (v)     appropriately price its ACA plans;
   5                  (d)     Molina failed to properly remediate systemic issues and costly
   6   disruptions to its administrative infrastructure;
   7                  (e)     Molina failed to rebuild, or migrate, the administrative
   8   infrastructure of the business, and instead “doubl[ed]- down” on existing
   9   insufficient processes and methods;
  10                  (f)     Molina’s system problems were compounded by the
  11   Company’s inability to successfully integrate data and systems from acquisitions it
  12   had completed during the Class Period into Molina’s existing administrative
  13   infrastructure. These challenges gave rise to significant intangible assets (such as
  14   goodwill), increased costs, and an inability to adequately monitor and control its
  15   operations;
  16                  (g)     Due to administrative infrastructure limitations, Molina
  17   experienced systematic breakdowns in enrollment and claims processing,
  18   utilization management, provider payment, and state and federal reimbursement,
  19   resulting in, among other things:
  20                          (i)     member coverage disruptions;
  21                          (ii)    frequent payment disputes with healthcare providers
  22   ultimately resulting in significant provider settlements and state penalties in 2018;
  23                          (iii)   increased risk adjustment liabilities; and
  24                          (iv)    ballooning operating costs driven primarily by increased
  25   medical care costs and increased administrative expenses.
  26                  (h)     Molina’s failure to remediate the Company’s administrative
  27   infrastructure problems made it extremely difficult for the Company to quickly
  28   react to emerging trends in the ACA Marketplace. Nevertheless, Defendants
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         9
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 18 of 152 Page ID #:251




   1   continued to mislead the market with respect to the Company’s ability to scale its
   2   systems for it rapidly growing business. As a result, the Company’s common stock
   3   traded at artificially inflated prices during the Class Period.
   4          9.      The truth regarding Molina’s failed growth strategy and inadequate
   5   administrative infrastructure was revealed to the market through a series of partial
   6   disclosures beginning on April 28, 2016, after the market closed, when the
   7   Company announced a sharp earnings miss for the first quarter ended March 31,
   8   2016 and a drastic cut in full-year 2016 earnings guidance. Molina blamed the
   9   poor results on higher costs tied to administrative capacity issues. CEO Mario
  10   Molina represented: “[W]e anticipated enrollment growth, but our results exceeded
  11   even our own projections. Assimilating this membership stretched our operational
  12   resources. Accordingly, we redoubled our efforts around member and provider
  13   services, care and utilization management, provider payment, and information
  14   technology, all areas that felt the strain of rapid growth.” On this news, Molina’s
  15   common stock price fell $12.46 per share, or 19.40 percent, to close at $51.76 per
  16   share on April 29, 2016 on unusually high trading volume.
  17          10.     However, Defendants continued to mislead the market by falsely
  18   reassuring investors that any administrative infrastructure issues were under
  19   control, stating: “We’ve . . . added to the IT infrastructure so that now we’ve got
  20   the bandwidth or the pipes to allow us to maintain and increase this enrollment
  21   without having big glitches or stopgaps. . . . [W]e have built the capacity that we
  22   need for the next several years, and we’re confident that we’re not going to have
  23   another strain like we just experienced in the first quarter of this year.” Defendants
  24   failed to disclose that Molina’s administrative infrastructure was designed for a
  25   much smaller, simpler business and that even the additional expenditures on
  26   administrative capacity issues could not remediate the fact that the system lacked
  27   necessary functionalities to properly process critical information such as
  28   enrollment and billing data, claims administration, and provider payments.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        10
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 19 of 152 Page ID #:252




   1          11.     The negative effects of the Company’s insufficient administrative
   2   infrastructure in areas such as provider payment, utilization management, risk
   3   adjustment and information management were further revealed on February 15,
   4   2017, after the market closed, when the Company announced its financial results
   5   for the fourth quarter and full-year ended December 31, 2016 reporting a fourth
   6   quarter adjusted EPS loss of ($1.54) versus street estimates of $0.75 - driven by a
   7   sharp acceleration in losses in the ACA Marketplace. Notwithstanding Molina’s
   8   prior expressions of the technical capability and commitment for a rapid growth
   9   strategy in the ACA Marketplace, and assurances that the Company’s existing IT
  10   administrative infrastructure was sufficient, Molina executives cautioned that the
  11   Company could not commit to ACA Marketplace participation beyond 2017. On
  12   this news, Molina’s common stock price fell $10.71 per share, or 17.88 percent, to
  13   close at $49.18 per share on February 16, 2017 on unusually high trading volume.
  14          12.     Despite revealing part of the truth regarding the significant adverse
  15   impact issues related to the ACA Marketplace had on the Company’s financial
  16   results during the fourth quarter, Defendants continued to mislead the market by
  17   falsely blaming losses for the fourth quarter on “additional challenges in the
  18   marketplace” and “increase[ed] utilization as members become more engaged with
  19   our care networks.” In fact, this subterfuge was designed to defer attention from
  20   the real problem that the Company did not have the proper administrative
  21   infrastructure for expansion into the ACA Marketplace and the increased
  22   membership and complexities of the Exchange plans were causing crippling
  23   QNXT problems including, among other things, critical enrollment and billing
  24   problems, increased auto-approval of claims (which increased Molina’s healthcare
  25   costs)4, massive delays and errors in claims administration and provider payments,
  26
          4
  27       As alleged herein, because of system slowdowns and outages, Molina’s team
       of health care professionals responsible for determining the medical necessity,
  28   appropriateness, and efficiency of the use of health care procedures and facilities
                                                                                    (continued)
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       11
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 20 of 152 Page ID #:253




   1   miscalculation of Molina’s risk scores (used by CMS for risk adjustment
   2   liabilities), and mispricing of Molina’s ACA plans. Defendants also failed to
   3   disclose that it was Molina’s existing administrative infrastructure, that it refused
   4   to rebuild or migrate to a more sophisticated platform, that was the source of the
   5   majority of the Company’s problems, and it was not issues or uncertainties in the
   6   ACA Marketplace itself.
   7          13.     On March 1, 2017, Molina disclosed a material weakness in the
   8   Company’s internal control over financial reporting relating to its process for
   9   calculating the amount owed to the state of California pursuant to risk corridor
  10   formulas with the state, leading to a misstatement of Molina’s income by $44
  11   million for the year ended December 31, 2016.
  12          14.     On May 2, 2017, Molina announced the sudden firing of both CEO
  13   Mario Molina and CFO John Molina (sons of Company founder, Dr. C. David
  14   Molina) purportedly due to the Company’s “disappointing financial performance.”
  15   Without a clear succession plan in place, Joseph W. White, formerly Molina’s
  16   Chief Accounting Officer (“CAO”), was named interim President, CEO and CFO
  17   replacing both Mario and John Molina in their respective executive positions. The
  18   market reacted favorably to this news, driving up Molina’s stock price by 17.61%
  19   from a close on May 1, 2017 of $50.80 per share to a close on May 2, 2017 of
  20   $59.75 per share.
  21          15.     The full truth was finally revealed on August 2, 2017, after the market
  22   closed, when Molina finally admitted that its administrative infrastructure was built
  23   for a “much smaller, simpler business” and was never designed to support the
  24
  25
       (continued)
  26   under the provisions of the applicable health benefits plans (also called “Utilization
       Management”) could not properly and timely review health care requests for
  27   approval and were forced, due to strict CMS deadlines, to automatically approve
       requests for procedures instead of reviewing and approving each request
  28   individually. This is referred to as “auto-approval.”
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       12
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 21 of 152 Page ID #:254




   1   Company’s growth strategy. On that day, the Company issued a press release
   2   announcing its financial results for the second quarter ended June 30, 2017. The
   3   Company reported a net loss of $230 million for the quarter, termination of its
   4   ACA Health Exchange participation in Utah and Wisconsin, and a major
   5   restructuring plan. During the related earnings call, Molina admitted that the ACA
   6   Marketplace was fundamentally different from the Medicaid market the Company
   7   traditionally occupied, Molina’s administrative infrastructure was never designed
   8   to sustain such rapid growth into the ACA Marketplace, and that the Company
   9   instead should have undertaken a “full redesign” of its infrastructure and business
  10   “in anticipation of the potential growth resulting from the Affordable Care Act.”
  11   Moreover, the Company revealed that it had failed to update its systems to
  12   properly handle member billing, risk adjustment and pricing for its ACA business.
  13   Joseph W. White, Interim CEO, admitted: “we actually needed to just essentially
  14   strip down to the fundamentals and rebuild the chassis of the business.” On this
  15   news, Molina’s common stock price fell $3.92 per share, or 5.92 percent, to close
  16   at $62.32 per share on August 3, 2017 on abnormally high trading volume.
  17          16.     The reports of the CWs (¶¶69-106, 108-113, 117-123, 127-133) also
  18   are corroborated by the Company’s own post-Class Period admissions. For
  19   example, in February 2018, the Company admitted that Molina’s inability to rely
  20   on the Company’s data from its IT systems made it difficult to identify and react in
  21   real-time to emerging trends in the ACA Marketplace.
  22          17.     Then, in May 2018, after almost the entire senior management of
  23   Molina had been replaced, including all four of the Individual Defendants, the
  24   Company admitted that in 2017 Molina experienced, among other things:
  25              •   “inaccurate and inconsistent claims processing”;
  26              •   utilization management that was “inconsistent and sporadic”
  27                  and “not very effective in certain places”;
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       13
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 22 of 152 Page ID #:255




   1              •   problems paying claims on a timely basis and sorting out its
   2                  membership data;
   3              •   problems properly implementing network contracts which
   4                  cost Molina hundreds of millions of dollars in provider
   5                  settlements and late payment penalties to states;
   6              •   “very suboptimal processes, premium collection, enrollment
   7                  and eligibility, deductibles, accumulators, all those things
   8                  that become very big pain points for members and
   9                  providers”; and
  10              •   routine underestimation of Molina’s risk scores both in
  11                  Medicare and the ACA Marketplace due, in part, to the
  12                  Company’s insufficient administrative infrastructure and
  13                  poor data quality. The bad risk scores negatively affected the
  14                  amount of Molina’s risk transfer payments – a key cause of
  15                  the Company’s lower than expected financial results for
  16                  fiscal 2016.
  17          18.     Indeed, new CEO Joseph Zubretsky admitted, during the 2018
  18   Investor Day on May 31, 2018, that Molina’s risk score calculation pre-August
  19   2017 was akin to throwing “a dart at a dartboard” and that the Company left
  20   significant money on the table with its underestimated risk scores. Other senior
  21   Molina executives echoed Zubretsky’s acknowledgement that the Company’s risk
  22   scores were inaccurate and that Molina had insufficient technological capabilities
  23   for its Marketplace business “relative to the level of risk transfer that we have
  24   within the organization. Our risk scores . . . clearly don’t feel that they’re nearly at
  25   the accuracy and completeness that they need to be, given the level of risk transfer
  26   that we have as a percent of our book -- of our premium. . .”
  27          19.     Moreover, unbeknownst to investors, during the Class Period,
  28   Defendants Mario Molina, John Molina and Terry Bayer had been heavily selling
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        14
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 23 of 152 Page ID #:256




   1   Molina stock in unusual and suspicious amounts totaling more than $55 million
   2   while in possession of material non-public information regarding the inability of
   3   Molina’s systems to be able to scale to support the Company’s growth.
   4                  (a)     CEO Mario Molina sold 509,000 shares of Molina stock during
   5   the Class Period for proceeds of more than $31 million;
   6                  (b)     CFO John Molina sold 231,367 shares of Molina stock during
   7   the Class Period for proceeds of $14.2 million; and
   8                  (c)     COO Terry Bayer sold 149,211 shares of Molina stock during
   9   the Class Period for proceeds of $9.3 million.
  10          20.     Tellingly, Defendants Mario Molina, John Molina and Terry Bayer’s
  11   stock sales during the Class Period, when measured in amount and dollars, were
  12   significantly higher than their Molina stock sales during the comparatively same
  13   length period preceding the Class Period (the “Control Period”). Defendant Mario
  14   Molina’s proceeds from Molina sales increased by 270 % during the Class
  15   Period – from $8.5 million during the Control Period to $31.5 million during the
  16   Class Period. Terry Bayer’s trading also increased exponentially, more than
  17   quadrupling from $2 million during the Control Period to $9.3 million during the
  18   Class Period. And proceeds from Defendant John Molina’s sales increased
  19   approximately 60% during the Class Period, from $8.7 million during the Control
  20   Period to more than $14.2 million during the Class Period.
  21          21.     As a result of Defendants’ wrongful acts and omissions, and the
  22   precipitous decline in the market value of the Company’s common stock, Plaintiff
  23   and other Class members have suffered significant losses and damages.
  24   II.    JURISDICTION AND VENUE
  25          22.     The claims asserted herein arise under Sections 10(b) and 20(a) of the
  26   Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
  27   thereunder by the SEC, 17 C.F.R. § 240.10b-5.
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     15
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 24 of 152 Page ID #:257




   1          23.     This Court has jurisdiction over the subject matter of this action
   2   pursuant to 28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15
   3   U.S.C. § 78aa.
   4          24.     Venue is proper in this District pursuant to Section 27 of the
   5   Exchange Act, 15 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Substantial acts in
   6   furtherance of the alleged fraud or the effects of the fraud have occurred in this
   7   Judicial District. Many of the acts charged herein, including the preparation and/or
   8   dissemination of materially false and/or misleading information, occurred in
   9   substantial part in this Judicial District. Molina transacts business in this District,
  10   and the Company’s principal executive offices are located within this District at
  11   200 Oceangate, Suite 100, Long Beach, California 90802.
  12          25.     In connection with the acts alleged in this complaint, Defendants,
  13   directly or indirectly, used the means and instrumentalities of interstate commerce,
  14   including, but not limited to, the mails, interstate telephone communications, and
  15   the facilities of the national securities markets.
  16   III.   PARTIES
  17          26.     Court-appointed Lead Plaintiff Steamfitters 449 Pension is a union
  18   pension fund that is based in Pittsburgh, Pennsylvania. It represents approximately
  19   2,700 union-trained steamfitters and their beneficiaries and is a sophisticated
  20   institutional investor that had $535 million in total pension assets under
  21   management as of April 2018. As set forth in the Certification previously
  22   submitted to the Court (ECF No. 1), Lead Plaintiff purchased Molina common
  23   stock at artificially inflated prices during the Class Period and suffered damages as
  24   a result of the federal securities law violations and false and/or misleading
  25   statements and/or material omissions alleged herein.
  26          27.     Defendant Molina is a Delaware corporation with its principal
  27   executive offices located at 200 Oceangate, Suite 100, Long Beach, California
  28   90802. Molina provides managed health care services under the Medicaid and
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         16
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 25 of 152 Page ID #:258




   1   Medicare programs and through the state insurance marketplaces. The Company’s
   2   common stock is listed on the New York Stock Exchange (“NYSE”) under the
   3   ticker symbol “MOH.”
   4          28.     Defendant J. Mario Molina served as President and Chief Executive
   5   Officer (“CEO”) of Molina from 1996 until his termination on May 2, 2017. CEO
   6   Mario Molina’s father (Dr. C. David Molina) formed Molina Healthcare in 1980.
   7   CEO Mario Molina also served as a member of Molina’s Board of Directors
   8   throughout the Class Period. CEO Mario Molina’s total estimated compensation
   9   was approximately $17 million in 2017 (excluding severance payments and
  10   benefits), $10 million in 2016 and 2015, and $7.8 million in 2014. During the
  11   Class Period, CEO Mario Molina signed Molina’s annual reports and certifications
  12   pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) stating that the financial
  13   information contained in the Company’s financial reports was accurate and
  14   disclosed any material changes to Molina’s internal control over financial
  15   reporting. Until his termination, CEO Mario Molina also participated in each of the
  16   Company’s quarterly earnings conference calls described herein. CEO Mario
  17   Molina was a direct and substantial participant in the fraud.
  18          29.     Defendant John C. Molina served as Chief Financial Officer (“CFO”)
  19   of Molina from 2003 until his termination on May 2, 2017. CFO John Molina also
  20   served as a member of Molina’s Board of Directors throughout the Class Period
  21   and a member of the Board’s “compliance and quality committee.” CFO John
  22   Molina’s total estimated compensation was approximately $8 million in 2017
  23   (excluding severance payments and benefits), $5.4 million in 2016, $4.4 million in
  24   2015, and $3.4 million in 2014. Until his termination, CFO John Molina signed
  25   Molina’s annual reports and quarterly and annual certifications pursuant to the
  26   SOX stating that the financial information contained in the Company’s financial
  27   reports was accurate and disclosed any material changes to Molina’s internal
  28   control over financial reporting. Until his termination on May 2, 2017, CFO John
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      17
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 26 of 152 Page ID #:259




   1   Molina also participated in each of the Company’s quarterly earnings conference
   2   calls described herein. CFO John Molina was a direct and substantial participant in
   3   the fraud.
   4          30.      Defendant Terry P. Bayer served as Chief Operating Officer (“COO”)
   5   of Molina during all relevant times. COO Bayer’s total estimated compensation
   6   was approximately $3.6 million in 2017, $4.2 million in 2016, $ 3 million in 2015,
   7   and $2.3 million in 2014. Molina announced COO Bayer’s retirement effective
   8   February 2, 2018. COO Bayer was a direct and substantial participant in the fraud.
   9          31.      Defendant Rick Hopfer served as Chief Information Officer (“CIO”)
  10   of Molina from January 2011 until October 2017. CIO Hopfer also served on the
  11   “Information Technology and Cybersecurity” subcommittee of Molina’s Board of
  12   Directors since October 2016.5 CIO Hopfer was a direct and substantial participant
  13   in the fraud.
  14          32.      Defendants CEO Mario Molina, CFO John Molina, COO Bayer, and
  15   CIO Hopfer are collectively referred to hereinafter as the “Individual Defendants.”
  16          33.      CEO Mario Molina and CFO John Molina also are referred to herein
  17   as the “Molina brothers.”
  18          34.      The Individual Defendants, because of their positions with the
  19   Company, possessed the power and authority to control the contents of Molina’s
  20   reports to the SEC, press releases, and presentations to securities analysts, money
  21   portfolio managers and institutional investors, i.e., the market. The Individual
  22   Defendants were provided with copies of the Company’s reports and press releases
  23   alleged herein to be misleading prior to, or shortly after, their issuance and had the
  24   ability and opportunity to prevent their issuance or cause them to be corrected.
  25
          5
  26       According to Molina’s 2016 proxy (filed on March 13, 2017), the information
       technology and cybersecurity committee’s primary responsibilities includes
  27   “providing a forum to review, evaluate, monitor, and provide feedback on
       technology related matters, including strategies, objectives, capabilities, initiatives,
  28   and policies.”
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        18
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 27 of 152 Page ID #:260




   1   Because of their positions and access to material non-public information available
   2   to them, the Individual Defendants knew that the adverse facts specified herein had
   3   not been disclosed to, and were being concealed from, the public, and that the
   4   positive representations which were being made were then materially false and/or
   5   misleading.
   6          35.     Molina and the Individual Defendants are collectively referred to
   7   herein as “Defendants.”
   8   IV.    CONTROL PERSON ALLEGATIONS
   9          36.     The Individual Defendants, by virtue of their high-level positions with
  10   the Company, directly participated in the management of the Company, and were
  11   directly involved in the day-to-day operations of the Company at the highest levels.
  12   The Individual Defendants participated in drafting, preparing, and/or approving the
  13   public statements and communications complained of herein and were aware of, or
  14   recklessly disregarded, the material misstatements contained therein and omissions
  15   therefrom, and were aware of their materially false and misleading nature.
  16          37.     During the Class Period, the Individual Defendants followed, tracked,
  17   and were aware of capabilities of the Company’s technologies and infrastructure
  18   and knew the Company’s administrative infrastructure could not handle Molina’s
  19   exponential growth and expansion into the ACA Marketplace.
  20          38.     The Individual Defendants, as senior executive officers of the
  21   Company, were able to and did control the content of the various SEC filings,
  22   press releases, and other public statements pertaining to the Company during the
  23   Class Period. The Individual Defendants were provided with copies of the
  24   documents and statements alleged herein to be materially false and misleading
  25   prior to or shortly after their issuance and/or had the ability and opportunity to
  26   prevent their issuance or cause them to be corrected. Accordingly, the Individual
  27   Defendants are responsible for the accuracy of the public reports, releases, and
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         19
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 28 of 152 Page ID #:261




   1   other statements detailed herein and are primarily liable for the misrepresentations
   2   and omissions contained therein.
   3          39.     The Individual Defendants, because of their positions of control and
   4   authority as senior executive officers (and as Director for CEO Mario Molina and
   5   CFO John Molina), had access to the adverse, undisclosed information about
   6   Molina's business through their access to internal corporate documents and
   7   information, conversations and associations with other corporate officers and
   8   employees, attendance at regularly-held meetings, as well as other management
   9   and Board of Directors meetings and committees thereof, and reports and other
  10   information provided to them in connection therewith.
  11          40.     As senior officers and controlling persons of a publicly-held company
  12   whose common stock was, during the relevant time, registered with the SEC
  13   pursuant to the Exchange Act and traded on the NYSE, the Individual Defendants
  14   each had a duty to promptly disseminate accurate and truthful information with
  15   respect to the Company’s operations and business, and to correct any previously
  16   issued statements that were or had become materially misleading or untrue, so that
  17   the market price of the Company's common stock would be based upon truthful
  18   and accurate information. The Individual Defendants' wrongdoing during the Class
  19   Period violated these specific requirements and obligations.
  20          41.     Each of the Individual Defendants is liable as a primary participant in
  21   a wrongful scheme and course of business that operated as a fraud and deceit on
  22   purchasers of Molina common stock during the Class Period, which included the
  23   dissemination of materially false and misleading statements (both affirmative
  24   statements and statements rendered misleading because of material omission)
  25   regarding how the Company’s administrative infrastructure was incompatible with
  26   planned growth in ACA Health Exchanges. The scheme: (i) deceived the investing
  27   public regarding Molina's operations and the true value of Molina's common stock;
  28   and (ii) caused Plaintiff and other members of the Class to purchase Molina
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      20
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 29 of 152 Page ID #:262




   1   common stock at artificially inflated prices, which fell as the truth concerning the
   2   inability of Molina’s systems to “absorb the growth” that resulted from its
   3   burgeoning ACA business ultimately became known to the market.
   4          42.     In making the statements complained of herein, the Individual
   5   Defendants, who were senior officers and controlling persons of Molina, were
   6   acting on behalf of the Company in the regular course of business. Therefore, each
   7   of the statements made by the Individual Defendants is attributable to the
   8   Company.
   9   V.     SUBSTANTIVE ALLEGATIONS
  10          A.      Background
  11          43.     Molina is a Long Beach, California-based managed care company that
  12   provides health care to people receiving government assistance, offering cost-
  13   effective Medicaid-related solutions to meet the health care needs of low-income
  14   families and individuals, and to assist government agencies in the administration of
  15   the Medicaid program.
  16          44.     Dr. C. David Molina (father of CEO Mario Molina and CFO John
  17   Molina) founded the Company in 1980 as a provider organization serving the
  18   Medicaid population in Southern California. Since then, Molina has significantly
  19   increased its Health Plans membership, adding Molina Medicaid Solutions, and a
  20   host of companies including Pathways. Indeed, between 2014 and 2017, Molina
  21   doubled in size.
  22          45.     Molina has three reportable segments: 1) Health Plans, including
  23   Molina’s various HMOs; 2) Molina Medicaid Solutions (“MMS”), which provides
  24   business processing, information technology (“IT”) development, and
  25   administrative services solutions to state Medicaid agencies; and 3) “Other” which
  26   consists primarily of Molina’s behavioral health and social services subsidiary,
  27   Pathways. Molina’s Health Plans segment accounted for 98.16%, 96.92%, and
  28   97.33% of Molina’s 2015, 2016, and 2017 revenues, respectively.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       21
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 30 of 152 Page ID #:263




   1          46.     As of December 31, 2016, Molina’s health plans served over 4.2
   2   million members eligible for Medicaid, Medicare, and other government-
   3   sponsored health care programs for low-income families and individuals. Molina’s
   4   Medicaid programs grew from approximately 2.2 million members at December
   5   31, 2014 to 3.2 million members as of December 31, 2016.6 During that same
   6   time, Molina’s Marketplace enrollment grew from 15,000 members to
   7   approximately 526,000 members.
   8          47.     Molina derives its revenues primarily from health insurance premiums
   9   from twelve state health plans and a health plan in the Commonwealth of Puerto
  10   Rico. Molina’s primary customers are state Medicaid agencies and the federal
  11   government. One of the key metrics used to assess the performance of Molina’s
  12   most significant segment, the Health Plans segment, is the medical care ratio
  13   (“MCR”). The medical care ratio represents the amount of medical care costs as a
  14   percentage of premium revenue. Therefore, the underlying gross margin, or the
  15   amount earned by the Health Plans segment after medical costs are deducted from
  16   premium revenue, is the most important measure of earnings reviewed by
  17   management. Gross margin for Molina’s Health Plans segment is also referred to
  18   as “medical margin.”7
  19          B.      Molina’s Traditional Business
  20          48.     Molina offers a comprehensive suite of Medicaid services, ranging
  21   from care, disease management, cost management, and direct delivery of health
  22   care services, to state-level Medicaid management information systems (“MMIS”)
  23   administration through Molina Medicaid Solutions segment. The most common
  24   state-administered Medicaid program is the TANF program, which covers
  25
  26      6
           This includes Molina’s Temporary Assistance for Needy Families (“TANF”),
  27   Children’s Health Insurance Program (“CHIP”) and Medicaid Expansion
       programs.
         7
  28       Medical margin is equal to premium revenue minus medical costs.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    22
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 31 of 152 Page ID #:264




   1   primarily low income mothers and children. In states that have elected to
   2   participate, Medicaid expansion provides eligibility to nearly all low-income
   3   people under age 65 with incomes at or below 138% of the federal poverty line.
   4   Another common state-administered Medicaid program is for Aged, Blind and
   5   Disabled (“ABD”) Medicaid beneficiaries, which covers low-income persons with
   6   chronic physical disabilities or behavioral health impairments. Under its Medicaid
   7   contracts, state government agencies pay Molina’s health plans fixed per-member
   8   per-month (“PMPM”) rates that vary by state, line of business and demographics;
   9   and Molina arranges, pays for and manages health care services provided to
  10   Medicaid beneficiaries.
  11          49.     Molina also offers a suite of Medicare services. Medicare is a federal
  12   program that provides eligible persons age 65 and over and some disabled persons
  13   with a variety of hospital, medical insurance, and prescription drug benefits.
  14   Medicare is funded by Congress, and administered by the CMS. Medicare
  15   beneficiaries may enroll in a Medicare Advantage plan, under which managed care
  16   plans contract with CMS to provide benefits that are comparable to original
  17   Medicare. Under Medicare Advantage, managed care plans contract with CMS to
  18   provide benefits in exchange for a fixed PMPM premium payment that varies
  19   based on the county in which a member resides, and adjusted for demographic and
  20   health risk factors.
  21          C.      Molina’s Administrative Infrastructure
  22          50.     Prior to its expansion into the ACA Marketplace, all of Molina’s
  23   health plans operated on a single managed care platform for claims processing (the
  24   QNXT system).8 According to the Company’s Report on Form 10-K for the fiscal
  25
          8
  26       Trizetto HealthCare Products’ QNXT Enterprise Core Administration System
       purportedly allows a payer organization to manage its data and operations.
  27   https://www.cognizant.com/trizetto/core-administration/qnxt. Trizetto also
       markets a platform called FACETS which is billed as a next-generation core
  28   administration technology that drives growth, increases efficiency, enables
                                                                                   (continued)
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      23
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 32 of 152 Page ID #:265




   1   year ended December 31, 2015, this approach purportedly “avoids the costs
   2   associated with maintaining multiple systems, improves productivity, and enables
   3   medical directors to compare costs, identify trends, and exchange best practices
   4   among our plans” and “facilitates [Molina’s] compliance with current and future
   5   regulatory requirements.”
   6               The software we use is based on client-server technology and is
   7               scalable. We believe the software is flexible, easy to use, and
   8               allows us to accommodate anticipated enrollment growth and
   9               new contracts. The open architecture of the system gives us the
  10               ability to transfer data from other systems without the need to
  11               write a significant amount of computer code, thereby facilitating
  12               the integration of new plans and acquisitions.
  13          D.      Expansion of Molina’s Business into the ACA Marketplace
  14                  1.      Supposed Ramp-Up of Molina’s Administrative
  15                          Infrastructure
  16          51.     The ACA authorized the creation of Marketplace insurance
  17   exchanges, allowing individuals and small groups to purchase federally subsidized
  18   health insurance, effective January 1, 2014.
  19          52.     As early as 2012, Molina indicated that the Company would soon
  20   double its revenue and that much of that growth would come from ACA Health
  21   Exchanges. To prepare for that growth, Molina told the market that it would be
  22   investing into its administrative infrastructure.
  23
  24   (continued)
       compliance and supports new business models. The FACETS Core Administration
  25   platform is marketed as consisting of a “rich set of modules that allow payer
       organizations to meet their business requirements while positioning them for
  26   growth and change.” “With scalability to meet the transaction needs of the largest
       healthcare plans, FACETS addresses the needs of Commercial Group, Individual,
  27   Consumer-Directed, Managed Medicaid, Medicare Advantage and, Part D,
       Disability and Specialty health plans.” https://www.cognizant.com/trizetto/core-
  28   administration/facets
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     24
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 33 of 152 Page ID #:266




   1          53.     On February 21, 2013, during the Company’s 2013 Investor Day,
   2   CFO John Molina stated, “[O]ver the next three years, we believe that we’ll grow
   3   revenues from $6 billion today to $12 billion[,] . . . [with] about a third of the
   4   additional revenues coming from reforms related to the Affordable Care Act.”
   5          54.     Several months later, on July 25, 2013, during Molina’s earnings call
   6   for the second quarter ended June 30, 2013, CFO John Molina explained how the
   7   Company would prepare for that growth: “Most of the increase in [general and
   8   administrative (“G&A”) expense] . . . is a ramp-up in administrative expenses as
   9   we make the necessary infrastructure investments to support [Medicare/Medicaid
  10   dual eligible plans (“Duals”)] and [ACA] marketplace program implementations
  11   without any offsetting revenue.”
  12          55.     On September 19, 2013, Molina outlined its administrative
  13   infrastructure strategy during the Company’s Investor Day. COO Bayer described
  14   how a single administrative infrastructure would support growth in both Medicaid
  15   markets and ACA Health Exchanges:
  16              [I]n addition to the investments in people, process and
  17              technology, our campaign this year has been all about One
  18              Molina. And what One Molina means is that we can now take
  19              advantage of many of the investments we’ve made over the last
  20              few years to standardize our operations. . . . It gives us the
  21              ability to scale more quickly, and to leverage the design and the
  22              implementation of the corporate systems. So One Molina means
  23              doing it one way.
  24          56.     From 2012 through 2014, Molina told investors it was updating its
  25   existing administrative infrastructure. Molina continued to claim that build-up in a
  26   single administrative infrastructure would support rapid growth in both existing
  27   and new markets, including ACA Health Exchanges. On February 10, 2014,
  28   during the Company’s earnings call for the fourth quarter and full-year ended
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         25
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 34 of 152 Page ID #:267




   1   December 31, 2013, CEO Mario Molina commented on this point: “[We are]
   2   preparing our organization for the implementation of the Affordable Care Act,
   3   requiring us to scale and build the infrastructure required to accommodate
   4   Medicaid expansion and the new [ACA] marketplace products.”
   5            57.    On January 13, 2015, during a J.P. Morgan-sponsored healthcare
   6   conference, CEO Mario Molina emphasized the dynamic between investing in a
   7   single administrative infrastructure and the Company’s rapid growth strategy:
   8               So in 2013, . . . [t]here was a big investment in infrastructure
   9               and, as you’ll recall from our filings, our admin costs rose to
  10               about 10% of revenue. . . . We were getting ready for [ACA]
  11               marketplace, Medicaid expansion. . . . So all these things
  12               required us to build additional infrastructure.
  13            58.    For its Marketplace plans, Molina has represented that it develops
  14   premium rates during early spring each year for policies effective January 1st of
  15   the following year based on its estimates of projected member utilization, medical
  16   unit costs, member risk acuity, and administrative costs, with the intent of realizing
  17   a target pretax percentage profit margin.9
  18            59.    As of December 31, 2016, Molina participated in the Marketplace in
  19   all of the states in which it operated except Illinois, New York, Puerto Rico and
  20   South Carolina. Throughout the Class Period, Molina’s footprint in the ACA
  21   Marketplace increased dramatically.
  22                   2.     Molina’s 2015 Equity Offering and Acquisition Spree
  23            60.    Throughout 2015 through 2016, Molina engaged in a series of
  24   acquisitions that allowed the Company to aggressively expand its Medicaid and
  25   ACA Marketplace business. According to the Company’s Report on Form 10-K
  26   for the year ended December 31, 2015 (“2015 Annual Report”), the acquisitions of
  27
          9
  28          In general terms, acuity refers to the level of care a patient requires.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         26
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 35 of 152 Page ID #:268




   1   other health plans and the assignment and assumption of Medicaid contract rights
   2   of other health plans accounted for a significant amount of Molina’s growth in
   3   2015.
   4           61.    To support those growth initiatives, in 2015, the Company raised
   5   approximately $1.1 billion under debt and equity financing transactions (including
   6   the equity offering described below), and supplemented its financing resources
   7   under a new unsecured $250 million revolving credit facility – bringing its total
   8   credit revolver to $500 million effective June 12, 2015.
   9           62.    On June 1, 2015, Molina announced that it had commenced a public
  10   offering of 5 million shares of its common stock. In connection with the offering,
  11   Molina granted the underwriters a 30-day option to purchase up to 750,000
  12   additional shares of its common stock. The offering was conducted pursuant to a
  13   registration statement filed with the SEC on May 29, 2015. UBS Securities LLC,
  14   BofA Merrill Lynch and Wells Fargo Securities, LLC were lead underwriters for
  15   the offering. The Company represented that it intended to use the net proceeds of
  16   the offering for general corporate purposes including funding for acquisitions such
  17   as its announced Medicaid expansion in Michigan. The offering was priced at
  18   $67.75 per share.
  19           63.    The Company’s 2015 acquisitions included:
  20                  (a)     eight (8) in-market (or “tuck-in”) acquisitions for Medicaid
  21   contracts for existing health plans in Illinois, Michigan, Florida, and Washington
  22   which were expected to add at least 221,000 Medicaid members in those states.
  23   These acquisitions closed in the first quarter of 2016 and included (i) Preferred
  24   Medical Plan in Florida; (ii) HealthPlus of Michigan; (iii) Integral Health Plan; (iv)
  25   MyCare Chicago; and (v) Loyola Physician Health Partners; and
  26                  (b)     all of the outstanding ownership interests in Pathways Health
  27   and Community Support LLC (“Pathways”), formerly known as Providence
  28   Human Services, LLC, a provider of behavioral/mental health and social services.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                          27
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 36 of 152 Page ID #:269




   1          64.     On July 30, 2015, CEO Mario Molina referred to the Company’s,
   2   “[i]n-market acquisitions” as “an important part of our growth strategy and highly
   3   accretive, helping us to expand margins in the future. . . . For the most part, speed
   4   to integration . . ., coupled with our existing infrastructure, result in significant
   5   accretion value.”
   6          65.     According to the Company’s February 8, 2016 fourth quarter 2015
   7   earnings call, the acquisitions announced in 2015 would “add about [$1.2] billion
   8   in premium revenue in 2016 . . . and allow [Molina] to spread existing
   9   administrative overhead costs over a larger membership.”
  10          66.     In 2016, Molina acquired: (i) the outstanding equity interests of
  11   Molina Healthcare of New York, Inc., formerly known as Today’s Options of New
  12   York, Inc., adding approximately 35,000 Medicaid members in the third quarter of
  13   2016; and (ii) Universal American’s Medicaid book.
  14          67.     On February 16, 2017, Defendants represented that “[t]he acquisitions
  15   that we did in 2015 that we’re able to absorb in 2016 were accretive and they’re
  16   turning out for us and performing very well, just as we had thought they would.”
  17          68.     In fact, as discussed herein, Defendants failed to disclose that
  18   Molina’s systems problems were further compounded by the Company’s inability
  19   to successfully integrate data and systems from these acquisitions into Molina’s
  20   existing administrative infrastructure. These challenges gave rise to significant
  21   intangible assets (such as goodwill), increased costs, and an inability to monitor
  22   and control the Company’s operations.
  23
  24
  25
  26
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                            28
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 37 of 152 Page ID #:270




   1          E.      Serious Problems with the Company’s Administrative
   2                  Infrastructure Plagued Molina Throughout the Class Period,
   3                  Were Made Known to the Individual Defendants, But Were Not
   4                  Disclosed to the Market During that Time
   5                  1.      Problems with Enrollment Data
   6          69.     CW-1, was the former Associate Vice President, Information Systems
   7   at Molina from September 2015 to December 2017. Prior to that, CW-1 was the
   8   Director, IT Strategy, Planning and Governance at Molina. As AVP of
   9   Information Systems, CW-1 worked in the Office of the Chief Information Officer
  10   “(“CIO”), Hopfer. CW-1 handled strategy, planning, performance, Enterprise
  11   architecture, vendor management and communications efforts. CW-1 reviewed the
  12   Company’s annual reports during his tenure and also listened in on Molina’s
  13   investor calls.
  14          70.     According to CW-1, Molina encountered problems integrating the
  15   ACA business into the Company’s systems for its legacy Medicaid business. CW-1
  16   reported that Molina’s internal IT platform had a finite amount of resources, thus
  17   making the ACA business very cumbersome for Molina given all the demands that
  18   came with it. For example, CW-1 advised that ACA required significant technical
  19   capabilities at every stage of the process including, but not limited to, responding
  20   to Open Enrollment, Billing, and tracking customers’ income levels. CW-1 also
  21   confirmed that there were “performance issues” at the Company including during
  22   ACA open enrollment.
  23          71.     CW-1 explained that Molina’s business grew so much in such a short
  24   time and given the amount of data Molina had to handle, the software needed to be
  25   properly configured and customized which was not being timely done, in part,
  26   because Molina was acquiring additional companies at the same time as it was
  27   trying to configure and customize for its ACA business.
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      29
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 38 of 152 Page ID #:271




   1          72.     According to CW-1, Molina “cobbled together” its system in an
   2   attempt to handle its expansion into ACA, but the system had “chronic, lingering
   3   issues” with the expansion. CW-1 confirmed that Molina could not get the various
   4   systems to work together and data integrity was always an issue.
   5          73.     CW-1 stated that some of Molina’s members bounced back and forth
   6   between eligibility for Medicaid and ACA, another feature that was new to QNXT.
   7   CW-1 explained that the populations that enrolled in Molina’s ACA programs also
   8   had financial situations that changed regularly, adding additional variables to the
   9   system that Molina was using to manage each subscriber. For example, if a
  10   member was receiving a certain subsidy amount while working at McDonalds one
  11   month but the following month that person lost their job at McDonalds, their
  12   subsidy changed because they needed more assistance. Thus, Molina’s system
  13   needed to be able to track income, payments, subsidies, delinquencies, etc. which
  14   CW-1 described as complex and “quite difficult” and required the system to have
  15   more capabilities than it did.
  16          74.     CW-1 also reported that as Molina entered new markets there were
  17   “limitations on scaling” and the Company should have halted the ACA expansion
  18   to customize its software and get its data center up and running. CW-1 stated that
  19   during the second year of ACA enrollment, which CW-1 believed was 2015,
  20   Molina’s IT systems were so overwhelmed that there was a system wide outage
  21   during open enrollment which included all of Molina’s call centers.
  22          75.     CW-1 noted that Molina had different versions of QNXT running, one
  23   for each state, and they all needed to be patched as the Company grew. CW-1
  24   described how the IT department was tasked with building custom configurations
  25   for each state, but the IT department could not handle the complexities of doing
  26   that. These custom configurations made the existing system (QNXT) “brittle.”
  27   CW-1 also noted that there was no “desire or time to fix” the IT problems, and
  28   thus, “temporary [IT] solutions became permanent.” CW-1 explained that once
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     30
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 39 of 152 Page ID #:272




   1   Molina began expanding ACA to different states, it should have revamped its
   2   QNXT system rather than creating “13 patched, sliced” individual QNXT systems.
   3           76.    CW-2 was a former Program Director for the Company’s EPMO
   4   Marketplace line of business from February 2015 to May 2016.10 As Program
   5   Director for the Company’s Enterprise PMO Marketplace line of business, CW-2,
   6   who worked out of Molina’s Long Beach, CA office, reported to Sanjay Bhat
   7   (former Vice President of Projects at Molina from March 2013 to August 2018),
   8   who reported to the Executive Vice President of PMO, Jane Dawson, who in turn
   9   reported to COO Bayer. CW-2 also reported to Janet Fosdick, VP Health
  10   Insurance Exchanges / Marketplaces, concerning all ACA Marketplace issues.
  11           77.    CW-2’s responsibilities included handling all processes related to
  12   enrollment in all of the 13 states that Molina had expanded into the ACA
  13   Marketplace. CW-2’s team was in charge of making sure that all members were
  14   entered into QNXT and were getting their membership cards. CW-2 handled
  15   growth from the IT side of the business and was responsible for getting QNXT to
  16   handle Molina’s significant data growth.
  17           78.    According to CW-2, QNXT was the primary repository for data for
  18   the ACA platform at Molina, but that QNXT was not designed for the ACA
  19   Marketplace. CW-2 explained that ACA was a “different beast” from Medicare
  20   and Medicaid and the QNXT system being used by Molina was unable to manage
  21   the ACA Marketplace business because the custom code/development was not
  22   built for ACA. CW-2 stated that if you looked at Molina’s QNXT platform, you
  23   would see that it was built to manage and handle claims for Medicare/Medicaid.
  24   He explained that this would be clear because of QNXTs unique structure and how
  25   it managed rates, patient specific information, and claims.
  26
  27      10
           From August 2014 to February 2015, CW-2 worked through a third-party as a
  28   Senior Project Manager for Molina’s EPMO.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        31
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 40 of 152 Page ID #:273




   1          79.     CW-2 confirmed that there were significant internal systems issues
   2   with enrollment during his tenure at Molina. CW-2 confirmed that the
   3   Medicare/Medicaid structure was very different from the ACA Marketplace. For
   4   example, ACA has different levels of service for each state, like gold and bronze
   5   and QNXT was not built to support the different levels. According to CW-2, “all
   6   the things needed to support marketplace system were completely different.” CW-2
   7   explained that in order to support the different levels (gold vs. bronze), Molina
   8   needed to be able to put in the different rates (which varied by state). CW-2 stated
   9   that “the complexity within the marketplace system is much different and more
  10   layered” compared to Molina’s Medicare/Medicaid business and that
  11   Medicare/Medicaid is much simpler because you have a singular rate, not the
  12   customization or “levels of complexity” that came with the ACA Marketplace.
  13   CW-2 explained that for each state there were multiple layers, or different ACA
  14   plans Molina offered in each state, that required QNXT to be custom built.
  15          80.     CW-2 described problems with ACA enrollment data which the
  16   QNXT system was not set up to handle. For example, ACA involved the
  17   collection of a lot of data including family members, salary information to
  18   calculate federal subsidies, verification of financial status from the federal
  19   government and other verification metrics. CW-2 gave the example of Washington
  20   state as one of the many states negatively impacted by the limitations of QNXT.
  21   CW- 2 advised that Washington has its own regulatory complexities that QNXT
  22   could not manage. He went on to say that the “system [QNXT] never helped any of
  23   us” because of its deficiencies in handling the data. CW-2 confirmed that bad data
  24   in Molina’s QNXT system created massive clean-up for personnel at the Company.
  25          81.     CW-2 stated that in 2015 there was an initiative to outsource
  26   processing of enrollment data to HealthPlan Services (“HPS”), a company located
  27   in Florida. According to CW-2, the reason for engaging HPS initiative was because
  28   Molina’s QNXT system was unable to handle the increases in membership related
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        32
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 41 of 152 Page ID #:274




   1   to the ACA expansion.11 CW-2 attended meetings where they discussed HPS.
   2   However, according to CW-2, Molina could not even get its enrollment data in
   3   good enough shape to utilize HPS’s services.
   4           82.    According to CW-2, the problems with QNXT were exacerbated once
   5   the members were in the system. Molina had problems administering and handling
   6   member claims. CW-2 described the data in the QNXT system as “garbage in
   7   garbage out.” CW-2 stated that Molina was constantly trying to retrofit QNXT to
   8   “make it work” rather than spend the money to replace the system.
   9           83.    CW-3 was the former Senior Project Manager-PM III at Molina from
  10   October 2015 to September 2017. CW-3 was previously a Project Management
  11   Consultant at Molina from September 2013 to October 2015. As Senior Project
  12   Manager, CW-3 reported to Vish Nath, former Director of Projects who reported to
  13   Sanjay Bhat, former VP of Projects who ultimately reported to COO Bayer. CW-3
  14   was responsible for Molina’s Enterprise PMO, supporting enrollment and claims
  15   processing, enterprise projects for Medicaid, Medicare and the ACA Health
  16   Exchange, EDGE Server operations, and reporting for Risk Adjustment.12
  17           84.    CW-3 reported that Molina had “challenges” when it started
  18   expanding into the ACA Marketplace because it was not familiar with commercial
  19   processing. CW-3 explained that unlike its legacy business, with the ACA
  20   expansion, Molina had to collect premiums. CW-3 stated that from 2016 until he
  21   left Molina in September 2017, Molina’s ACA membership “exploded” and these
  22   problems got worse. CW-3 reiterated that ACA has a complicated commercial
  23
  24
  25      11
            CW-2 recalled that the HPS initiative was run by COO Bayer, CIO Hopfer,
  26   Jane
         12
            Fosdick, Jane Dawson and possibly Bob Gordon.
            According to CW-3, EDGE is a CMS-owned application that is able to pull
  27   aggregated “de-identified” enrollment, pharmacy, and claims data from Molina’s
       QNXT system. CW-3 explained that CMS could run summary reports from EDGE,
  28   but did not see patient identifying details.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   33
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 42 of 152 Page ID #:275




   1   insurance structure because of additional things like cost sharing and premium
   2   reductions/increases based on income level.
   3          85.     CW-3 stated that many of the infrastructure problems at Molina were
   4   due to processing “the level of enrollment data that was coming in,” the sources it
   5   was coming in from, and then being able to appropriately bill. CW-3 advised that
   6   if the enrollment data was not processed correctly or not “accepted” by the EDGE
   7   server process, the claim would not process properly. CW-3 described a “lack of
   8   quality with enrollment data” on the EDGE server on which he was working at that
   9   time. CW-3 advised that the way EDGE worked is that Molina’s Enrollment Team
  10   would perform an extract of the enrollment data for the current and prior years
  11   (because some claims roll over). CW-3 would then get claims data from Molina’s
  12   Claims Team.
  13          86.     According to CW-3, in order for the EDGE server to accept the data
  14   which was ultimately shared with CMS, the claim had to match the enrollment
  15   data, fall within the effective date of the enrollment, and the enrollment had to pass
  16   CMS validation criteria. CW-3 recounted how Molina had “tons of enrollment
  17   data” that was not accepted by the EDGE server because it was “dirty.” According
  18   to CW-3, dirty data included, among other things, invalid codes, overlapping
  19   enrollments, and problems with subscribers/dependents not matching.
  20          87.     CW-3 also reported that Molina’s internal systems could not
  21   automatically process sponsor/dependent eligibility criteria with respect to
  22   Marketplace claims for the state of Washington which caused serious delays in
  23   processing such claims. CW-3 explained that with ACA if you enroll with your
  24   family-you are the sponsor and your spouse/kids are dependents. According to
  25   CW-3, the only way to process a claim for a dependent was for them to have a
  26   valid sponsor. The state of Washington had a process which assigned a “Mock”
  27   sponsor, where the sponsor did not have ACA medical coverage. This appears to
  28   have been done to allow the sponsor to receive the bill for the dependents. CW-3
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      34
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 43 of 152 Page ID #:276




   1   recounted how the business enrollment team would spend months each year at the
   2   beginning of 2016 and 2017 manually cleaning up the enrollment data so that
   3   sponsor/dependent claims would be accepted by EDGE.
   4           88.    CW-3 also reported that Molina contracted with HPS to handle all
   5   ACA Marketplace enrollment data for Molina, process the data and send it out to
   6   CMS after it was “clean.” CW-3 believed that after the contract with HPS was
   7   signed, the plan was never implemented because Molina could never get to the
   8   point where the quality of its enrollment data could be shared with HPS. CW-3
   9   stated that internally Molina acknowledged that its enrollment data was “dirty” and
  10   the Company tried to clean up the data from QNXT for HPS. CW-3 stated that he
  11   believed “the Molina brothers had something” to do with the negotiations with
  12   HPS and also knew the escalating costs of cleaning up the Company’s enrollment
  13   data for HPS. CW-3 described this as just one example of the many issues that
  14   Molina was having with its enrollment data at that time.
  15                  2.      Problems with Claims and Utilization Management
  16           89.    CW-4 was a former leader at Molina California throughout the Class
  17   Period. CW-4’s team was responsible for the provider networks.13
  18           90.    CW-4 stated that even before Molina’s ACA expansion, the Company
  19   was already struggling with the inefficiency and difficulty of running managed
  20   care operations on QNXT and those problems were exacerbated by the ACA
  21   expansion. According to CW-4, for Molina, QNXT was not initially used as a
  22   managed care solution system, but rather was Molina’s initial platform for their
  23   staffed clinic operations. CW-4 stated that over the years as Molina grew, Molina
  24   “manipulated” QNXT or “bastardized” it to make it function as its primary
  25
  26      13
            Lead Plaintiff believes that the details of CW-4’s position and responsibilities
  27   contained herein are sufficient to satisfy the requirements of the PSLRA. Lead
       Plaintiff can provide additional specificity, including CW-4’s exact title and dates
  28   of employment, to the Court through an in camera submission.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      35
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 44 of 152 Page ID #:277




   1   managed care platform for processing claims, maintaining provider information,
   2   and managing member information, but it “functioned horribly.”
   3          91.     According to CW-4, the QNXT platform was “not functional” for
   4   efficiently managing the sharp growth in Molina’s ACA subscribers. As Molina’s
   5   business grew, rather than take the time to completely remediate the QNXT
   6   platform or scratch it and start fresh, the Company instead would “manipulate
   7   [QNXT], retrofit it to try to make it work.” CW-4 reported that the problems with
   8   QNXT became significantly worse after Molina expanded into the ACA
   9   marketplace. The QNXT system was already problematic and became further
  10   flooded with the volume of claims and membership data (due to ACA): “you just
  11   exacerbate your issues.” CW-4 described Molina as constantly trying to patch and
  12   remediate the problems rather than address the source of those problems.
  13          92.     CW-4 confirmed that Molina did not efficiently manage the QNXT
  14   system and it could not get “the system fixed fast enough.” CW-4 stated that
  15   regardless of the membership expanding exponentially, the system data centric to
  16   claim processing, capitation payments, referrals and authorizations and PCP
  17   selection should have always been input and remediated in the systems, although it
  18   was not. This centric data is tied to the contracted provider network. CW-4
  19   explained that the major problems with QNXT was that Molina had “20 plus years
  20   of junk provider data in the system….they just piled junk on junk on junk.”
  21          93.     CW-4 advised that problems with Utilization Management and
  22   Downstream Claims issues could be “directly attributable” to the bad provider data
  23   in the QNXT system. CW-4 explained that Utilization Management involved
  24   authorizations allowing members to access care from a healthcare provider.
  25   During CW-4’s tenure, Molina had two separate systems, one for authorizations
  26   and one for claims with QNXT for claims. According to CW-4, when dealing with
  27   managed care operations, it helps if the two systems “talk” to one another and they
  28   were not talking to each other. Because the two systems did not communicate
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    36
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 45 of 152 Page ID #:278




   1   properly due to the deficiencies with QNXT, Molina California would need a
   2   claims examiner to validate information prior to processing claims, including
   3   verification of authorizations, because many claims could not auto-adjudicate.
   4   According to CW-4, because of the problems with the system, the claims would
   5   require “manual intervention.” He added that bad provider data in QNXT coupled
   6   with a Utilization Management system that had its own issues, was a “recipe for
   7   disaster.”
   8           94.    According to CW-4, QNXT (for the ACA Marketplace) also required
   9   a manual intervention process or otherwise resulted in subsequent claims
  10   adjustments. CW-4 added that the plan would receive auto-adjudication reports
  11   from Molina corporate on a monthly basis. According to CW-4, California had
  12   one of the worst rates of all of the states because of the size and the complexities of
  13   the Molina California plans. CW-4 stated that the constant manual adjudication of
  14   claims ended up costing Molina additional money as it costs more money to adjust
  15   claims than it is for the initial processing. CW-4 confirmed that Molina senior
  16   leadership at the state level repeatedly discussed problems with the QNXT system.
  17           95.    According to CW-4, Molina corporate would create “attributes” or
  18   “work-arounds” to the QNXT system to help with claim processing. CW-4
  19   recalled that Molina had at least 100-150 attributes created by Molina’s corporate
  20   IT department. According to CW-4, through these attributes, QNXT was “retrofit
  21   with Band-Aids”, and the data within QNXT was “not clean” which created
  22   additional problems and costs when trying to properly manage the claims.
  23           96.    CW-5 was Molina’s Associate Vice President of Utilization
  24   Management from November 2012 until January 2017 and reported directly to
  25   Karen Warren, the Vice President of Clinical Program Operations. 14 CW-5, a
  26
          14
  27        According to CW-5, Karen Warren initially reported to COO Bayer until
       approximately 2014/2015 when Warren began reporting to the new Chief Medical
  28   Officer, Dr. Keith Wilson, who in turn reported to COO Bayer.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      37
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 46 of 152 Page ID #:279




   1   Registered Nurse, was responsible for analyzing and reporting utilization trends
   2   and patterns and participating in state and federal audits for all programs for
   3   Medicare, Medicaid and the ACA Marketplace. CW-5’s Utilization Management
   4   department also was responsible for Molina’s patient approvals for all the states in
   5   which the Company operated.
   6          97.     CW-5 was very familiar with Molina’s administrative infrastructure,
   7   including its “capacity” and “scalability” as it related to Utilization Management.
   8   According to CW-5, Molina relied on QNXT for everything including Utilization
   9   Management and claims administration and was used by all of the doctors and
  10   nurses at Molina to review claims. CW-5 stated that as the system became
  11   inundated due to the influx of claims from the ACA members, Molina created “lots
  12   of patch” jobs. CW-5 confirmed that during his tenure, Molina’s QNXT platform
  13   was becoming inundated and was “double hit” with the integration of the ACA
  14   business and the Company’s Medicaid expansion. CW-5 confirmed that the ACA
  15   Marketplace business “really pushed” the QNXT system over its limits.
  16          98.     According to CW-5, a year or so into Molina’s expansion into the
  17   ACA Marketplace, CW-5’s team expressed frustration because it was clear that no
  18   patch job was going to remediate the significant problems that they were
  19   encountering with QNXT. According to CW-5, Molina was having difficulty
  20   adding all of the new patients that came on with Molina’s ACA and Medicaid
  21   expansion. CW-5 confirmed that it was clear that the platform was “overburdened”
  22   beginning in 2014. CW stated that as more members that were added to the
  23   system, the more the system slowed down. CW-5 explained that ACA was
  24   different then Molina’s legacy Medicaid business in that the benefits were
  25   different.
  26          99.     CW-5 could not believe that Molina continued with the patch jobs
  27   because it was like trying to put a “square peg in a round hole.” CW-5 explained
  28   that everyone knew that QNXT could not properly process or handle Molina’s IT
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      38
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 47 of 152 Page ID #:280




   1   needs after the Company expanded into ACA and further expanded its Medicaid
   2   business. CW-5 stated that QNXT works for a small company, but at that point
   3   (2013/2014), Molina was no longer a small company. CW-5 stated that QNXT is a
   4   claims platform that Molina decided to “modify, modify, modify . . . tweak” to be
   5   able to use it for Utilization Management and claims management and that instead
   6   of overhauling the system, Molina kept making “little redesigns.” CW-5 described
   7   QNXT’s lack of functionality as “a boat sinking.”
   8          100. CW-5 was informed by his boss Karen Warren that the Molina
   9   brothers (CFO John Molina and CEO Mario Molina) did not want to spend the
  10   money to migrate to a new system despite the challenges that his department was
  11   facing with the influx of ACA Marketplace members. CW-5’s team was in
  12   constant communication with a team from QNXT to combat the challenges with
  13   the system and CW-5 understood from those communications that the Molina
  14   brothers did not want to migrate away from QNXT. CW-5 confirmed that Molina’s
  15   senior management was aware of the problems with QNXT and the impact that
  16   QNXT were having on Utilization Management, yet there was no intention to
  17   migrate to a more appropriate system.
  18          101. CW-5 confirmed that Molina’s internal system began to experience
  19   frequent outages during the ACA and Medicaid expansions. According to CW-5,
  20   the “system went down a lot”- at least once a week for at least 2-3 hours and at
  21   least once a month, the outages lasted up to a full day. CW-5 stated that QNXT
  22   stalled in 2015, which he described as a “big deal” and CIO Hopfer and COO
  23   Bayer would have been made aware of the outage given the severity and length of
  24   the outage. CW-5 confirmed that the outages continued throughout 2016 and right
  25   up until CW-5 left Molina in January 2017. COO Bayer was on the email
  26   distribution list for notification of when the system went down.
  27          102. CW-5 explained that QNXT outages were problematic for the
  28   Utilization Management department because it slowed down, or sometimes even
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       39
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 48 of 152 Page ID #:281




   1   completely prohibited review of the patient procedure approvals that his team was
   2   responsible for because the system was stuck or “completely down.” According to
   3   CW-5, “all the time” his team would just approve procedures without the
   4   underlying information from QNXT because of system outages. CW-5 explained
   5   that if his team was unable to go into QNXT due to an outage and the procedure
   6   needed to be approved within a certain time frame, the Utilization Management
   7   team would “auto-approve” it manually (approved without doctor/nurse review)
   8   and then go into the system later to notate the approval. CW-5 stated that
   9   procedures (such as surgery) frequently required expedited review and approval
  10   which was complicated by QNXT’s lack of functionality. CW-5 explained that
  11   because claims were being auto-approved, the Company was essentially “flushing
  12   money[down the toilet]” because the claims were not being reviewed prior to
  13   approval and some of the members may not have needed the procedures that
  14   Molina would auto-approve solely based on a slowdown with the system.
  15          103. According to CW-5, the healthcare approval process is governed by
  16   CMS and it is important to have decisions made as quickly as possible. CW-5
  17   stated that if the executives at Molina had “listened and been proactive” when it
  18   came to the problems caused by the QNXT system slowdowns and outages,
  19   Molina’s Utilization Management department would have made decisions on a
  20   more timely basis and would not have had so many auto-approvals. CW-5
  21   reiterated that the deficiencies in Molina’s internal system infrastructure caused the
  22   Company to make less money on utilization management.
  23          104. CW-5 described another deficiency in QNXT that impacted
  24   utilization management at the Company. According to CW-5, instead of having
  25   templates for its healthcare providers to complete for utilization management, on
  26   QNXT there was “just a big open screen” where the providers could write
  27   anything. CW-5 explained that one doctor could write “patient is sick” while
  28   another could write pages and pages of nonsense. As one of the employees
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      40
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 49 of 152 Page ID #:282




   1   managing approvals and denials, this made utilization management on QNXT
   2   unwieldy. CW-5 confirmed that it was not until the end of his tenure at Molina
   3   (January 2017) when CFO John Molina finally approved the purchase of a new
   4   utilization management system for the Company – after CW-5’s long-standing
   5   efforts to get financial initiatives and a new code of standards for utilization
   6   management approved by CFO John Molina.
   7          105. CW-5 also reported that there were regulatory ramifications from
   8   Molina’s platform issues including issues with pulling data for CMS audits.
   9   According to CW-5, because Molina kept patching its QNXT system, it did not
  10   have a system that could report useable data to CMS. CW-5 participated in two
  11   CMS audits and annual CMS reviews during his tenure. CW-5 explained that the
  12   QNXT system was “so old” that his team (made up of six directors and 10
  13   managers that all reported to CW-5) was forced to manually “scrub and clean” the
  14   data for weeks in advance of these audits. CW-5 was informed by Kelly Giardina,
  15   Associate Vice President of Case Management, and CW-5’s counterpart on the
  16   Case Management team, that the Case Management team failed their CMS audit in
  17   2015 because they pulled the data from QNXT and did not take the time to clean
  18   the data. CW-5 explained that because of how antiquated QNXT’s reporting
  19   function was at that time, the data that the Case Management team gave to CMS
  20   was not in a form that could be reviewed by CMS.
  21          106. According to CW-5, COO Bayer, CFO John Molina, and CEO Mario
  22   Molina were aware of the problems with the data as it related to the CMS audits.
  23   In fact, CW-5 stated that COO Bayer, CFO John Molina, and CEO Mario Molina
  24   met with CMS during the audit and were aware of what was happening in the lead
  25   up to the audit and during the audit. CW-5 advised that there was a real concern at
  26   Molina that the Company “couldn’t afford to fail the audit” because it could result
  27   in CMS taking business away from Molina. CW-5 confirmed that COO Bayer,
  28   CFO John Molina, and CEO Mario Molina informed CW-5 and his counterparts in
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       41
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 50 of 152 Page ID #:283




   1   Case Management to “do whatever you have to do” to pass the CMS audits which
   2   meant manually scrubbing the data case-by-case to make it useable for CMS.
   3          107. During the Company’s May 31, 2018 Investor Day, CEO Zubretsky
   4   admitted that the Company had problems in the past paying claims on a timely
   5   basis, sorting out its membership data, and properly implementing network
   6   contracts which cost the Company at least $135 million in provider settlements and
   7   $30 million in late payment penalties to states. Zubretsky stated:
   8              If you can’t pay claims timely and correctly in this business, you
   9              can’t be in the business. Whether it’s member experience,
  10              provider abrasion, or not being able to look into your actuarial
  11              data with a degree of precision and confidence, you have to pay
  12              claims correctly. And the company is growing so quickly and
  13              implementing contracts in networks so quickly, that we
  14              misstep. It’s all being corrected. . . . If I look at some of these
  15              stats, $135 million in provider settlements. Why? Because the
  16              providers were right. We had underpaid certain providers.
  17              And they presented the data that proved that they were
  18              right. $30 million in late payment penalties to states. These
  19              are self-inspected wounds that are avoidable. . .
  20                  3.      Problems with Provider Data Maintenance and Payment
  21          108. According to CW-4, for Molina California, QNXT complicated every
  22   detail regarding its providers. CW-4 explained that California had at least 100
  23   hospitals and 20,000 providers in its network. Each time there was a change with
  24   any of the providers, the change of address needed to be loaded into three separate
  25   QNXT platforms for Molina California.
  26          109. CW-4 explained that providers in California and Washington are
  27   typically reimbursed on a “capitated” basis, meaning that they get a flat rate per
  28   member per month requiring the provider to submit all encounters (as opposed to
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      42
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 51 of 152 Page ID #:284




   1   “claims”) to demonstrate they provided a service.15 According to CW-4, the only
   2   way that Molina could demonstrate to the state that it was managing care
   3   appropriately was to send all of the encounters to the state. According to CW-4,
   4   California also had Fee-For-Service counties (i.e., San Diego). San Diego went
   5   from 90,000 Molina members to over 200,000 Molina members. The significant
   6   growth in San Diego’s membership base coupled with QNXT’s deficiencies made
   7   it very difficult to manage the claims issues that ultimately resulted.
   8           110. CW-4 confirmed that the encounters that were needed for Molina to
   9   submit to the state were not getting appropriately counted because to be considered
  10   valid, the encounters require accurate Provider Data in QNXT. Thus, providers
  11   often did not get credit for their encounters. According to CW-4, this required
  12   CW-4’s team to spend significant time doing investigative work to find out where
  13   the breakdown was on the encounter submissions from the providers. CW-4
  14   described it as a “nightmare” to manually reconcile all of the provider information
  15   in the QNXT system against what provider information was on the encounter. This
  16   is just one example of QNXT’s lack of functionality in the ACA Marketplace.
  17           111. CW-4 confirmed that QNXT lacked automation. He explained that
  18   ideally, you would want “claim in, claim out,” but that QNXT could not auto-
  19   adjudicate a lot of claims. QNXT forced claims to be “stopped for someone” to
  20   review and force it through by resolving claim edits. CW-4 also explained that
  21   QNXT’s functions were limited and the system could not handle the unique
  22   contracts that Molina California had with its participating providers. CW-4 often
  23   had to re-write contracts to conform with the system which was time consuming
  24   and inefficient for his team. CW-4 found it ridiculous how the providers were
  25   expected to conform to Molina’s QNXT system instead of Molina getting a system
  26
          15
  27        Capitation and fee-for-service (“FFS”) are different modes of payment for
       healthcare providers. In capitation, doctors are paid a set amount per member per
  28   month, FFS pays providers based on the service provided to a patient.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      43
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 52 of 152 Page ID #:285




   1   that could actually manage Managed Care operations. CW-4 stated that the
   2   problems with QNXT were compounded by the fact that QNXT had old data and
   3   no one was remediating the system.
   4                  4.      Lack of Integrity of Data Causes Miscalculation of Risk
   5                          Scores
   6          112. CW-3 reported that inaccuracies in enrollment data affected
   7   calculation of Molina’s Risk Scores and, thus, the risk adjustments Molina
   8   received from CMS. CW-3 suggested an IT project (putting in front-end analytical
   9   research) to identify instances of mismatched enrollment data, which CW-3
  10   thought would have saved Molina significant money in Risk Adjustment penalties
  11   the Company was paying CMS, but the IT project was rejected by Molina
  12   corporate.
  13          113. Indeed, CW-2 estimated, based on data from Molina’s internal EDGE
  14   server, that the Company lost more than $200 million in risk assessments due to
  15   the Company’s inability to timely process claims.
  16          114. During the Company’s May 31, 2018 Investor Day, Molina’s new
  17   management admitted that the Company’s risk scores (used for determination of
  18   risk adjustment liabilities/payments) were miscalculated by the Company and cost
  19   Molina money. New CEO Joseph Zubretsky revealed that the Company routinely
  20   underestimated its risk scores both in Medicare and ACA Marketplace which
  21   affected the amount of the Company’s risk transfer payments – a key cause of the
  22   Company’s lower than expected results for fiscal 2016.
  23          115. In fact, Zubretsky admitted that Molina’s risk score calculation pre-
  24   August 2017 was akin to throwing “a dart at a dartboard” and that the Company
  25   left money on the table with its inaccurate risk scores:
  26              There is significant amounts of revenue that are at risk for some
  27              level of performance, whether it’s a quality withhold, whether
  28              it’s a risk score, whether it’s other forms of producing quality
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     44
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 53 of 152 Page ID #:286




   1              measures that allow you to keep a percentage of your revenue.
   2              Our risk scores are not where they need to be. An amateur
   3              can come in and look at our risk scores in certain populations
   4              and know they’re too low. And it’s not because we have a
   5              better population in the market, it’s because our risk scores
   6              are too low relative to the competitors. We’re not chasing the
   7              charts and we’re not aiming at the right direction. . .Our risk
   8              scores, both in Marketplace and in Medicare, are far too low.
   9              . . This needs to change. So there’s tremendous value . . . and
  10              quality withholds and in risk adjustment sitting inside our
  11              company.
  12          116. During the 2018 Investor Day, Pamela Sedmak, Molina’s Executive
  13   Vice President of Health Plan Operations, effective February 2018, reiterated that
  14   the Company’s risk scores were both inaccurate and unacceptable relative to
  15   Molina’s peers. “[W]e just weren’t getting the level of risk adjustment and STARs
  16   captures that we needed to and expect relative to the peers in this space.” Sedmak
  17   also confirmed what the Company disclosed on August 2, 2017 – that Molina had
  18   insufficient capabilities for its Marketplace business:
  19              Marketplace, you guys know the Marketplace story for Molina.
  20              Very difficult one. And last year, it grew too fast, too aggressive,
  21              beyond our capacity to manage. . . We had insufficient
  22              capabilities relative to the level of risk transfer that we have
  23              within the organization. Our risk scores, that Joe already
  24              mentioned, clearly don’t feel that they’re nearly at the
  25              accuracy and completeness that they need to be, given the
  26              level of risk transfer that we have as a percent of our book -- of
  27              our premium. We also had very suboptimal processes,
  28              premium collection, enrollment and eligibility, deductibles,
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      45
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 54 of 152 Page ID #:287




   1              accumulators, all those things that become very big pain points
   2              for members and providers.
   3                  5.      Lack of Integrity of Data Causes Mispricing of ACA Plans
   4          117. According to CW-3, when Molina expanded into the ACA
   5   marketplace, it lacked adequate historical data to properly price its ACA
   6   Marketplace plans. CW-3 confirmed that by 2015 it was apparent to Molina that
   7   its ACA plans were not being priced properly, based in part on its monthly tracking
   8   of reimbursements and risk adjustments from CMS. CW-3 reported that in 2017,
   9   Molina raised its Marketplace premiums significantly to compensate for its
  10   consistent losses in ACA.
  11                  6.      Molina’s Refusal to Upgrade to a More Robust Platform
  12          118. CW-1 confirmed that throughout his tenure, there were no plans for
  13   the Company to migrate to a platform like TriZetto’s FACETS platform, which
  14   was more sophisticated, because it was much more expensive than QNXT.
  15   According to CW-1, QNXT was definitely a “step below” FACETS: “FACETS
  16   was like a Cadillac and QNXT was like a Chevy.”
  17          119. CW-2 also confirmed that Molina did not migrate to FACETS or
  18   another system that was more appropriate for ACA business because of costs.
  19   According to CW-2, CIO Hopfer convinced Molina’s Steering Committee to stay
  20   with QNXT.
  21          120. CW-3 reported that Molina met with TriZetto about utilizing Trizetto
  22   to process EDGE server data, but it was determined by Molina senior management
  23   that such a migration was an unnecessary cost since Molina would still be
  24   responsible for submitting the data to Trizetto’s EDGE server solution and assuring
  25   the quality of the data submitted.
  26          121. CW-4 also recalled discussions of “blowing up” the entire system
  27   because it was a “giant mess.” CW-4 often asked why Molina could not upgrade
  28   QNXT. The response CW-4 received was that it was too expensive and that
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   46
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 55 of 152 Page ID #:288




   1   Molina corporate had chosen to “bolt on” or “retrofit” the QNXT system instead of
   2   migrating the system. CW-4 also recalled hearing that Molina corporate
   3   “acknowledged the angst of the health plans” with QNXT but CW-4 was
   4   repeatedly told that a new system was not feasible from a cost perspective.
   5   Instead, according to CW-4, Molina “limped along” with a very inefficient system
   6   that could not manage claims which was made significantly worse by the rapid
   7   expansion into the ACA Marketplace, resulting in a flood of claims on a system
   8   that “already wasn’t operating properly.”
   9                  7.      The Individual Defendants and Other Members of Molina
  10                          Senior Management Are Informed of the Serious
  11                          Limitations and Lack of Scalability of the Company’s
  12                          Administrative Infrastructure
  13          122. CW-1 confirmed that CEO Mario Molina was made aware of many of
  14   the IT issues at Molina. CW-1 noted that it was his job to “marshal info,” and
  15   “bring light to problems” within Molina regarding the Company’s IT issues. CW-1
  16   created strategic plans that identified IT issues and processes in IT to address those
  17   issues and planned investments in IT infrastructure. CW-1 presented the strategic
  18   plans to his boss in the Office of the CIO, who then passed the strategic plans onto
  19   other Molina senior executives, including CEO Mario Molina. CW-1 also
  20   communicated directly with CEO Mario Molina on many occasions about the IT
  21   concerns described herein.
  22          123. CW-2 confirmed that CIO Hopfer and COO Bayer, among other
  23   senior Molina executives, were made aware of the IT issues at Molina. CW-2
  24   prepared “weekly status reports” that broke down IT issues by state. CW-2
  25   described the weekly status reports as PowerPoint presentations that he presented
  26   at weekly Steering Committee Meetings related to Molina’s ACA business held in
  27   the Molina executive tower in Long Beach, CA. In March 2016, the Steering
  28   Committee consisted of COO Bayer, CIO Hopfer, and other executives including
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      47
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 56 of 152 Page ID #:289




   1   the VP of Health Insurances/Marketplace, the VP of Information Systems, and
   2   CW-2’s boss, Sanjay Bhat VP of Projects. The reports prepared by CW-2, and
   3   circulated to the attendees by email – including COO Bayer and CIO Hopfer –
   4   identified problems with the QNXT system and color-coded those problems as:
   5   Critical (red), At-Risk (yellow) or Stable (green). CW-3 also prepared materials for
   6   his boss, Vish Nath, for inclusion in presentations for the weekly status meetings in
   7   which CW-3 highlighted the enrollment data challenges Molina was facing.
   8          124. Reports prepared for Molina’s Steering Committee, and dated March
   9   31, 2016 and April 14, 2016, confirm that while the Defendants were touting the
  10   scalability of the Company’s administrative infrastructure, the Company’s Steering
  11   Committee was discussing “critical” problems with “Enrollment & Billing”
  12   (including “Gaps in the design and processing logic lead[ing] to mismatch in
  13   enrollment status between Molina and Exchange, causing significant downstream
  14   issues and exceptions”) and Molina’s “Contact Center” (responsible for responding
  15   to member inquiries) and “At-Risk” problems with “Customer Experience”,
  16   Brokers (including the inability to “receive payments from insurance premium
  17   support groups”) and “Member Communications.”
  18          125. These reports, prepared for Molina’s Steering Committee and dated
  19   March 31, 2016 and April 14, 2016, identify serious system problems, including
  20   but not limited to:
  21                  •       more than 650 ongoing “current projects” for Molina’s
  22                          administrative infrastructure including “logic corrections and
  23                          operational controls implementation”;
  24                  •       “No Marketplace O&M [operating and maintenance] process
  25                          due to production instability; production defects are managed
  26                          through portfolio projects”;
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        48
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 57 of 152 Page ID #:290




   1                  •       “changes in processing logic and system triggers are needed to
   2                          alleviate current manual resolution and enable required
   3                          capabilities”;
   4                  •       “Resource gaps have prevented project start-up and execution”;
   5                  •       “Redesign of select business and IT logic”;
   6                  •       “The Billing and Payment deep dive has identified key pain
   7                          points that will require process and technology fixes”;
   8                  •       “Processing logic gaps” and “Capability Gaps”;
   9                  •       “Technical Deficiencies and System Limitations” ;
  10                  •       “Upstream Eligibility Issues” including “inaccuracies with rate
  11                          calculations”; and
  12                  •       “Lack of prioritization framework for issue and project intake”.
  13          126. These problems had serious implications for Molina (as indicated in
  14   the Steering Committee presentations) including “Significant manual workarounds
  15   to maintain process integrity”, “Lack of visibility and transparency into fallout”,
  16   “Reactive corrections and fixes built into normal processes to handle fallout” , and
  17   “Member abrasions due to access to care issues.” The Steering Committee, along
  18   with outside vendor Deloitte, also determined that twelve major projects were
  19   required before going live in the ACA Marketplace in 2017 and several projects
  20   required a deeper assessment to inform project scoping, including whether “there
  21   will be a rebuild of [QNXT] 5.3 for Marketplace.”
  22          127. CW-3, also prepared materials for inclusion in presentations for the
  23   weekly status meetings which were circulated to COO Bayer, CIO Hopfer, Sanjay
  24   Bhat, and others from the executive team at Molina corporate, in which CW-3
  25   highlighted the enrollment data challenges QNXT could not handle adequately as
  26   observed during EDGE server processing.
  27          128. CW-4 discussed quarterly meetings with Molina’s National
  28   Contracting and Services department. Overall system problems resulting in
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        49
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 58 of 152 Page ID #:291




   1   provider issues, including claims problems, were reported in this meeting to,
   2   among others, Kim Sweers, Vice President, Network Strategy and Services at
   3   Molina.
   4          129. CW-4 also participated in Monthly Network Strategy calls held on
   5   Thursdays and led by Sweers and periodically attended by COO Bayer, who was
   6   Sweers’ boss at the time, and Nico Pagone, Corporate Director of National
   7   Contracts. According to CW-4, he and his counterparts in the other states would
   8   call into this Web-ex meeting. CW-4 confirmed there was an agenda circulated by
   9   email prior to the call, as well as minutes circulated after the meeting. CW-4
  10   recalled they frequently would discuss “huge problems” with QNXT on these calls.
  11   CW-4 also attended Annual Network Strategy Summits where the “biggest topic”
  12   was always “data remediation.” CW-4 recalled repeated conversations about how
  13   “QNXT sucks” and the need to fix the system.
  14          130. CW-5 also confirmed that system scalability and capacity issues were
  15   brought to the attention of his boss, Karen Warren, Vice President of Clinical
  16   Program Operations, and Molina’s CMO Keith Wilson, at regularly scheduled
  17   meetings that CW-5 participated in telephonically and which CIO Hopfer and
  18   COO Bayer also attended periodically. According to CW-5, minutes were taken
  19   during these meetings and were circulated to all of the attendees including CIO
  20   Hopfer and COO Bayer when they attended the meetings.
  21          131. CW-5 confirmed that capacity problems also were brought up in
  22   meetings in 2015 held at Molina’s headquarters in Long Beach, California attended
  23   by Warren, Wilson and their “right hand people.” CW-5 stated that at these
  24   meetings, it was communicated to management that the QNXT platform could not
  25   handle the integration of ACA and Medicaid expansions in such a short period of
  26   time, but management’s response was just to give the platform “patch jobs.”
  27          132. CW-5 confirmed that senior management including CEO Mario
  28   Molina, CFO John, and COO Bayer also routinely would have been informed of
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      50
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 59 of 152 Page ID #:292




   1   system issues by Wilson who attended the meetings described herein. In addition,
   2   CW-5’s boss, Warren, was meeting with COO Bayer regularly and CW-5 reported
   3   the concerns of the Utilization Management team to Warren. CW-5 would
   4   sometimes receive feedback from Warren from the meetings he had with COO
   5   Bayer, which led CW-5 to believe that COO Bayer was keenly aware of the QNXT
   6   problems. CW-5 also informed CFO John Molina of CW-5’s concerns with the
   7   deficiencies in Molina’s utilization management system and repeatedly requested a
   8   new utilization management system which was not approved until approximately
   9   the beginning of 2017.
  10           133. CW-5 also participated in quarterly meetings with CIO Hopfer, COO
  11   Bayer, Wilson and Warren, during which a host of system issues were discussed
  12   including problems with QNXT, how problems with Molina’s QNXT system were
  13   negatively impacting the Utilization Management part of Molina’s business,
  14   overall concerns with Molina’s systems including patching the QNXT system, and
  15   concerns about reporting to regulators such as the CMS.
  16   VI.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
  17           STATEMENTS AND OMISSIONS
  18           A.     Third Quarter Fiscal 2014 Results
  19           134. On October 30, 2014, after the market closed, Molina issued a press
  20   release announcing financial results for the third quarter ended September 30,
  21   2014. During the related earnings call that same night, CEO Mario Molina stated,
  22   “Administrative costs are also tracking just as we expected. We continue to reap
  23   the benefit of the investments in infrastructure that we made last year.”16 CFO
  24
  25      16
            Plaintiff alleges that the statements highlighted in bold and italics within this
  26   section were materially false and misleading and/or omitted to disclose material
       information as detailed herein. As alleged herein, such statements artificially
  27   inflated and/or artificially maintained the price of Molina publicly traded common
       stock and operated as a fraud or deceit on purchasers of Molina common stock
  28   during the Class Period.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       51
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 60 of 152 Page ID #:293




   1   John Molina also remarked on the Company’s improving “administrative cost
   2   leverage” and margins:
   3              We continue to achieve greater administrative cost leverage. At
   4              our investor day events in 2013, we communicated how we are
   5              investing in the infrastructure to support our growth, driving
   6              administrative costs as a percentage of revenue up. . . At our
   7              investor day in 2012, we embarked on an ambitious plan to
   8              double our revenue, decrease our administrative ratio and
   9              increase our margin. We are well on our way to accomplishing
  10              the first two of these goals.
  11          135. CFO John Molina also represented that while 2014 and 2015 would
  12   be years of rapid growth, 2016 would be a year of stabilization. “Stabilization and
  13   margin expansion will come as we integrate new members into our care models.”
  14          136. CFO John Molina’s statements about administrative cost leverage,
  15   stabilization through membership growth, and the Company’s investments in its
  16   infrastructure, contained in ¶¶134-135, were materially false and/or misleading
  17   when made in that they failed to disclose that:
  18                  (a)     Molina’s administrative infrastructure was designed for a much
  19   smaller, simpler business and was never designed to handle the size, complexity,
  20   and unique demands of the Company’s growth in the ACA Marketplace (i.e,
  21   Molina’s existing infrastructure was not scalable to handle the influx of business
  22   without significant modification and increased expenditures);
  23                  (b)     Molina did not adjust its business or administrative
  24   infrastructure to absorb the rapid growth that resulted from the Company’s
  25   expansion into the ACA Marketplace, which the Company has admitted was very
  26   different from its traditional Medicaid business;
  27                  (c)     Molina failed, or was unable due to system limitations, to add
  28   necessary functionalities to its existing administrative infrastructure to:
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       52
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 61 of 152 Page ID #:294




   1                          (i)     accurately and timely process enrollment data and bill
   2   members on ACA-leveled plans;
   3                          (ii)    adequately and timely handle utilization management and
   4   claims processing;
   5                          (iii)   adequately and timely pay providers;
   6                          (iv)    accurately calculate the Company’s “risk scores”, which
   7   were used to determine Molina’s risk adjustment liabilities in the ACA and
   8   Medicare markets; and
   9                          (v)     appropriately price its ACA plans;
  10                  (d)     Molina failed to properly remediate systemic issues and costly
  11   disruptions to its administrative infrastructure;
  12                  (e)     Molina failed to rebuild, or migrate, the administrative
  13   infrastructure of the business, and instead “doubl[ed]- down” on existing
  14   insufficient processes and methods;
  15                  (f)     Molina’s system problems were compounded by the
  16   Company’s inability to successfully integrate data and systems from acquisitions it
  17   had completed during the Class Period into Molina’s existing administrative
  18   infrastructure. These challenges gave rise to significant intangible assets (such as
  19   goodwill), increased costs, and an inability to adequately monitor and control its
  20   operations;
  21                  (g)     Due to administrative infrastructure limitations, Molina
  22   experienced systematic breakdowns in enrollment and claims processing,
  23   utilization management, provider payment, and state and federal reimbursement,
  24   resulting in, among other things:
  25                          (i)     member coverage disruptions;
  26                          (ii)    frequent payment disputes with healthcare providers
  27   ultimately resulting in significant provider settlements and state penalties in 2018;
  28                          (iii)   increased risk adjustment liabilities; and
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         53
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 62 of 152 Page ID #:295




   1                          (iv)    ballooning operating costs driven primarily by increased
   2   medical care costs and increased administrative expenses.
   3                  (h)     Molina’s failure to remediate the Company’s administrative
   4   infrastructure problems made it extremely difficult for the Company to quickly
   5   react to emerging trends in the ACA Marketplace.
   6          137. Following the earnings release and conference call with management,
   7   on October 31, 2014, Joshua R. Raskin of Barclays, issued an analyst report on
   8   Molina entitled, “Molina Healthcare Operating Pressure and Timing Issues Temper
   9   Guidance,” in which Raskin wrote: “the company noted that the rate of G&A
  10   growth should slow down over the next few years as the company has already
  11   invested in the infrastructure required to support top line growth.” Similarly, in a
  12   report by Peter Costa, Senior Analyst, at Wells Fargo Securities, also dated
  13   October 31, 2014, and entitled, “MOH: Q3 No Treat As MLR Haunts Earnings,”
  14   Costa wrote: “Management noted that its investments in its infrastructure last year
  15   are paying off and providing a benefit to its SG&A.”
  16          B.      Fourth Quarter and Full Year 2014 Results and Investor Day
  17          138. On February 9, 2015, after the market closed, Molina issued a press
  18   release announcing financial results for the fourth quarter and full-year ended
  19   December 31, 2014. During the related earnings call, CEO Mario Molina stated
  20   that Molina “achieved greater economies of scale” compared to 2013, “evidenced
  21   by the consistent decline in [the] administrative cost ratio throughout the year.”
  22   CEO Molina added that the Company was “very excited” about 2014 growth and
  23   the Company’s “successes in lowering the percentage of revenue spent on
  24   administrative costs.” While the Company “did not meet [its] earnings
  25   expectations in 2014,” CFO Molina reassured investors that the Company “did
  26   make good on many of [its] commitments to revenue growth and a greater
  27   administrative efficiency.”
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         54
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 63 of 152 Page ID #:296




   1           139. For several quarters prior to February 2015, investors and analysts
   2   expressed concern over Molina’s CapEx related to administrative infrastructure.
   3   Despite Molina’s lackluster 2014 financial performance, CFO John Molina
   4   explained that CapEx directed to administrative infrastructure was the key to future
   5   growth: “As we discussed last year, we devoted significant resources to
   6   infrastructure and human capital investments that were necessary to fuel our
   7   anticipated growth. As our new growth businesses came online during the year,
   8   we were able to finally realize the benefits of those investments.”
   9           140. On February 12, 2015, during the trading day, Molina held its 2015
  10   Investor Day in New York in which CEO Mario Molina, CFO John Molina, COO
  11   Bayer and Joseph W. White, then Chief Accounting Officer, participated. During
  12   the meeting, CEO Mario Molina stressed that the Company could leverage its
  13   “[s]calable admin infrastructure” to spur rapid growth and improve margins:
  14   “[B]ecause of the things that we have done in terms of our IT and in terms of
  15   some of the other infrastructure things, we do have the ability to grow and I
  16   think leverage that administrative infrastructure.” CEO Mario Molina also
  17   addressed the Company’s capacity to sustain rapid growth: “So one of the
  18   questions is, we will show you there is going to be more growth in 2015. Can
  19   [we] handle that [growth]? And from an IT standpoint, absolutely. We have
  20   built the systems to do that.” CFO John Molina added that the Company would
  21   “improve [its] model of care, enhance [its] systems, and improve margins.” During
  22   the same call on February 14, 2015, CEO Mario Molina also stated: “So big
  23   investments that were made back in 2013, and we are starting to reap the benefits
  24   of those as we move forward and have the ability to scale up and grow.” The
  25   Company’s slide deck for the February 2015 Investor Day unequivocally states:
  26   “Scalable administrative infrastructure.”17
  27
          17
  28           Molina Healthcare, Current Report (Form 8-K) (Feb. 12, 2015).
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       55
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 64 of 152 Page ID #:297




   1          141. On February 26, 2015, Molina filed its Annual Report with the SEC
   2   on Form 10-K for the fiscal year ended December 31, 2014 (the “2014 Annual
   3   Report”). In the “Business Operations” section of its 2014 Annual Report, Molina
   4   listed the Company’s administrative infrastructure as one of several strategic
   5   strengths. Under the subheading “Administrative Efficiency” the Company claims,
   6   “Operationally, our two business segments share a common systems platform,
   7   which allows for economies of scale. . . . [W]e have designed our administrative
   8   and operational infrastructure to be scalable for cost-effective expansion into
   9   new and existing markets.”
  10          142. The 2014 Annual Report contained SOX certifications signed by
  11   Defendants CEO Mario Molina and CFO John Molina, who certified the
  12   following:
  13                  1.      I have reviewed this annual report on Form 10-K for
  14                          the fiscal year ended December 31, 2014, of Molina
  15                          Healthcare, Inc.;
  16                  2.      Based on my knowledge, this report does not contain
  17                          any untrue statement of a material fact or omit to state
  18                          a material fact necessary to make the statements made,
  19                          in light of the circumstances under which such
  20                          statements were made, not misleading with respect to
  21                          the period covered by this report;
  22                  3.      Based on my knowledge, the financial statements, and
  23                          other financial information included in this report,
  24                          fairly present in all material respects the financial
  25                          condition, results of operations and cash flows of the
  26                          registrant as of, and for, the periods presented in this
  27                          report;
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      56
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 65 of 152 Page ID #:298




   1                  4.      The registrant’s other certifying officer and I are
   2                          responsible for establishing and maintaining disclosure
   3                          controls and procedures (as defined in Exchange Act
   4                          Rules 13a-15(e) and 15d-15(e)) and internal control
   5                          over financial reporting (as defined in Exchange Act
   6                          Rules 13a-15(f) and 15d-15(f)) for the registrant and
   7                          have:
   8                          (a)     Designed such disclosure controls and
   9                                  procedures, or caused such disclosure controls
  10                                  and procedures to be designed under our
  11                                  supervision, to ensure that material information
  12                                  relating to the registrant, including its
  13                                  consolidated subsidiaries, is made known to us
  14                                  by others within those entities, particularly
  15                                  during the period for which this report is being
  16                                  prepared;
  17                          (b)     Designed such internal control over financial
  18                                  reporting, or caused such internal control over
  19                                  financial reporting to be designed under our
  20                                  supervision, to provide reasonable assurance
  21                                  regarding the reliability of financial reporting
  22                                  and the preparation of financial statements for
  23                                  external purposes in accordance with generally
  24                                  accepted accounting principles;
  25                          (c)     Evaluated the effectiveness of the registrant’s
  26                                  disclosure controls and procedures and
  27                                  presented in this report our conclusions about
  28                                  the effectiveness of the disclosure controls and
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      57
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 66 of 152 Page ID #:299




   1                                  procedures, as of the end of the period covered
   2                                  by this report based on such evaluation; and
   3                          (d)     Disclosed in this report any change in the
   4                                  registrant's internal control over financial
   5                                  reporting that occurred during the registrant's
   6                                  most recent fiscal quarter (the registrant's fourth
   7                                  fiscal quarter in the case of an annual report)
   8                                  that has materially affected, or is reasonably
   9                                  likely to materially affect, the registrant's
  10                                  internal control over financial reporting; and
  11                  5.      The registrant’s other certifying officer and I have
  12                          disclosed, based on our most recent evaluation of
  13                          internal control over financial reporting, to the
  14                          registrant's auditors and the audit committee of the
  15                          registrant's board of directors (or persons performing
  16                          the equivalent functions):
  17                          (a)     All significant deficiencies and material
  18                                  weaknesses in the design or operation of internal
  19                                  control over financial reporting which are
  20                                  reasonably likely to adversely affect the
  21                                  registrant's ability to record, process, summarize
  22                                  and report information; and
  23                          (b)     Any fraud, whether or not material, that
  24                                  involves management or other employees who
  25                                  have a significant role in the registrant's internal
  26                                  control over financial reporting.
  27          143. Defendants’ statements concerning Molina’s scalable administrative
  28   and operational infrastructure, cost-effective expansion and investments in
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                          58
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 67 of 152 Page ID #:300




   1   infrastructure, ability to grow and leverage that administrative infrastructure and its
   2   economies of scale, contained in ¶¶138-141, were materially false and/or
   3   misleading for the reasons described in ¶136. Additionally, the Company’s SOX
   4   certifications were materially false and/or misleading in that they failed to disclose
   5   internal controls issues the Company was experiencing throughout the Class
   6   Period.
   7          C.      First Quarter Fiscal 2015 Results
   8          144. On May 7, 2015, Molina issued a press release announcing financial
   9   results for the first quarter ended March 31, 2015. During the related earnings call,
  10   after the market closed, Company executives continued to tout the Company’s
  11   rapid growth strategy, underpinned by its administrative infrastructure. CEO
  12   Mario Molina commented, “We delivered 38% enrollment growth and 53%
  13   revenue growth. . . . This success underscores the current growth opportunities of
  14   our business and validates our strategic push to diversify into new markets and new
  15   programs . . . and to leverage our administrative infrastructure.” CFO John
  16   Molina added, “[A]dministrative cost leverage is improving our profitability.”
  17          145. Molina’s stock price increased approximately 12% on the
  18   announcement and discussion of the Company’s financial results for the first
  19   quarter ended March 31, 2015, including the above false statements, from a close
  20   on May 7, 2015 of $58.23 per share to a close on May 8, 2015 of $65.12 per share.
  21          146. Defendants’ statements concerning Molina’s administrative
  22   infrastructure and administrative cost leverage, contained in ¶144, were materially
  23   false and/or misleading for the reasons described in ¶136.
  24          D.      Second Quarter Fiscal 2015 Results and Investor Day
  25          147. On July 30, 2015, Molina issued a press release announcing financial
  26   results for the second quarter ended June 30, 2015. During the related earnings
  27   call, after the market closed, CEO Mario Molina stated, “In-market acquisitions
  28   are an important part of our growth strategy and highly accretive, helping us to
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      59
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 68 of 152 Page ID #:301




   1   expand margins in the future. . . . For the most part, speed to integration . . .,
   2   coupled with our existing infrastructure, result in significant accretion value.”
   3   In finance, accretion refers to growth, or increase by gradual addition. Here again,
   4   CEO Mario Molina was invoking the strategy of “leveraging” the Company’s
   5   administrative infrastructure to improve Molina’s profitability.
   6          148. Molina’s stock price increased approximately 11% on the
   7   announcement and discussion of the Company’s financial results for the second
   8   quarter ended June 30, 2015, including the above false statements, from a close on
   9   July 30, 2015 of $68.00 per share to a close on July 31, 2015 of $75.43 per share.
  10          149. On September 17, 2015, during the trading day, Molina held its
  11   second Investor Day in New York in which CEO Mario Molina, CFO John
  12   Molina, COO Bayer and Joseph W. White, then Chief Accounting Officer,
  13   participated. During the meeting, CEO Mario Molina stressed, “Scalable
  14   administrative infrastructure, this is important too because as we get bigger, a lot
  15   of these services can be shared. It will help us to continue to drive down the
  16   administrative cost.” CEO Mario Molina also commented on the Company’s
  17   recently announced acquisitions, stating: “Here are some of the recent
  18   acquisitions that we have done. These are in-market acquisitions and these are
  19   generally asset purchases. They provide additional scale in existing markets.”
  20          150. In addition, CEO Mario Molina responded to an analyst who asked a
  21   question about investment in technology. The analyst asked, “you talked about
  22   the increasing value of data and technology. Are you happy where, you know,
  23   technology stands now or are you thinking about an investment phase going
  24   forward?” CEO Mario Molina responded, “[w]e have invested a lot of money and
  25   I think we’re in pretty good shape. We have a-currently, we’ve talked about this,
  26   we’ve got a contract with [Palantir]. They’re doing a lot of work with us to help us
  27   better mine our data and find patterns that we can use. We’ve got a lot of things
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     60
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 69 of 152 Page ID #:302




   1   that are coming. I’m not sure that we’re going to invest more but we’ll probably
   2   continue, you know, the current rate of investment.”
   3          151. Defendants’ statements concerning Molina’s scalable administrative
   4   infrastructure, shared services, and “highly accretive” in-market acquisitions,
   5   contained in ¶¶147, 149, were materially false and/or misleading for the reasons
   6   described in ¶136.
   7          E.      Third Quarter Fiscal 2015 Results
   8          152. On October 29, 2015, Molina issued a press release announcing
   9   financial results for the third quarter ended September 30, 2015. During the related
  10   earnings call, after the market closed, CEO Mario Molina elaborated on the
  11   Company’s high-growth strategy for new markets: “When we target a new market,
  12   our goal is to continue to diversify our geographic footprint by increasing the
  13   number of state contracts that we hold. Over the long-term, this allows us to
  14   leverage our administrative infrastructure across a broader revenue base and
  15   drive down costs.” With respect to existing markets, CEO Mario Molina claimed,
  16   “[T]he integration process for in-market acquisitions benefits from our existing
  17   infrastructure and local presence.” CFO John Molina added, “We continue to
  18   benefit from administrative cost leverage. . . .”
  19          153. Defendants’ statements concerning Molina’s administrative cost
  20   leverage, contained in ¶152, were materially false and/or misleading for the
  21   reasons described in ¶136.
  22          F.      J.P. Morgan Healthcare Conference – January 11, 2016
  23          154. On January 11, 2016, during a J.P. Morgan-sponsored healthcare
  24   conference at which CEO Mario Molina and CFO John Molina participated, CEO
  25   Mario Molina commented that the Company liked existing market acquisitions
  26   “because the integration risk is very small. We already have the infrastructure
  27   in place. Oftentimes we already have the provider contracts in place, and we’re
  28   just adding more members to an existing platform.” CEO Mario Molina also
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       61
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 70 of 152 Page ID #:303




   1   boasted of the Company’s “scalable administration structure. As we grow, our
   2   admin costs on a per member per month basis should decline and we have seen that
   3   in the past year.”
   4          155. CEO Mario Molina’s statements concerning Molina’s existing
   5   administrative infrastructure being scalable and able to handle additional members,
   6   contained in ¶154, were materially false and/or misleading for the reasons
   7   described in ¶136.
   8          G.       Fourth Quarter and Full Year 2015 Results and Investor Day
   9          156. On February 8, 2016, Molina issued a press release announcing
  10   financial results for the fourth quarter and full-year ended December 31, 2015. For
  11   Q4 2015, the Company reported higher costs and lower revenues than expected,
  12   but it claimed that existing admin infrastructure would support rapid growth.
  13   During the related earnings call, after the market closed, CEO Mario Molina
  14   deflected concerns about disappointing fourth quarter results by highlighting the
  15   Company’s 2016 prospects and focusing on the Company’s rapid growth strategy:
  16   “Of the nine acquisitions we announced in 2015, eight were in-market or tuck-in
  17   acquisitions in four of our existing states. These acquisitions alone will add about
  18   [$1.2] billion in premium revenue in 2016 . . . and allow us to spread existing
  19   administrative overhead costs over a larger membership.” (alteration in original).
  20          157. On February 11, 2016, during the trading day, Molina held its 2016
  21   Investor Day in which CEO Mario Molina, CFO John Molina, COO Bayer and
  22   Joseph W. White, then Chief Accounting Officer, participated. During the
  23   meeting, CEO Mario Molina explained that the Company benefited from sharing
  24   one “scalable administrative infrastructure” that services Molina’s various
  25   segments:
  26               [O]ur Medicaid portfolio . . . is the primary driver of our
  27               business. As you know, we operate 12 health plans in 11 states
  28               and in Puerto Rico. We also provide information management
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      62
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 71 of 152 Page ID #:304




   1               services for five states and for the US Virgin Islands,
   2               complementary to our Medicaid business, because the IT
   3               systems that we use in our health plans and the IT systems that
   4               we’re using to help the states manage their Medicaid
   5               information are primarily the same.
   6            158. CAO Joseph W. White provided the same false message, stating that:
   7              [W]e’ve leveraged our Medicaid network. I know we’ve talked
   8              about this a lot, but it bears repeating. Our [ACA] Marketplace
   9              members essentially access the same network as our Medicaid
  10              members. We’re proud of that network. That network delivers
  11              high quality healthcare at reasonable cost and we’re building
  12              on that network to serve our Marketplace members.
  13   The Company’s slide deck for the February 2016 Investor Day unequivocally
  14   claims: “Scalable administrative infrastructure.”18
  15            159. Molina’s stock price increased approximately 6% from a close on
  16   February 10, 2016 of $51.48 per share to a close on February 11, 2016 of $54.55
  17   per share.
  18            160. On February 26, 2016, Molina filed its 2015 Annual Report. In the
  19   “Overview” section of its 2015 Annual Report, Molina lists the Company’s
  20   administrative infrastructure as one of several strategic strengths. While its related
  21   statement appears under a new subheading (“Scalable Administrative
  22   Infrastructure” versus “Administrative Efficiency”), Molina’s claims are
  23   substantially similar to those that appear in the Company’s 2014 Annual Report:
  24   “Our operations share common systems platforms, which allow for economies of
  25   scale. . . . [W]e have designed our administrative and operational infrastructure
  26   to be scalable for cost-effective expansion into new and existing markets.”
  27
          18
  28           Molina Healthcare, Current Report (Form 8-K) (Feb. 11, 2016).
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      63
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 72 of 152 Page ID #:305




   1          161. The 2015 Annual Report also contained certifications signed by
   2   Defendants CEO Mario Molina and CFO John Molina pursuant to SOX
   3   substantially similar in all material respects to those set forth in ¶142.
   4          162. Defendants’ statements concerning Molina’s existing administrative
   5   infrastructure’s scalability for its growing ACA Marketplace business, economies
   6   of scale, and administrative cost leverage, contained in ¶¶156-168, 160, were
   7   materially false and/or misleading for the reasons described in ¶136. Additionally,
   8   the Company’s SOX certifications were materially false and/or misleading in that
   9   they failed to disclose internal controls issues the Company was experiencing
  10   throughout the Class Period.
  11          H.      The Truth Begins To Emerge, But Defendants Continue to
  12                  Mislead Investors
  13          163. The truth regarding Molina’s failed growth strategy and severely
  14   deficient administrative infrastructure was revealed through a series of partial
  15   disclosures beginning on April 28, 2016 and ending on August 2, 2017.
  16                  1.      First Quarter Fiscal 2016 Results (First Partial Corrective
  17                          Disclosure)
  18          164. On April 28, 2016, after the market closed, in a partial corrective
  19   disclosure of the truth regarding the Company’s deficient administrative systems,
  20   Molina issued a press release announcing financial results for the first quarter
  21   ended March 31, 2016. Molina shocked investors by delivering a 37 percent
  22   earnings miss for the first quarter and a 30 percent earnings guidance cut for full-
  23   year 2016. Molina blamed the poor results on higher costs related to
  24   administrative capacity issues. This was the first glimpse into Molina’s
  25   overburdened administrative infrastructure, but the Company continued to defend
  26   its rapid growth strategy.
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       64
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 73 of 152 Page ID #:306




   1            165. During the related earnings call the same day, CEO Mario Molina
   2   described the issues facing the Company including growth exceeding the
   3   Company’s expectations and problems with claims and enrollment processing:
   4               You may recall that back in 2013, in preparation for the
   5               anticipated growth in Medicaid expansion, the duals
   6               demonstration programs, and marketplace, we invested in
   7               operations and systems. The of growth exceeded even our
   8               optimistic expectations and we need once again think
   9               about administrative capacity.
  10                                                 * * *
  11               [W]e anticipated enrollment growth, but our results exceeded
  12               even our own projections. Assimilating this membership
  13               stretched our operational resources. Accordingly, we redoubled
  14               our efforts around member and provider services, care and
  15               utilization management, provider payment, and information
  16               technology, all areas that felt the strain of rapid growth. . . At
  17               our Ohio and Texas health plans, higher than anticipated costs
  18               were largely the result of utilization issues that we expect to
  19               resolve [through] a number of ongoing care management
  20               initiatives.19
  21                                                 * * *
  22               After period of extremely rapid growth over the past two years,
  23               we expect the remainder of 2016 to be more stable. It should
  24               give us a chance to catch our breath as an organization while we
  25               continue to build on our current infrastructure.
  26                                                 * * *
  27
          19
  28           Corrective information is underlined.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     65
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 74 of 152 Page ID #:307




   1              I mentioned we’ve had a tidal wave of membership that affected
   2              the systems, and so we had increased system downtime as a
   3              result. That’s been corrected but those things in combination
   4              created problems and it was especially a problem in Ohio.
   5                                                 * * *
   6              [T]here are certain key issues around claims and processing of
   7              enrollment and premiums, reconciliation, and so forth where we
   8              could probably strengthen things a little bit.
   9          166. CFO John Molina also admitted that due to its rapid growth, the
  10   Company had increased it auto-approval levels, as CW-5 confirmed, costing the
  11   Company additional money, but that now auto-approvals were under control:
  12              [W]e talked about the surge in enrollment that we experienced
  13              across the board in the company and I think it was a little bit
  14              overwhelming. In order to process all of the prior authorizations,
  15              we had relaxed our standards a little bit in the first quarter, but
  16              we have added additional bandwidth, both in terms of the IT
  17              system and personnel, so, we think that, that has played out.
  18          167. CEO Mario Molina added:
  19              There were some IT issues which we have corrected in terms of
  20              adding more bandwidth, so that we can process more
  21              authorizations. But as a result some of these things . . . we did
  22              loosen our prior authorization requirements. And so we probably
  23              authorized things we might not have authorized in the past, but
  24              we felt that, it was better to err on the side of the patient. So, that
  25              accounts for some of the increased utilization you’re seeing
  26              there.
  27          168. CEO Mario Molina also sought to shift the blame for the Company’s
  28   poor administrative infrastructure onto the Company’s staff, claiming that new
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         66
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 75 of 152 Page ID #:308




   1   nurses the Company had hired were “inexperienced and some of them are not very
   2   fast with the computer systems.” He further falsely repeated that the Company’s
   3   nurses were “not comfortable with the systems; they are not comfortable with the
   4   guidelines; they are not as effective as they otherwise would be. We think that over
   5   time, over the course of the year, the staff will become more effective; the systems
   6   will become more effective.” CEO Mario Molina also represented that the
   7   Company had made “some system changes” and was updating its Utilization
   8   Management Guidelines “which we think will lead to lower utilization.”
   9          169. CFO John Molina also represented that the Company’s growth had
  10   compounded its problems integrating the Company’s prior acquisitions:
  11              We have done a lot of acquisitions in the past. I think that the
  12              first quarter, we got hit with two things: number one, we did
  13              have the integrations of a number of acquisitions, especially in
  14              Illinois, I think we brought on three plans in the first quarter in
  15              Illinois. Then on top of that, as someone else noted earlier, we
  16              increased our marketplace membership by more than 200%, I
  17              believe.
  18              If it had just been dealing with integrating the acquisitions,
  19              probably not an issue but we had on top of that a large increase
  20              in the marketplace that put an additional strain on the systems
  21              and on the people . . .
  22          170. In reaction to these disclosures, Molina’s common stock price fell
  23   $12.46 per share, or 19.40 percent, to close at $51.76 per share on April 29, 2016,
  24   on unusually high trading volume of 9.5 million shares.
  25          171. Despite revealing part of the truth regarding that fact that the
  26   Company’s rapid growth caused strain to Molina’s administrative infrastructure,
  27   Defendants continued to mislead the market by falsely reassuring investors that the
  28   Company had redoubled its efforts around member and provider services, care and
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     67
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 76 of 152 Page ID #:309




   1   utilization management, provider payment, and information technology, and now
   2   had the capacity to increase its enrollment without any more big glitches. CFO
   3   John Molina falsely represented:
   4              We’ve also added to the IT infrastructure so that now we’ve got
   5              the bandwidth or the pipes to allow us to maintain and increase
   6              this enrollment without having big glitches or stopgaps.
   7                                                 * * *
   8              [W]e have built a capacity that we need for the next several
   9              years, and we’re confident that we’re not going to have another
  10              strain like we just experienced in the first quarter of this year.
  11          172. In response to a question from Chris Rigg of Susquehanna Financial
  12   Group, CEO Mario Molina echoed John Molina’s representations about the fact
  13   that the system’s IT bandwidth had been corrected:
  14              Q - Chris Rigg: Okay. Just to flush out, sort of what I would
  15              describe as infrastructure issues, it’s not abundantly clear to me
  16              whether this was more of like a human error problem, and they
  17              were just not – error may not be the wrong word, but more of
  18              people problem versus an actual systems problem? Were the
  19              systems adequate to handle the new members?
  20              A - Joseph Mario Molina: This is Mario. Let me say both. I
  21              think that additional personnel, new on the job, perhaps a little
  22              less effective than they will be when they are a little bit more
  23              experienced, increased pressure on the system, the system was a
  24              little slower, again, slowing people’s work down. I think it was a
  25              combination of both. The bandwidth in the IT system has been
  26              addressed. I think the experience will come with time for the
  27              personnel.
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     68
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 77 of 152 Page ID #:310




   1            173. With respect to increased costs in Ohio and Texas, CEO Mario
   2   Molina falsely represented that all issues were fixed: “Right now we think we have
   3   worked through the major issues and we would anticipate the cost to come down
   4   over time. As a result, the profitability should increase towards the back half of the
   5   year.”
   6            174. Defendants’ statements concerning the Company having already
   7   corrected the major issues experienced with its administrative infrastructure and
   8   having sufficient capacity to further increase Molina’s enrollment for the next
   9   several years “without having big glitches or stopgaps” or “another strain,”
  10   contained in ¶¶171-173, were materially false and/or misleading when made in that
  11   they failed to disclose that:
  12                  (a)     Molina’s administrative infrastructure was designed for a much
  13   smaller, simpler business and was never designed to handle the size, complexity,
  14   and unique demands of the Company’s growth in the ACA Marketplace (i.e,
  15   Molina’s existing infrastructure was not scalable to handle the influx of business
  16   without significant modification and increased expenditures);
  17                  (b)     Molina did not adjust its business or administrative
  18   infrastructure to absorb the rapid growth that resulted from the Company’s
  19   expansion into the ACA Marketplace, which the Company has admitted was very
  20   different from its traditional Medicaid business;
  21                  (c)     Molina failed, or was unable due to system limitations, to add
  22   necessary functionalities to its existing administrative infrastructure to:
  23                          (i)     accurately and timely process enrollment data and bill
  24   members on ACA-leveled plans;
  25                          (ii)    adequately and timely handle utilization management and
  26   claims processing;
  27                          (iii)   adequately and timely pay providers;
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        69
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 78 of 152 Page ID #:311




   1                          (iv)    accurately calculate the Company’s “risk scores”, which
   2   were used to determine Molina’s risk adjustment liabilities in the ACA and
   3   Medicare markets; and
   4                          (v)     appropriately price its ACA plans;
   5                  (d)     Molina failed to properly remediate systemic issues and costly
   6   disruptions to its administrative infrastructure;
   7                  (e)     Molina failed to rebuild, or migrate, the administrative
   8   infrastructure of the business and instead “doubl[ed]- down” on existing
   9   insufficient processes and methods;
  10                  (f)     Molina’s system problems were compounded by the
  11   Company’s inability to successfully integrate data and systems from acquisitions it
  12   had completed during the Class Period into Molina’s existing administrative
  13   infrastructure. These challenges gave rise to significant intangible assets (such as
  14   goodwill), increased costs, and an inability to adequately monitor and control its
  15   operations;
  16                  (g)     Due to administrative infrastructure limitations, Molina
  17   experienced systematic breakdowns in enrollment and claims processing,
  18   utilization management, provider payment, and state and federal reimbursement,
  19   resulting in, among other things:
  20                          (i)     member coverage disruptions;
  21                          (ii)    frequent payment disputes with healthcare providers
  22   ultimately resulting in significant provider settlements and state penalties in 2018;
  23                          (iii)   increased risk adjustment liabilities; and
  24                          (iv)    ballooning operating costs driven primarily by increased
  25   medical care costs and increased administrative expenses.
  26                  (h)     Molina’s failure to remediate the Company’s administrative
  27   infrastructure problems made it extremely difficult for the Company to quickly
  28   react to emerging trends in the ACA Marketplace.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         70
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 79 of 152 Page ID #:312




   1            175. Following the earnings release and conference call with management,
   2   on April 28, 2016, A.J. Rice of UBS issued an analyst report on Molina entitled,
   3   “Molina Healthcare Growing Pains Move Us to the Sidelines.” In the report, Rice
   4   wrote:
   5              1Q16 Earnings Shortfall Seems To be Driven by System and
   6              Operational Issue. MOH reported 1Q16 adj EPS of $0.51,
   7              $0.29/$0.30 below UBSe/Cons. . . [S]ystems overload from the
   8              rapid growth the company has experienced has led to some
   9              growing pains, as has executive turnover in some markets.
  10              These factors have led to a slower ramp-up in care
  11              management programs the company has been implementing
  12              and an unexpected easing of patient prior authorizations for
  13              inpatient hospital care in certain key markets. The silver
  14              lining is that top line growth has been strong, and the issue is
  15              how quickly management can address a series of problems that
  16              seem company-specific.
  17            176. In a more comprehensive report issued by Rice the next day, entitled,
  18   “Molina Healthcare Let's Play Q&A: Growth Proves to be Too Much of a Good
  19   Thing,” Rice wrote:
  20              Management Discusses 1Q16 Issues in Our Follow-up Q&A
  21              Call. In our follow-up post earnings call conversation, MOH
  22              management said that it felt that the majority of the issues
  23              which drove its 1Q16 earnings shortfall were not indicative
  24              of a negative industry trend, but rather were largely specific
  25              to the company and its recent rapid growth. For example, the
  26              strong company-wide enrollment growth in 1Q16
  27              overwhelmed the capacity of MOH's computer systems,
  28              creating issues with prior authorizations for care and
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    71
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 80 of 152 Page ID #:313




   1              productivity challenges. These systems issues have reportedly
   2              been resolved.
   3                                                 * * *
   4              What MOH said was that, this quarter, the company saw a lot of
   5              enrollment growth across the board. As a result of this
   6              enrollment growth, the company’s computer systems were
   7              overwhelmed and went down at times. The company didn’t
   8              have the bandwidth to put the amount of data through this
   9              system that was required. It did not really matter which state
  10              the membership growth was coming from or which program.
  11              MOH has been able to correct that now, and the systems are
  12              up and running as it should be. The company was just
  13              overwhelmed by the sheer volume of data coming through the
  14              system; that was a big part of it.
  15          177. On April 29, 2016, David Windley of Jefferies issued an analyst
  16   report on Molina entitled, “MOH 4 Key Insights from MOH 1Q16.” In the report,
  17   Windley wrote:
  18              1. Bandwidth. IT and telecom systems became overburdened
  19              with the growth from core business, acquisitions, and a tripling
  20              of HIX membership (which became the tipping point). The
  21              systems were part of the problem, while hiring and training of
  22              utilization and medical management review nurses were a rate
  23              limiter as well. These investments were in the budget and
  24              planned for later in the year. Management clearly cut this too
  25              close, underlining that execution is an investment risk. Capacity
  26              expansion investments have now been made.
  27          178. On April 29, 2016, Sarah James of Wedbush issued an analyst report
  28   on Molina entitled “Operational Misstep, But Fixable in 6 Months; Thesis Intact;
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   72
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 81 of 152 Page ID #:314




   1   Reiterate OUTPERFORM.” In the report, James wrote: “We see potential for
   2   acquisitions to add $0.23-0.89 in run rate earnings. We see potential for many of
   3   the in-state acquisitions to run at below average SG&A as the company leverages
   4   in-state existing infrastructure.”
   5                  2.      Barclays Conference - June 9, 2016
   6          179. On June 9, 2016, during a Barclays-sponsored conference, CFO John
   7   Molina reiterated the Company’s commitment to rapid growth and continuing to
   8   rely on Molina’s existing administrative infrastructure: “We have a scalable
   9   administrative infrastructure.”
  10          180. CFO John Molina’s statement concerning the scalability of Molina’s
  11   administrative infrastructure, contained in ¶179, was materially false and/or
  12   misleading for the reasons described in ¶174.
  13                  3.      Press Release - July 13, 2016
  14          181. On July 13, 2016, Molina issued a press release entitled “Molina
  15   Healthcare Selects VCE Vblock All-Flash for Rapid Scale and Growth.” In the
  16   press release, Molina touted that it was “updating its data center with VCE Vblock
  17   system 740s converged infrastructure and the added power of all-flash[,]” which
  18   the Company claimed would “improve several critical areas including service
  19   deployment and the infrastructure that supports its high-volume call center.”
  20   Molina emphasized that, “[o]ver the past five years,” the Company had
  21   “experienced rapid growth,” and, with the new technology, the Company gained
  22   “critical agility and speed for the IT organization to quickly respond to
  23   increasing business demands as the company prepares for its next phase of
  24   growth.”
  25          182. CIO Hopfer stressed how the new “converged infrastructure” would
  26   help the Company’s administrative infrastructure “scale” reliably for sustained
  27   rapid growth:
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      73
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 82 of 152 Page ID #:315




   1              During the past three years Molina has added over 2.3 million
   2              members. Supporting this kind of growth demands an
   3              infrastructure that scales, is reliable and cost effective.
   4              Through VCE converged infrastructure with all-flash
   5              technology, we are able to leverage a high workload demanding
   6              application that can run mission-critical data with a faster
   7              processing time. This can save time, resources and prevents
   8              outages that result from data overload.
   9          183. CIO Hopfer’s statement concerning the scalability of Molina’s
  10   administrative infrastructure, contained in ¶¶181-182 was materially false and/or
  11   misleading for the reasons described in ¶174.
  12                  4.      Second Quarter Fiscal 2016 Results
  13          184. On July 27, 2016, Molina issued a press release announcing financial
  14   results for the second quarter ended June 30, 2016. During the related earnings
  15   call, after the market closed, Molina stressed improvements to existing
  16   administrative infrastructure and commitments to rapid growth. CEO Mario
  17   Molina stated:
  18              Last quarter, we shared with you some specific improvements
  19              that we needed to make to our operations. The results we have
  20              reported today speak to the progress we have made. . . .We
  21              continue to improve our information technology and medical
  22              management infrastructure. . . .During the first quarter, we
  23              discussed the substantial growth in our enrollment and the
  24              stresses that this growth place upon our information technology
  25              and medical management infrastructure. In order to avoid a
  26              repeat of what happened in the first quarter, we have re-
  27              prioritized and accelerated improvements that were already
  28              planned and budgeted for 2016. . . .Two improvements are
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      74
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 83 of 152 Page ID #:316




   1              worth specific mention. In the area of information technology,
   2              we have supplemented our systems with a hyperconverged
   3              infrastructure. This software-centric architecture enables us to
   4              achieve a greater level of scalability, improved operational
   5              efficiency, shorter deployment times, and enhanced security by
   6              tightly integrating our computing, storage, and virtualization
   7              resources. . . .We are pleased with our progress to date. This
   8              quarter has given us added confidence that we are making use of
   9              the right tools and getting the right results.
  10          185. CFO John Molina confirmed resolution of the Company’s first quarter
  11   2016 issues: “Operationally, we have addressed the infrastructure problems that
  12   contributed to our first-quarter difficulties.” In addition, when CEO Mario
  13   Molina was specifically asked by Ana Gupte, analyst at Leerink Partners, whether
  14   the “systems capacity issues” in certain states had been addressed and whether he
  15   was “confident that there won’t be something like this again,” he responded
  16   affirmatively, stating: “yes, those are the things that we talk about. Those are the
  17   things that we did, and we have applied this across the enterprise . . .”
  18          186. Molina’s stock price increased approximately 13% on the
  19   announcement and discussion of the Company’s financial results for the second
  20   quarter ended June 30, 2016, including the above false statements, from a close on
  21   July 27, 2016 of $ 50.59 per share to a close on July 28, 2016 of $ 57.21 per share.
  22          187. Defendants’ statements concerning already having addressed the
  23   Company’s infrastructure problems that contributed to Molina’s first-quarter 2016
  24   difficulties, expressing confidence that system capacity issues would not reoccur,
  25   and statements about improvements in information technology and medical
  26   management infrastructure, contained in ¶¶184, 185, were materially false and/or
  27   misleading for the reasons described in ¶174.
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    75
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 84 of 152 Page ID #:317




   1                  5.      Third Quarter Fiscal 2016 Results
   2           188. On October 27, 2016, Molina issued a press release announcing
   3   financial results for the third quarter ended September 30, 2016. During the related
   4   earnings call, after the market closed, Molina continued to tout the Company’s
   5   updated administrative infrastructure, rapid growth plan, and improving margins.
   6   CEO Mario Molina claimed, “[W]e continue to upgrade our technology. During
   7   the third quarter, we upgraded the newer version of our existing enterprise core
   8   administration platform across 12 health plans. The upgrade allows us to
   9   continue to accommodate growth and increase administrative efficiency. . . .”
  10   CFO John Molina also stated, “[W]e continued to benefit from greater
  11   administrative costs efficiency.”
  12           189. CFO John Molina also stated that he expected the Company’s
  13   Marketplace business to break even for fiscal 2016: “[W]e believe that
  14   marketplace performance for the full-year 2016 will be approximately break-
  15   even. That is for 2016 dates of service.”20
  16           190. Defendants’ statements concerning completed system upgrades
  17   supposedly designed to accommodate Molina’s growth and increase administrative
  18   efficiency and Defendants’ statements regarding marketplace performance for full
  19   year 2016 (which was more than three quarters complete when the statement was
  20   made), contained in ¶¶188-189, were materially false and/or misleading for the
  21   reasons described in ¶174.
  22                  6.      J.P. Morgan Healthcare Conference – January 9, 2017
  23           191. On January 9, 2017, during a J.P. Morgan-sponsored healthcare
  24   conference held during the trading day, CEO Mario Molina reiterated, “We have a
  25   scalable administrative infrastructure, a consistent national brand, an experienced
  26
  27      20
            Although Defendants may claim this is a forward-looking statement, Plaintiff
  28   alleges that it was made with actual knowledge of its falsity.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     76
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 85 of 152 Page ID #:318




   1   management team, and a mission-driven culture.” During the questions and
   2   answers segment, CFO John Molina emphasized that the Company was continuing
   3   to spend money on building out its administrative infrastructure (“we’ll continue to
   4   build out our infrastructure on Medicare. . .”).
   5          192. Defendants’ statements concerning Molina’s scalable administrative
   6   infrastructure and additional infrastructure build-outs, contained in ¶191, were
   7   materially false and/or misleading for the reasons described in ¶174.
   8                  7.      Fourth Quarter and Full Year 2016 Results and February
   9                          16, 2017 Investor Day (Second Partial Corrective
  10                          Disclosure)
  11          193. On February 15, 2017, after the market closed, in a second partial
  12   corrective disclosure of the truth regarding the problems the Company was facing
  13   with its ACA business caused by a deficient administrative infrastructure, Molina
  14   issued a press release announcing financial results for the fourth quarter and full-
  15   year ended December 31, 2016 reporting a 4Q16 adjusted EPS loss of ($1.54)
  16   versus street estimates of $0.75 - driven by a sharp acceleration in losses on the
  17   public exchanges. Despite Molina’s prior expressions of commitment to a rapid
  18   growth strategy, Molina executives now cautioned that the Company could not
  19   commit to ACA Health Exchange participation beyond 2017 and would evaluate
  20   its Marketplace participation on state by state basis.
  21          194. During the related earnings call the same day, CEO Mario Molina
  22   addressed the Company’s new position regarding ACA Health Exchange growth:
  23   “[W]e believe there are simply too many unknowns with the marketplace program
  24   to commit to our participation beyond 2017. We will wait and see how the new
  25   administration and Congress will adjust the program and we plan to evaluate our
  26   participation on a state-by-state basis.” CEO Mario Molina attempted to shift
  27   investors’ focus to margin improvements and administrative cost leverage, but the
  28   concern over ACA Health Exchange participation was paramount: “We also
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         77
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 86 of 152 Page ID #:319




   1   lowered medical costs . . . and we continue to reduce our administrative costs. . . .
   2   [H]owever, ongoing issues related to the Affordable Care Act’s insurance
   3   marketplace have continued and have had a significant adverse impact on our
   4   financial results during the fourth quarter.”
   5            195. Despite revealing part of the truth regarding the ongoing issues related
   6   to the ACA’s Marketplace that had a significant adverse impact on the Company’s
   7   financial results during the fourth quarter, Defendants continued to mislead the
   8   market by falsely blaming losses for the fourth quarter of 2016 on “additional
   9   challenges in the marketplace” and “increase[ed] utilization as members become
  10   more engaged with our care networks.” In fact, this subterfuge was designed to
  11   defer attention from the real problem which was that the Company did not have the
  12   proper infrastructure for expansion into the ACA Marketplace and the increased
  13   membership and complexities of the Exchange plans were causing crippling
  14   QNXT issues including, among other things, critical enrollment and billing
  15   problems, increased auto-approval of claims, massive delays in provider payments
  16   and claims administration, miscalculation of Molina’s risk scores (used by CMS
  17   for risk adjustment liabilities) and reserves, and mispricing of Molina’s ACA
  18   plans.
  19            196. Defendants also falsely reassuring investors that any administrative
  20   infrastructure issues were under control and that any mispricing in the ACA
  21   Marketplace was the result of “state and the state tax lawyers” – without disclosing
  22   that the integrity of the Company’s historical enrollment and claims data was so
  23   flawed that the Company itself was to blame for mispricing its ACA Marketplace
  24   plans. Moreover, CEO Mario Molina claimed that Molina’s poor financial results
  25   belied the Company’s overall growth story: “I want to emphasize that while the
  26   losses that we incurred in the marketplace program are likely to capture headlines
  27   and overshadow the operational progress we have made during 2016, it has not
  28   changed the positive trajectory in our core business.”
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       78
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 87 of 152 Page ID #:320




   1          197. On February 16, 2017, during the trading day, Molina held its 2017
   2   Investor Day, where Molina executives including CEO Mario Molina, CFO John
   3   Molina and COO Bayer continued to point to improving margins, and re-
   4   committed to leveraging existing administrative infrastructure to spur additional
   5   growth. CFO John Molina also represented that “[t]he acquisitions that we did in
   6   2015 that we’re able to absorb in 2016 were accretive and they’re turning out for
   7   us and performing very well, just as we had thought they would.”
   8          198. CEO Mario Molina claimed, “[T]here are a number of ongoing
   9   operational improvements that we will continue that were begun last year[,]”
  10   including “leveraging our technology, integrating behavioral health and care
  11   coordination.” COO Bayer added:
  12              [A]lthough we’ve had issues with Marketplace, I’ll share with
  13              you how some of the capability that we developed actually can
  14              be leveraged as we move into Medicare Advantage, which is
  15              more of an individual sale. And finally, quality and how that
  16              translates into improving profitability.
  17                                                 * * *
  18              One of the ways we leverage technology is to monitor unit costs,
  19              tie that to position provider costs, and we direct members to
  20              those markets. Reducing hospitalizations, because it is such a
  21              significant contributor to overall medical costs. . . . We’re
  22              leveraging technology in our analytics and also in improving
  23              our internal business processes. So the processes of utilization
  24              management and care coordination as you can imagine, involve
  25              coordinating vast amounts of data and lots of different
  26              employees. We have underway now, the implementation of a
  27              workflow tool that will integrate our case management, our
  28              utilization management and bring together a holistic picture of
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    79
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 88 of 152 Page ID #:321




   1              the patient. We expect that to result and not only reduce
   2              administrative cost, because we’re leveraging technology, but
   3              better outcomes. . . .
   4          199. During the question and answer portion of the Investor Day meeting,
   5   Joseph W. White discussed how some of the complexities of the ACA Marketplace
   6   affected Molina’s administrative costs:
   7              [T]here are incremental admin components to Marketplace that
   8              simply don’t exist in the rest of our business. Specifically, large
   9              number of broker fees and a large number of exchange fees. So
  10              even back in 2014 and 2015, when we were looking at the
  11              Marketplace, I was talking to people about -- you just can’t take
  12              that MLR at face value, because there’s incremental cost around
  13              on the rest of the business. So that’s what we’re demonstrating
  14              here, is that whatever [medical loss ratio] you take, you’ve got to
  15              throw in another 10% to 12%, or when you look at Marketplace,
  16              just for broker commissions and exchange fees.
  17          200. During the Q&A, CEO Mario Molina cautioned that the Company
  18   could not commit to ACA Health Exchange participation going forward.
  19              Sarah James - Piper Jaffray - Analyst
  20              And then for Mario, just trying to understand a little bit more of
  21              the health insurance exchange comments. So, you’ve talked
  22              about margins being different in different geographies. So, do
  23              you think about exit is potentially staged where you look at how
  24              the margin profile is in different geographies, or is this more of a
  25              structural issue, where if you get no change on risk adjusters, it's
  26              more of like a hard line, this market as a whole doesn’t work.
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      80
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 89 of 152 Page ID #:322




   1              Mario Molina - Molina Healthcare, Inc. - President & CEO
   2              It’s probably more the latter. There are programmatic issues that
   3              need to be addressed. We will do an analysis on a state by state
   4              basis, but there are some fundamental issues that need to be
   5              fixed. Some of those are in the proposed regulations. I think the
   6              proposed regulations are a nice start, they don’t go far enough
   7              and this needs to be done very soon.
   8          201. CFO John Molina concurred, stating: “There are some places, some
   9   geographies in the Marketplace where we have done fairly well. So as Mario said,
  10   we’re going to look at this on a state by state basis to see if there’s any place that
  11   we want to continue in 2018, absent any wholesale changes.”
  12          202. On these disclosures, Molina’s common stock price fell $10.71 per
  13   share, or 17.88 percent, to close at $49.18 per share on February 16, 2017, on
  14   unusually high trading volume of 12.8 million shares.
  15          203. Defendants’ statements concerning the positive trajectory of the
  16   Company’s core business, accretive nature of its 2015 acquisitions, and
  17   improvement in leveraging technology and internal business processes, contained
  18   in ¶¶196-198, were materially false and/or misleading when made in that they
  19   failed to disclose that:
  20                  (a)     Molina’s administrative infrastructure was designed for a much
  21   smaller, simpler business and was never designed to handle the size, complexity,
  22   and unique demands of the Company’s growth in the ACA Marketplace (i.e,
  23   Molina’s existing infrastructure was not scalable to handle the influx of business
  24   without significant modification and increased expenditures);
  25                  (b)     Molina did not adjust its business or administrative
  26   infrastructure to absorb the rapid growth that resulted from the Company’s
  27   expansion into the ACA Marketplace, which the Company has admitted was very
  28   different from its traditional Medicaid business;
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        81
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 90 of 152 Page ID #:323




   1                  (c)     Molina failed, or was unable due to system limitations, to add
   2   necessary functionalities to its existing administrative infrastructure to:
   3                          (i)     accurately and timely process enrollment data and bill
   4   members on ACA-leveled plans;
   5                          (ii)    adequately and timely handle utilization management and
   6   claims processing;
   7                          (iii)   adequately and timely pay providers;
   8                          (iv)    accurately calculate the Company’s “risk scores”, which
   9   were used to determine Molina’s risk adjustment liabilities in the ACA and
  10   Medicare markets; and
  11                          (v)     appropriately price its ACA plans;
  12                  (d)     Molina failed to properly remediate systemic issues and costly
  13   disruptions to its administrative infrastructure;
  14                  (e)     Molina failed to rebuild, or migrate, the administrative
  15   infrastructure of the business, and instead “doubl[ed]- down” on existing
  16   insufficient processes and methods;
  17                  (f)     Molina’s system problems were compounded by the
  18   Company’s inability to successfully integrate data and systems from acquisitions it
  19   had completed during the Class Period into Molina’s existing administrative
  20   infrastructure. These challenges gave rise to significant intangible assets (such as
  21   goodwill), increased costs, and an inability to adequately monitor and control its
  22   operations;
  23                  (g)     Due to administrative infrastructure limitations, Molina
  24   experienced systematic breakdowns in enrollment and claims processing,
  25   utilization management, provider payment, and state and federal reimbursement,
  26   resulting in, among other things:
  27                          (i)     member coverage disruptions;
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        82
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 91 of 152 Page ID #:324




   1                          (ii)    frequent payment disputes with healthcare providers
   2   ultimately resulting in significant provider settlements and state penalties in 2018;
   3                          (iii)   increased risk adjustment liabilities; and
   4                          (iv)    ballooning operating costs driven primarily by increased
   5   medical care costs and increased administrative expenses.
   6                  (h)     Molina’s failure to remediate the Company’s administrative
   7   infrastructure problems made it extremely difficult for the Company to quickly
   8   react to emerging trends in the ACA Marketplace.
   9          204. Indeed, at the end of the Class Period, Joseph W. White admitted that:
  10   “As a result of trying to manage our rapid growth within an infrastructure designed
  11   for a much smaller, simpler business, we experienced breakdowns in areas like
  12   provider payment, utilization management, risk adjustment and information
  13   management. . . . In retrospect, a better approach would have been to undertake a
  14   full review of the organization in anticipation of the potential growth resulting
  15   from the Affordable Care Act. Instead of increasing investment in existing
  16   processes, we should have conducted the full redesign of our business that we are
  17   doing now.”
  18          205. Following the earnings release and conference call with management,
  19   on February 15, 2017, Scott Fidel of Credit Suisse issued an analyst report on
  20   Molina entitled, “Sharp 4Q16 Miss; 2017 Adjusted EPS Guidance 43% Below
  21   Street; Reiterate UP.” In the report, Fidel echoed the Company’s disclosure that
  22   “the magnitude of the 4Q losses was certainly driven by the exchanges. . .” Fidel
  23   also noted that Molina had publicly represented that it expected its public exchange
  24   business to operate at break-even for 2016.
  25          206. A February 15, 2017 report by Ana Gupte of Leerink reiterated the
  26   same thing: “Losses in [Health Insurance Exchange] business and unfavorable
  27   prior period development were the primary drivers of miss.” Similarly, Gary P.
  28   Taylor, of J.P. Morgan noted, in a February 15, 2017 report that, “This evening
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         83
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 92 of 152 Page ID #:325




   1   MOH announced a sizable EPS miss, with a deteriorating [Health Insurance
   2   Exchange] book overwhelming the still disappointing core business performance.”
   3   According to Taylor’s report, Molina’s (-$1.21) 2016 EPS loss came in against
   4   original expectations for $0.68/share profit and “MOH suggests it will evaluate its
   5   ongoing HIX participation for 2018.”
   6          207. In a February 16, 2017 report by Sarah E. James at Piper Jaffray
   7   entitled, “Buy the Dip Following Disappointing 4Q16 Results,” James wrote:
   8              We were surprised by the number and scale of issues in
   9              Molina’s quarter, following a strong performance by peers
  10              CNC and WCG.
  11                                                 * * *
  12              [Health Insurance Exchange] is a $1.21 drag mostly going
  13              away in 2017, potential 2018 exits. . . . Management indicated
  14              they are considering exits in 2018, no specifics on how much but
  15              they did bifurcate some markets where the product was working
  16              well vs ones where it was not so we see a more limited offering
  17              as more likely than a full exit. They put out a wish list of 4 items
  18              to fix the HIX market, 2 of which are getting better in 2018 but
  19              none of which are resolved. The main issue being MOH was one
  20              of the biggest net payers into the risk transfer system, payouts
  21              factor in premiums not just risk scores creating a perverse
  22              scenario where low priced plans (MOH) lose $3 in revenue for
  23              every $1 saved medical expense.
  24                  8.      2016 Annual Report Disclosing A Material Weakness in
  25                          Molina’s Internal Control Over Financial Reporting
  26          208. On March 1, 2017, Molina filed its Annual Report with the SEC on
  27   Form 10-K for the fiscal year ended December 31, 2016 (the “2016 Annual
  28   Report”). Unlike the 2014 Annual Report and the 2015 Annual Report, Molina’s
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      84
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 93 of 152 Page ID #:326




   1   prior positive statements regarding its “scalable administrative infrastructure” were
   2   conspicuously absent, and the Company did not describe its existing administrative
   3   infrastructure as a “strategic strength.”
   4          209. Indeed, the 2016 Annual Report disclosed, under the section entitled
   5   “Management’s Evaluation of Disclosure Controls and Procedures,” a material
   6   weakness in Molina’s internal control over financial reporting:
   7              Under the supervision and with the participation of our
   8              management, including our chief executive officer and our chief
   9              financial officer, we carried out an evaluation of the
  10              effectiveness of our disclosure controls and procedures as of the
  11              end of the period covered by this report pursuant to Rule 13a-
  12              15(b) and Rule 15d-15(b) of the Exchange Act. Based on this
  13              evaluation, our chief executive officer and our chief financial
  14              officer concluded that, as of December 31, 2016, our
  15              disclosure controls and procedures were not effective at the
  16              reasonable assurance level because of the material weakness
  17              in our internal control over financial reporting described
  18              below. . . .The Company determined that a material
  19              weakness existed in its internal control over financial
  20              reporting relating to the operation of an element of its
  21              process for calculating the amount owed to California by its
  22              California health plan. More specifically, a Medicaid
  23              Expansion contract amendment executed in the fourth quarter of
  24              2016 changed the medical loss ratio corridor formula and such
  25              amendment was not initially considered in determining the
  26              liability. As a result, we understated net income by $44 million
  27              for the year ended December 31, 2016, which is material to our
  28              consolidated results for the year ended December 31, 2016. This
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     85
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 94 of 152 Page ID #:327




   1              amount was corrected prior to the issuance of our consolidated
   2              financial statements as of and for the year ended December 31,
   3              2016. Because of this material weakness, management
   4              concluded that we did not maintain effective internal control
   5              over financial reporting as of December 31, 2016, based on
   6              criteria described in Internal Control - Integrated Framework
   7              (2013) issued by COSO.21
   8           210. The 2016 Annual Report also contained certifications signed by
   9   Defendants CEO Mario Molina and CFO John Molina pursuant to SOX
  10   substantially similar in all material respects to those set forth in ¶142.
  11           211. The Company’s SOX certifications were materially false and/or
  12   misleading in that they failed to disclose internal controls issues the Company was
  13   experiencing throughout the Class Period.
  14                  9.      Firing of the Molina Brothers – May 2, 2017
  15           212. On May 2, 2017, during the trading day, Molina issued a press release
  16   announcing the sudden firing of both CEO Mario Molina and CFO John Molina.
  17   Joseph W. White was named Interim President and CEO, replacing J. Mario
  18   Molina, and CFO, replacing John C. Molina. While Mario Molina and John
  19   Molina would retain their positions on the Board of Directors, they were both
  20   excluded from a new executive committee consisting of solely independent
  21   directors. Dale B. Wolf, the Chairman of the Board of Directors stated, “In light of
  22   the Company’s disappointing financial performance, the Board has determined to
  23   change leadership in order to drive profitability through operational improvements.
  24   These changes represent targeted and deliberate actions to enhance the Company’s
  25   focus and improve its competitive position within the healthcare industry.”
  26
  27      21
           The Committee of Sponsoring Organizations of the Treadway Commission
  28   (“COSO”) is a joint initiative to combat corporate fraud.
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    86
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 95 of 152 Page ID #:328




   1          213. The market reacted favorably to this news, driving up Molina’s stock
   2   price by 17.61% from a close on May 1, 2017 of $50.80 per share to a close on
   3   May 2, 2017 of $59.75 per share on unusually high trading volume of 10.8 million
   4   shares.
   5          214. In a May 2, 2017 report by Scott Fidel at Credit Suisse entitled,
   6   “Board Announces Management Shake-Up; Both Mario and John Molina Out,”
   7   Fidel wrote:
   8              In a dramatic move today, the Board of Directors has announced
   9              that it will be replacing both its CEO Mario Molina and its CFO
  10              John Molina, effective immediately. The Board is citing the
  11              company's disappointing financial performance and the need to
  12              enhance the company's focus and improve its competitive
  13              position in the HC industry. In the interim, Chief Accounting
  14              Office Joe White has been named Interim President, CEO, and
  15              CFO.
  16                                                 * * *
  17              Shares are responding favorably to the news: After being halted
  18              mid-day, the stock is trading up +16% this afternoon (vs. flat
  19              S&P) as investors are likely hoping that the mgmt. changes could
  20              lead to either future improved operational performance and/or a
  21              change in the Board's views on strategic directions.
  22          215. A May 2, 2017 report by Sarah James of PiperJaffray also noted
  23   surprise at the terminations:
  24              In a surprise announcement the day before CEO Dr. Mario
  25              Molina was up for reelection to the board of directors the
  26              company announced they will be seeking external candidates for
  27              the CEO and CFO roles. We believe this will be viewed
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    87
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 96 of 152 Page ID #:329




   1              favorably by investors who see the growth opportunity of
   2              MOH’s assets, but have been disappointed by recent execution.
   3          216. Similarly, a May 2, 2017 report by A.J. Rice of UBS also reported
   4   that the Company had initiated a search for new management:
   5              The leadership changes are effective immediately, and the Board
   6              will commence the search for a permanent CEO. . . .We
   7              believe the family involvement in MOH was traditionally viewed
   8              as an impediment to the company’s participation in large scale
   9              Managed Care transactions. It remains to be seen if the
  10              leadership changes announced today have any implications for
  11              MOH’s involvement in future M&A prospects. With MOH
  12              shares trading 15-16% higher post today’s announcement, the
  13              market seems to believe that the management changes may open
  14              the door for strategic discussions with third parties.
  15                  10.     First Quarter 2017 Results – May 2, 2017
  16          217. On May 2, 2017, after the market closed, Molina issued a press
  17   release announcing financial results for the first quarter ended March 31, 2017.
  18   Adjusted EPS was $0.63 versus consensus estimates of $0.58 and operating
  19   metrics were mostly in line with expectations. During the related earnings call,
  20   Molina announced financial results which were consistent with market
  21   expectations. The Company also addressed the recent firing of the Molina brothers
  22   and the fact that the Company had initiated the search for a permanent CEO.
  23   Interim CEO Joseph W. White also represented that the Company was attempting
  24   to “improve data capture on risk adjustment. . . member targeting and member risk
  25   assessment” to increase the Company’s “ability to better estimate [its] risk scores”
  26   which had been a challenge for the Company.
  27
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       88
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 97 of 152 Page ID #:330




   1   VII. THE FULL TRUTH IS REVEALED
   2            218. The full truth about the Company’s deficient administrative
   3   infrastructure and its effects on the Company’s revenues was not revealed until
   4   August 2, 2017, after the market closed, when Molina issued a press release
   5   announcing its financial results for the second quarter ended June 30, 2017. The
   6   Company reported a net loss of $230 million for the quarter, termination of its
   7   ACA Health Exchange participation in Utah and Wisconsin, an impairment charge
   8   of $72 million primarily related to the goodwill and intangible assets of Molina’s
   9   Pathways subsidiary, and a charge of $43 million for restructuring and separation
  10   costs.
  11            219. During the related earnings call the same day, Interim CEO White
  12   admitted that contrary to Defendants’ prior representations that Molina’s
  13   administrative infrastructure was “scalable” for its rapid growth strategy, in fact,
  14   Molina’s existing infrastructure was “designed for a much smaller, simpler
  15   business, and with its rapid growth [it] experienced breakdowns in areas like
  16   provider payment, utilization management, risk adjustment and information
  17   management:
  18              [L]et’s talk about how we got here. . . . First, we did not
  19              properly adjust our business to absorb the growth that resulted
  20              from the Affordable Care Act. Second, we did not fully
  21              appreciate that growth in the ACA Marketplace required robust
  22              development of new capabilities that we did not have. And
  23              finally, our direct delivery network is simply not competitive
  24              with other care delivery channels available to the company. . . .
  25              The implementation of the Affordable Care Act brought a
  26              sudden growth. We prepared for that growth by spending more
  27              on existing processes, procedures, capabilities and technologies.
  28              In hindsight, this was a mistake. As a result of trying to manage
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      89
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 98 of 152 Page ID #:331




   1              our rapid growth within an infrastructure designed for a much
   2              smaller, simpler business, we experienced breakdowns in areas
   3              like provider payment, utilization management, risk adjustment
   4              and information management.
   5   In fact, White’s statement reveals that Molina’s existing administrative
   6   infrastructure never had the capacity to support the Company’s rapid
   7   growth strategy.
   8          220. During the same earnings call, White also revealed that Molina had
   9   known about serious issues with its existing administrative infrastructure since at
  10   least as early as January 2016:
  11              The utilization management issues we saw last year, in the first
  12              quarter of 2016, and the out-of-period claims expenses occurred
  13              in this quarter were emblematic of these difficulties, as are the
  14              challenges we have faced in adequately measuring our exposure
  15              to Marketplace risk adjustment liabilities. In retrospect, a better
  16              approach would have been to undertake a full review of the
  17              organization in anticipation of the potential growth resulting
  18              from the Affordable Care Act. Instead of increasing investment
  19              in existing processes, we should have conducted the full redesign
  20              of our business that we are doing now.
  21          221. White further revealed that its Medicaid-based administrative
  22   infrastructure was incompatible with planned growth in ACA Health Exchanges:
  23              Our challenges in the [ACA] Marketplace point to the second
  24              source of our current difficulties: the failure to fully appreciate
  25              the unique demands of the [ACA] Marketplace product. . . .
  26              [T]he [ACA] Marketplace is fundamentally an individual
  27              insurance market and, in some respects, very different form the
  28              Medicaid market. . . . [T]here were . . . aspects of the [ACA]
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     90
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 99 of 152 Page ID #:332




   1              Marketplace business for which we were not as well prepared:
   2              member billing, risk adjustment and pricing, to name a few.
   3                                                 * * *
   4              We are redesigning core operating processes such as provider
   5              payment, utilization management, Marketplace risk
   6              adjustment, and quality monitoring and improvement to achieve
   7              more effective and cost-efficient outcomes. . . .We are
   8              remediating high-cost provider contracts and building around
   9              high-quality, cost-effective networks. . . .We are restructuring
  10              our direct delivery operations.
  11          222. White also described how Molina’s previous massive CapEx spend
  12   into Molina’s existing administrative infrastructure was misdirected:
  13              A lot of the build we’ve done in the company in 2012, in 2013,
  14              into 2014, when we were talking to you all about the way we
  15              were spending more money on admin. Honestly, I think we
  16              directed it -- we placed it in the wrong direction. And I think we
  17              were doubling down on existing processes, existing methods of
  18              doing things when we actually needed to just essentially strip
  19              down to the fundamentals and rebuild the chassis of the business.
  20              That’s something we’ve been spending a lot of time with our --
  21              among ourselves as a leadership team and with our consultants
  22              over the last 6 months or so.”
  23   Thus, no later than January 2017 (six month prior), Molina executives were taking
  24   active measures, including hiring outside consultants, to remediate major
  25   undisclosed problems with the Company’s administrative infrastructure.
  26          223. In addition, the Company disclosed pressure from out-of-period claim
  27   payments and legal settlements with providers due to the Company’s inadequate
  28
       AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    91
       OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 100 of 152 Page ID #:333




    1   systems, and a “thorough and comprehensive redesign of our provider payment
    2   process”:
    3              [W]e adjusted our medical cost estimates for 2016 dates of
    4              service. As a result, we recognized in the second quarter, about
    5              $85 million worth of medical costs that were actually related to
    6              2016. Some of these adjustments to our prior period estimates
    7              resulted from claims payments, others resulted from legal
    8              settlements with providers.
    9
   10              As part of the broader restructuring program that I will discuss
   11              later in the call, we are undertaking a thorough and
   12              comprehensive redesign of our provider payment process. This
   13              will address issues that extend from the design of our provider
   14              contracts to the actual payment of providers. We expect this
   15              process redesign to result in greater transparency and improved
   16              administrative cost efficiency.
   17          224. The Company also disclosed a write-down associated with the
   18   Pathways acquisition and costs associated with its restructuring plans:
   19              We recorded an impairment charge of $72 million, primarily
   20              related to the goodwill and intangible assets of our Pathways
   21              subsidiary. As part of the comprehensive review of our entire
   22              business, we have determined that the anticipated benefits from
   23              Pathways, including its integration with our health plans, will be
   24              less than originally anticipated when we closed on the
   25              acquisition 2 years ago.
   26
   27              We also took a charge of $43 million in the second quarter for
   28              restructuring and separation costs. This charge is primarily for
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    92
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 101 of 152 Page ID #:334




    1              the termination benefits for our former Chief Executive and
    2              Chief Financial Officers and represents the contractual
    3              obligations under their employment agreements. . . .This line
    4              item also includes consulting costs incurred through June 30 for
    5              the implementation of our restructuring plan.
    6          225. On this shocking news, Molina’s common stock price fell $3.92 per
    7   share, or 5.92 percent, to close at $62.32 per share on August 3, 2017 on
    8   unusually high trading volume of 5.8 million shares.
    9          226. Following the Company’s disclosure of the whole truth, on August 2,
   10   2017, Scott Fidel of Credit Suisse issued an analyst report on Molina entitled,
   11   “Margin Pressures Intensify Across the Business; Reiterate Underperform.” In the
   12   report, Fidel wrote:
   13              Molina reports large adjusted EPS loss on severe margin
   14              pressure: MOH reported a 2Q17 adjusted EPS loss of ($4.01)
   15              vs. CS $0.70 / Street $0.85. The immensely unfavorable results
   16              have prompted MOH to withdraw its guidance for 2017. MOH is
   17              facing rising margin pressures across its businesses, but mostly
   18              acutely in its public exchange and core Medicaid business.
   19          227. On August 3, 2017, Peter Costa of Wells Fargo issued a research
   20   report on Molina entitled, “MOH: The Road Back Starts From A Bigger Than
   21   Expected Hole,” making the following observations:
   22              Medicaid: Molina cited ongoing poor operating performance in
   23              its FL, IL, NM and Puerto Rico health plans, which combined
   24              accounted for about 28% of Molina’s total premiums. Combined,
   25              these four Medicaid health plans had a medical loss ratio (MLR)
   26              of 104.1% in Q2, up from 91.8% in Q1 and 92.3% in Q2 2016.
   27              The deterioration partly reflects significant out-of-period
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      93
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 102 of 152 Page ID #:335




    1              claims development that Molina indicated was $85 million
    2              higher than expected.
    3           228. On August 4, 2017, Moody’s Investor Services downgraded the senior
    4   unsecured debt ratings of Molina from Ba3 to B2 and the insurance financial
    5   strength (“IFS”) ratings of six of Molina’s regulated operating subsidiaries from
    6   Baa3 to to Ba1. According to the Moody’s report: “These actions reflect Moody’s
    7   assessment of a broadly weaker credit profile at Molina based on poor financial
    8   results, as well as the potential for operational challenges as the company
    9   undertakes a company-wide restructuring an expense-cutting program. ” The
   10   report also states: “The company’s restructuring plan is wide-ranging and includes
   11   a review of its contract design and payment processes for providers, medical
   12   utilization management, and information technology.”
   13           229. As a result of Defendants’ wrongful acts and omissions, and the
   14   precipitous decline in the market value of the Company’s common stock, Plaintiff
   15   and other Class members have suffered significant losses and damages.
   16   VIII. POST-CLASS PERIOD EVENTS
   17           230. In October 2017, CIO Hopfer was forced to resign from Molina.
   18           231. On October 10, 2017, Molina announced that Joseph M. Zubretsky
   19   would replace Joseph White as the Company’s President and CEO, effective
   20   November 6, 2017. Zubretsky also would join Molina’s Board of Directors at that
   21   time.
   22           232. On November 2, 2017, Molina announced its financial results for the
   23   third quarter ended September 30, 2017. During the related earnings call the same
   24   day, Joseph White revealed the Company was “redesigning core operating
   25   processes, such as provider payment, utilization management and quality
   26   improvement” which was purportedly, among other things, increasing the accuracy
   27   of Molina’s provider payments. The Company also revealed that it was in the
   28   process of installing a new utilization management system, but that it was still
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       94
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 103 of 152 Page ID #:336




    1   experiencing adverse development related to claims payable roll-forward from
    2   December 2016.
    3          233. On January 8, 2018, the Company participated in the J.P. Morgan
    4   Health Care Conference. During that conference, Joseph Zubretsky admitted that
    5   Molina’s claims processing operation was still “mediocre” and the Company’s
    6   administrative infrastructure was incredibly fragmented and needed to be
    7   conformed: “[O]ur IT platforms are very fragmented, very disparate. We have a lot
    8   of incredibly complex workarounds and this is being conformed.” Zubretsky also
    9   reiterated that the Company had made investments in technology related to
   10   utilization management and had exited its direct delivery business.
   11          234. On January 11, 2018, Molina announced that COO Bayer also was
   12   leaving the Company effective February 2, 2018. According to Molina’s 2018
   13   proxy, Bayer’s retirement was deemed a “termination without cause.”
   14          235. On February 12, 2018, Molina announced its financial results for the
   15   fourth quarter and full year ended December 31, 2017, reporting a net loss of $512
   16   million with earnings per share dropping by $4.59 per diluted share for the quarter
   17   and $9.07 per share for the full year due to significant impairment and
   18   restructuring costs, substantial unfavorable out-of-period or nonrecurring items
   19   (including approximately $150 million of unfavorable prior period claims
   20   development experienced in 2017 and recorded a charge of $50 million for
   21   Marketplace risk adjustment related to the first three quarters of 2017 as a result of
   22   updated third-party data the Company received during the fourth quarter of 2017).
   23          236. The Company also announced, on February 13, 2018, significantly
   24   increased premium rates on its ACA Marketplace plans. Joseph Zubretsky,
   25   Molina’s new President and CEO also revealed that the Company’s risk adjustment
   26   scores were not keeping pace with its peers and that Molina was giving away too
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       95
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 104 of 152 Page ID #:337




    1   much money on quality withholds.22 Because of Molina’s deficient enrollment and
    2   claims processing capabilities during the Class Period, Molina was forfeiting these
    3   “quality withholds” and not getting its money back from CMS.
    4           237. Zubretsky also admitted, on February 13, 2018, that Molina’s inability
    5   to rely on the Company’s data (from its IT systems) made it difficult to identify
    6   and react in a real-time basis to emerging trends in the marketplace: “[A]s part of
    7   our margin recovery plan, we contemplate getting better information on a real time
    8   basis and reacting to the trends that are emerging in the Marketplace more quickly
    9   than this company has reacted in the past. . . we’re going to make sure that we
   10   discern the emerging trends more quickly and react to them on a more real time
   11   basis.”
   12           238. On April 30, 2018, Molina announced its financial results for the first
   13   quarter ended March 31, 2018. The Company represented that its Medicaid and
   14   Medicare products performed well due, in part, to medical cost management
   15   initiatives, better-than-expected retention of at-risk revenue, and the effects of the
   16   Company’s restructuring efforts announced at the end of the Class Period. Molina
   17   also: 1) recorded $25 million in charges primarily related to the write-down of
   18   capitalized costs for a software implementation the Company no longer needed
   19   (the software platform being implemented “was misaligned with our goals and
   20   objectives”); and 2) “continue[d] to refine [its] procedure for estimating risk
   21   adjustment liability.”
   22
   23
   24      22
             According to the CMS website, Medicare-Medicaid Plans participating in the
   25   “capitated model” will have a portion of its rates withheld; payment of these
        withheld amounts is subject to performance consistent with established quality
   26   requirements. These amounts withheld are called “quality withholds.”
        https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-
   27   Coordination/Medicare-Medicaid-Coordination-
        Office/FinancialAlignmentInitiative/MMPInformationandGuidance/MMPQuality
   28   WithholdMethodologyandTechnicalNotes.html
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       96
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 105 of 152 Page ID #:338




    1           239. On May 24, 2018, Molina announced that Thomas L. Tran had been
    2   appointed as Molina’s new CFO and treasurer effective June 4, 2018 and that
    3   Joseph W. White, then CFO, would retire after 15 years with Molina.
    4           240. On May 31, 2018, the Company hosted its 2018 Investor Day.23
    5   During the Investor Day, the Company admitted that in 2017, Molina experienced,
    6   among other things, “inaccurate and inconsistent claims processing,” “[h]igh
    7   volume of provider settlements,” and “[u]nfavorable 2016 claims run-out
    8   exacerbated poor 2017 performance.” 24 The Company also reiterated during its
    9   2018 Investor Day that its utilization management was “inconsistent and sporadic”
   10   and “not very effective in certain places” and that the Company had not been
   11   “screening enough cost,” i.e. they had been “paying too high in unit cost.” The
   12   Company also revealed that it was reexamining how to fix utilization management
   13   including its claim processing and claim payment, call centers, and provider
   14   networks.
   15           241. During its 2018 Investor Day, CEO Zubretsky admitted that the
   16   Company had problems in the past paying claims on a timely basis, sorting out its
   17   membership data, and properly implementing network contracts. Zubretsky stated:
   18              If you can’t pay claims timely and correctly in this business, you
   19              can’t be in the business. Whether it’s member experience,
   20              provider abrasion, or not being able to look into your actuarial
   21              data with a degree of precision and confidence, you have to pay
   22              claims correctly. And the company is growing so quickly and
   23              implementing contracts in networks so quickly, that we
   24              misstep. It’s all being corrected. . . . If I look at some of these
   25              stats, $135 million in provider settlements. Why? Because the
   26
           23
   27        Slides from the Investor Day were filed as an attachment to a May 31, 2018
        Report
          24
                on Form 8-K.
   28        See Molina’s website under “Molina Healthcare, Inc. 2018 Investor Day”
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      97
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 106 of 152 Page ID #:339




    1              providers were right. We had underpaid certain providers.
    2              And they presented the data that proved that they were
    3              right. $30 million in late payment penalties to states. These
    4              are self-inspected wounds that are avoidable. . . .We believe
    5              there’s at a minimum, $20 million to $30 million of value sitting
    6              inside better processing of claims and claim payment integrity.
    7   Pamela Sedmak, Molina’s new Executive Vice President of Health Plan
    8   Operations reiterated that Molina’s “utilization management, complex care
    9   management and so forth, and in the Marketplace” were underperforming, and that
   10   there were “gaps in their provider network side.”
   11          242. Zubretsky also revealed that the Company’s past troubles extended to
   12   routinely underestimating its risk scores both in Medicare and ACA Marketplace
   13   which affect the amount of the Company’s risk transfer payments – a key cause of
   14   the Company’s lower than expected results for fiscal 2016. Indeed, Zubretsky
   15   admitted that Molina’s risk score calculation pre August 2017 was akin to “almost
   16   throw a dart at a dartboard” and that the Company left money on the table with its
   17   underestimated risk scores:
   18              There is significant amounts of revenue that are at risk for some
   19              level of performance, whether it’s a quality withhold, whether
   20              it’s a risk score, whether it’s other forms of producing quality
   21              measures that allow you to keep a percentage of your revenue.
   22              Our risk scores are not where they need to be. An amateur
   23              can come in and look at our risk scores in certain populations
   24              and know they’re too low. And it’s not because we have a
   25              better population in the market, it’s because our risk scores
   26              are too low relative to the competitors. We’re not chasing the
   27              charts and we’re not aiming at the right direction. . . .Our
   28              risk scores, both in Marketplace and in Medicare, are far too
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   98
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 107 of 152 Page ID #:340




    1              low. . . This needs to change. So there’s tremendous value . . .
    2              and quality withholds and in risk adjustment sitting inside our
    3              company.
    4   Zubretsky confirmed that Molina’s poor data quality, in part, caused the
    5   miscalculation of its risk scores.
    6            243. Pamela Sedmak reiterated Zubretsky’s sentiments that the Company’s
    7   risk scores were both inaccurate and unacceptable relative to its peers. “[W]e just
    8   weren’t getting the level of risk adjustment and STARs captures that we needed to
    9   and expect relative to the peers in this space.” Sedmak also confirmed what the
   10   Company had disclosed on August 2, 2017 – that Molina had insufficient
   11   capabilities for its Marketplace business:
   12              Marketplace, you guys know the Marketplace story for Molina.
   13              Very difficult one. And last year, it grew too fast, too aggressive,
   14              beyond our capacity to manage. . . .We had insufficient
   15              capabilities relative to the level of risk transfer that we have
   16              within the organization. Our risk scores, that Joe already
   17              mentioned, clearly don’t feel that they’re nearly at the
   18              accuracy and completeness that they need to be, given the
   19              level of risk transfer that we have as a percent of our book -- of
   20              our premium. We also had very suboptimal processes,
   21              premium collection, enrollment and eligibility, deductibles,
   22              accumulators, all those things that become very big pain
   23              points for members and providers.
   24   Joseph W. White echoed that Molina’s risk adjustment results in 2015 and 2016
   25   were negatively affected by “out-of-period development[s] from the previous
   26   year.”
   27            244. During the 2018 Investor Day, Zubretsky also represented that Molina
   28   was considering re-entering, and had filed rates in, the ACA Marketplace for Utah
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      99
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 108 of 152 Page ID #:341




    1   and Wisconsin - two states the Company had withdrawn from effective January 1,
    2   2018.
    3           245. However, Zubretsky also acknowledged that Molina still had much
    4   work to do to recover from the effects of prior management’s damage to the
    5   Company:
    6              •“After you restore margins, you just try to build your credibility
    7              back into growing revenue, it’s going to take some time to build
    8              the portfolio.”
    9              •“[W]e have to build the financial and operational infrastructure
   10              to both restore our margins and sustain them through operating
   11              improvements and executing our managed care fundamentals.”
   12   IX.     ADDITIONAL EVIDENCE OF SCIENTER
   13           246. As alleged herein, Defendants acted with scienter in that Defendants
   14   knew, or recklessly disregarded, that the public documents and statements issued
   15   or disseminated in the name of the Company, or in their own name, were
   16   materially false and misleading; knew or recklessly disregarded that such
   17   statements or documents would be issued or disseminated to the investing public;
   18   and knowingly and substantially participated or acquiesced in the issuance or
   19   dissemination of such statements or documents as primary violations of the federal
   20   securities laws. Defendants, by virtue of their receipt and/or access to information
   21   reflecting the true facts regarding Molina, their control over, and/or receipt and/or
   22   modification of Molina’s allegedly materially misleading misstatements, were
   23   active and culpable participants in the fraudulent scheme alleged herein.
   24           247. Defendants knew and/or recklessly disregarded the false and
   25   misleading nature of the information which they caused to be disseminated to the
   26   investing public. The ongoing fraudulent scheme described herein could not have
   27   been perpetrated during the Class Period without the knowledge and complicity, or
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     100
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 109 of 152 Page ID #:342




    1   at least, the reckless disregard, of Molina personnel at the highest levels of the
    2   Company.
    3          248. The following allegations all support a strong inference of scienter:
    4                   The Individual Defendants’ stock sales during the Class Period
    5                      were highly unusual and suspicious in timing and amount;
    6                   Statements by former Molina employees corroborate that
    7                      Defendants knew or were reckless in not knowing that the
    8                      Company’s administrative infrastructure was not scalable and
    9                      could not handle the growth in Molina’s business;
   10                   Defendants’ admissions, at the end of, and after, the Class Period
   11                      regarding the Company’s failed infrastructure build-out;
   12                   The wholesale replacement of Molina’s senior management team,
   13                      including the Individual Defendants, during or immediately
   14                      following the Class Period; and
   15                   Growth in Health Plan membership was extremely important to the
   16                      Company’s success and Defendants spoke frequently about
   17                      Molina’s growth strategy and reliance on its administrative
   18                      infrastructure to support that growth.
   19          A.      Certain Defendants’ Stock Sales During the Class
   20                  Period Were Highly Unusual and Suspicious
   21          249. Defendants Mario Molina, John Molina, and Terry Bayer engaged in
   22   stock sales during the Class Period that were suspiciously timed and dramatically
   23   out of line with their prior trading practices. As a result of these Class Period
   24   trades, these Defendants profited from the artificial inflation embedded in the
   25   trading price of Molina stock caused by their false and misleading statements and
   26   omissions to investors during the Class Period. Many of these insider sales
   27   occurred before the first corrective disclosure and before substantial declines in the
   28   price of Molina’s stock.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        101
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 110 of 152 Page ID #:343




    1                  1.      The Value and Amount of Trading by these Defendants
    2                          Was Highly Unusual
    3          250. The Class Period sales of Molina stock by CEO Mario Molina, CFO
    4   John Molina and COO Bayer were highly unusual and suspicious as measured by
    5   (i) the total amount of shares sold, (ii) the percentage of shares sold compared to
    6   the number of total shares available for sale during the Class Period, (iii) the
    7   contrast with these Individual Defendants’ own prior trading history, and (iv) the
    8   timing of the sales. Such sales therefore raise a strong inference of scienter.
    9          251. To evaluate the Individual Defendants’ selling activity, Plaintiff used
   10   the publicly-available trading data that the Individual Defendants are required to
   11   report to the SEC on Form 4. Plaintiff analyzed the trading by the Individual
   12   Defendants during the Class Period and during the equal-length period
   13   immediately preceding the Class Period beginning January 28, 2012 and ending
   14   October 30, 2014 (the “Control Period”). The Forms 4 filed during the Class
   15   Period and Control Period are hereby incorporated by reference, and a summary of
   16   the relevant transactions are set forth in Exhibit A, annexed hereto.
   17          252. To analyze the Individual Defendants’ sales, Plaintiff calculated the
   18   total sales by each of the Individual Defendants, together with the cash proceeds
   19   from such sales, during the Control and Class Periods. Those totals were then
   20   compared to identify whether Individual Defendant’s sales during the Class Period
   21   were consistent with their sales during the Control Period. The Individual
   22   Defendants’ specific trading dates also were evaluated compared to the corrective
   23   disclosure dates. All of these analyses reveal that CEO Mario Molina, CFO John
   24   Molina and COO Bayer’s Class Period sales were extremely large, highly unusual,
   25   and suspicious.
   26
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       102
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 111 of 152 Page ID #:344




    1              CLASS PERIOD AND CONTROL PERIOD TRADING BY
    2              MARIO MOLINA, JOHN MOLINA, AND TERRY BAYER
    3
                                                CLASS PERIOD
    4
                  Molina (J. Mario)                       509,000       $31,568,911.55
    5
                  Molina (John C)                         231,367       $14,255,372.09
    6
                  Bayer (Terry P)                         149,211        $9,308,232.54
    7
    8
                  Total Shares Sold
    9
                  During Class Period
   10
                  and Proceeds                            889,578       $55,132,516.18
   11
   12
                                             CONTROL PERIOD
   13
   14
                  Molina (J. Mario)                       233,300        $8,526,179.00
   15
                  Molina (John C)                         282,723        $8,694,257.00
   16
                  Bayer (Terry P)                           63,003       $2,062,288.51
   17
   18
                  Total Shares Sold
   19
                  During Control
   20
                  Period and Proceeds                     579,026       $19,282,724.51
   21
   22                          (a)     The Nominal Amount and Percentage of Molina
   23                                  Holdings Sold During the Class Period Were
   24                                  Extremely Large
   25          253. The proceeds from shares sold during the Class Period by CEO Mario
   26   Molina, CFO John Molina and COO Bayer were extremely large.
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     103
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 112 of 152 Page ID #:345




    1          254. CEO Mario Molina sold 509,000 shares of Molina stock during the
    2   Class Period for proceeds of $31,568,911. In addition, during the Class Period,
    3   306,495 shares of CEO Mario Molina’s Company stock worth $18,592,561 were
    4   withheld by the Company to pay for his personal taxes in connection with
    5   Company-issued stock. Through these transactions, CEO Mario Molina
    6   disposed of approximately 36.3% of the total shares, including options, he had
    7   available for sale during the Class Period.
    8          255. CFO John Molina sold 231,367 shares of Molina stock during the
    9   Class Period for proceeds of $14,255,372. In addition, during the Class Period,
   10   110,673 shares of CFO John Molina’s Company stock worth $6,642,310 were
   11   withheld by the Company to pay for his personal taxes in connection with
   12   Company-issued stock. Through these transactions, CFO John Molina disposed
   13   of approximately 12.7% of the total shares, including options, he had available
   14   for sale during the Class Period.
   15          256. COO Bayer sold 149,211 shares of Molina stock during the Class
   16   Period for proceeds of $9,308,232. In addition, during the Class Period, 31,000
   17   shares of COO Bayer’s Company stock worth $1,769,686 were withheld by the
   18   Company to pay for her personal taxes in connection with Company-issued stock.
   19   Through these transactions, COO Bayer disposed of approximately 49.6% of the
   20   total shares, including options, she had available for sale during the Class
   21   Period.
   22          257. In an equity research report dated May 2, 2017, a Piper Jaffray analyst
   23   noted that the Molina brothers had significantly decreased their Molina holdings
   24   since the Company went public in 2003, noting: “The Molina Family currently
   25   owns ~20-25% of MOH, down from 51% at the IPO. ”
   26
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   104
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 113 of 152 Page ID #:346




    1                          (b)     These Defendants’ Stock Sales Were Inconsistent
    2                                  With Prior Trading Practices
    3          258. CEO Mario Molina, CFO John Molina and COO Bayer’s Class Period
    4   stock sales were not only large in terms of proceeds, but also inconsistent with
    5   these Defendants’ own prior selling activity during the Control Period.
    6          259. Collectively, Defendants Mario Molina, John Molina and Terry Bayer
    7   increased their total stock sales by approximately 65% from 579,026 shares sold
    8   during the Control Period to 889,578 shares sold during the Class Period.
    9   Individually, Defendants Mario Molina and Terry Bayer’s sales also increased
   10   sharply during the Class Period. The contrast between sales during the Control
   11   Period and the Class Period also is striking when measured in dollars. Collectively,
   12   proceeds from these Defendants’ sales increased almost three-fold during the
   13   Class Period, from approximately $19.2 million during the Control Period to
   14   $55.1 million during the Class Period.
   15          260. Separately, during the Class Period, Defendants Mario Molina and
   16   Terry Bayer more than doubled the number of Molina shares they sold: Mario
   17   Molina sold 233,300 shares during the Control Period and 509,000 shares during
   18   the Class Period. Terry Bayer sold 63,003 shares during the Control Period and
   19   149,211 shares during the Class Period.
   20          261. CEO Mario Molina, CFO John Molina and COO Bayer’s sales, as
   21   measured in dollars, also increased dramatically. Defendant Mario Molina’s
   22   proceeds from Molina sales increased by 270 % during the Class Period – from
   23   $8.5 million during the Control Period to $31.5 million during the Class Period.
   24   Terry Bayer’s trading also increased exponentially, more than quadrupling from
   25   $2 million during the Control Period to $9.3 million during the Class Period. And
   26   proceeds from Defendant John Molina’s sales increased approximately 60% during
   27   the Class Period, from $8.7 million during the Control Period to more than $14.2
   28   million during the Class Period.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     105
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 114 of 152 Page ID #:347




    1                          (c)     The Timing of the Stock Sales Was Suspicious
    2          262. CEO Mario Molina, CFO John Molina and COO Bayer’s sales of
    3   Molina stock were suspiciously timed in that these defendants sold a vast number
    4   of shares after learning of materially non-public information about the critical
    5   deficiencies in Molina’s administrative infrastructure that made scaling the
    6   Company’s existing IT systems for Molina’s new Medicaid and ACA Health
    7   Exchange business both cost-prohibitive and technologically unfeasible, but before
    8   the public disclosure of that same adverse information.
    9          263.     Indeed, during the Class Period, CEO Mario Molina, CFO John
   10   Molina and COO Bayer sold the majority of their Molina stock before the
   11   corrective disclosures which start on April 28, 2016.
   12          264. Moreover, COO Bayer also suspiciously timed one-third (1/3) of her
   13   Class Period sales after the second corrective disclosure on February 15, 2017, but
   14   before the final corrective disclosure on August 2, 2017.
   15                  2.      The Presence of 10b5-1 Trading Plans Adopted by the
   16                          Individual Defendants Does Not Absolve Them of Liability
   17          265. Rule 10b5-1, 17 C.F.R. § 240.10b5-1 provides that a person will be
   18   deemed to have traded “on the basis of” material nonpublic information if the
   19   person engaging in the transaction was “aware of” that information at the time of
   20   the trade. To provide a safe harbor under the “aware of” standard, the SEC created
   21   an affirmative defense to insider trading claims for trades made pursuant to a
   22   binding agreement or plan (“10b5-1 Plans” or “Plans”). See Selective Disclosure
   23   and Insider Trading, 65 Fed. Reg. 51,716, at 51,727-28 (Aug. 24, 2000). Pursuant
   24   to SEC Rule 10b5-1(c), a 10b5-1 Plan is a defense to insider trading liability only
   25   if it is entered into by an insider “[b]efore becoming aware” of inside
   26   information, and was established “in good faith and not as part of a plan or scheme
   27   to evade the prohibitions” against insider trading.
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       106
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 115 of 152 Page ID #:348




    1           266. Because of this, insiders are advised to “design a trading plan with the
    2   intention that it will not be modified or amended frequently, since changes to the
    3   plan will raise issues as to a person’s good faith.” Thomson Reuters, Corporate
    4   Counsel’s Guide to Insider Trading and Reporting, Ch. 12:26 (2018). Conversely,
    5   the adoption and/or modification of these Plans while in possession of material
    6   non-public information is highly suspicious and supports a strong inference of
    7   scienter.
    8           267.    Based on Form 144 filings with the SEC, it appears that CFO John
    9   Molina and COO Bayer entered into new Molina trading plans during the Class
   10   Period and/or modified or cancelled existing Molina trading plans during the Class
   11   Period no fewer than three (3) times at irregular intervals (i.e., not every 12
   12   months).25 Indeed:
   13                  (a)     CFO John Molina reported trading plans with effective dates of
   14                          (i)     August 21, 2015;
   15                          (ii)    June 15, 2016;
   16                          (iii)   November 15, 2016 (five months later); and
   17                          (iv)    June 15, 2017.
   18                  (b)     COO Bayer reported trading plans with effective dates of
   19                          (i)     May 27, 2016;
   20                          (ii)    March 15, 2017; and
   21                          (iii)   May 12, 2017 (two months later).
   22           268. Further, although some of the Individual Defendants’ stock sales may
   23   have been made pursuant to 10b5-1 Plans, the circumstances of those sales are
   24   sufficiently suspicious to overwhelm any exculpatory inference that might
   25
   26      25
              Defendants’ Form 144s and/or Form 4s list the effective date of relevant
   27   trading plans. No Form 144s were found online for CEO Mario Molina for the
        Class Period. Thus, the effective dates of his trading plans, if any, are not included
   28   herein.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      107
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 116 of 152 Page ID #:349




    1   otherwise have been available to pre-planned sales based on such Plans. Indeed,
    2   even if the Individual Defendants had entered into 10b5-1 Plans prior to the Class
    3   Period and traded within those same plans throughout the Class Period (which
    4   COO Bayer and CFO John Molina did not), such plans are under heavy SEC
    5   scrutiny in light of a Wall Street Journal investigation that found that insiders who
    6   were trading pursuant to 10b5-1 Plans were still trading at opportune times and
    7   reaping better-than-expected results. According to the November 27, 2012 Wall
    8   Street Journal article entitled “Executives’ Good Luck in Trading Own Stock,”
    9   executives trading pursuant to 10b5-1 Plans are still able to time their trades to
   10   avoid losses and increase earnings because trading plans are not public and can be
   11   canceled or amended at any time without disclosure.
   12          269. Accordingly, CEO Mario Molina, CFO John Molina and COO
   13   Bayer’s trading behavior during the Class Period raises a strong inference of
   14   suspicious and unusual trading activity and their trading plans do not provide these
   15   Defendants with a safe harbor.
   16          B.      Statements by Former Molina Employees Corroborate that
   17                  Defendants Knew or Were Reckless in Not Knowing That the
   18                  Company’s Administrative Infrastructure Was Not Scalable and
   19                  Could Not Handle the Growth in Molina’s Business During the
   20                  Class Period
   21          270. The CWs make clear that it was not simply a mistake or a case of
   22   mismanagement, but that the Defendants knew or recklessly disregarded that the
   23   Company’s administrative infrastructure was simply incapable of sustaining the
   24   growth from the Company’s Medicaid and ACA Marketplace business.
   25          271. CW-1 confirmed that CEO Mario Molina was made aware of many of
   26   the IT issues at Molina. CW-1 noted that it was his job to “marshal info” and
   27   “bring light to problems” within Molina regarding the Company’s IT issues. CW-1
   28   created strategic plans that identified IT issues and processes in IT to address those
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     108
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 117 of 152 Page ID #:350




    1   issues and planned investments in IT infrastructure. CW-1 presented the strategic
    2   plans to his boss in the Office of the CIO, who then passed the strategic plans onto
    3   other Molina senior executives, including CEO Mario Molina. CW-1 also
    4   communicated directly with CEO Mario Molina on many occasions about the IT
    5   concerns described herein.
    6          272. CW-2 also confirmed that CIO Hopfer and COO Bayer, among other
    7   senior Molina executives, were made aware of the IT issues at Molina. CW-2
    8   prepared “weekly status reports” that broke down IT issues by state. CW-2
    9   described the weekly status reports as PowerPoint presentations that he presented
   10   at weekly Steering Committee Meetings related to Molina’s ACA business held in
   11   the Molina executive tower in Long Beach, CA. In March 2016, the Steering
   12   Committee consisted of COO Bayer, CIO Hopfer, and other executives including
   13   the VP of Health Insurances/Marketplace, the VP of Information Systems, and
   14   CW-2’s boss, Sanjay Bhat VP of Projects). The reports prepared by CW-2, and
   15   circulated to the attendees by email – including COO Bayer and CIO Hopfer –
   16   identified enrollment data problems by state.
   17          273. CW-3, also prepared materials for inclusion in presentations for the
   18   weekly status meetings which were circulated to COO Bayer, CIO Hopfer, Sanjay
   19   Bhat, and others from the executive team at Molina corporate, in which CW-3
   20   highlighted the enrollment data challenges QNXT could not handle adequately as
   21   observed during EDGE server processing.
   22          274. CW-4 discussed quarterly meetings with Molina’s National
   23   Contracting and Services department. Overall system problems resulting in
   24   provider issues, including claims problems, were reported in this meeting to,
   25   among others, Kim Sweers, Vice President, Network Strategy and Services at
   26   Molina.
   27          275. CW-4 also participated in Monthly Network Strategy calls held on
   28   Thursdays and led by Sweers and periodically attended by COO Bayer, who was
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    109
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 118 of 152 Page ID #:351




    1   Sweers’ boss at the time, and Nico Pagone, Corporate Director of National
    2   Contracts. According to CW-4, he and his counterparts in the other states would
    3   call into this Web-ex meeting. CW-4 confirmed there was an agenda circulated by
    4   email prior to the call, as well as minutes circulated after the meeting. CW-4
    5   recalled how they frequently would discuss “huge problems” with QNXT on these
    6   calls. CW-4 also attended Annual Network Strategy Summits where the “biggest
    7   topic” was always “data remediation.” CW-4 recalled repeated conversations about
    8   how “QNXT sucks” and the need to fix the system.
    9          276. CW-5 also confirmed that system scalability and capacity issues were
   10   brought to the attention of his boss, Karen Warren, Vice President of Clinical
   11   Program Operations, and Molina’s CMO Keith Wilson, at regularly scheduled
   12   meetings that CW-5 participated in telephonically and which CIO Hopfer and
   13   COO Bayer also attended periodically. According to CW-5, minutes were taken
   14   during these meetings and were circulated to all of the attendees including CIO
   15   Hopfer and COO Bayer when they attended the meetings.
   16          277. CW-5 confirmed that capacity problems also were brought up in
   17   meetings in 2015 held at Molina’s headquarters in Long Beach, California attended
   18   by Warren, Wilson and their “right hand people.” CW-5 stated that at these
   19   meetings, it was communicated to management that the QNXT platform could not
   20   handle the integration of ACA and Medicaid expansions in such a short period of
   21   time, but management’s response was just to give the platform “patch jobs.”
   22          278. CW-5 confirmed that senior management including CEO Mario
   23   Molina, CFO John, and COO Bayer also routinely would have been informed of
   24   system issues by Wilson who attended the meetings described herein. In addition,
   25   CW-5’s boss, Warren, was meeting with COO Bayer regularly and CW-5 reported
   26   the concerns of the Utilization Management team to Warren and CW-5 would
   27   sometimes receive feedback from Warren from the meetings he had with COO
   28   Bayer, which led CW-5 to believe that COO Bayer was keenly aware of the QNXT
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     110
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 119 of 152 Page ID #:352




    1   problems. CW-5 also informed CFO John Molina of CW-5’s concerns with the
    2   deficiencies in Molina’s utilization management system and repeatedly requested a
    3   new utilization management system which was not approved until approximately
    4   the beginning of 2017.
    5          279. CW-5 also participated in quarterly meetings with CIO Hopfer, COO
    6   Bayer, Wilson and Warren, during which a host of system issues were discussed
    7   including problems with QNXT, how problems with Molina’s QNXT system were
    8   negatively impacting the Utilization Management part of Molina’s business,
    9   overall concerns with Molina’s systems including patching the QNXT system, and
   10   concerns about reporting to regulators such as the CMS.
   11          C.      Defendants’ Admissions Regarding the Company’s Failed
   12                  Infrastructure Build-Out Also Provide Strong Evidence of
   13                  Scienter
   14          280. On August 2, 2017, the Company, under new management, admitted
   15   that despite earlier representations, its existing system (QNXT) could not handle
   16   the explosive growth resulting from the ACA business and Molina should have
   17   migrated to a new more robust system for the expansion of its business caused, in
   18   part by entry into the ACA Marketplace. According to Joseph W. White, Interim
   19   CEO:
   20               Now that we have discussed our second quarter results, let’s talk
   21               about how we got here. I believe that our current situation is a
   22               result of 3 key factors. First, we did not properly adjust our
   23               business to absorb the growth that resulted from the
   24               Affordable Care Act. Second, we did not fully appreciate that
   25               growth in the ACA Marketplace required robust
   26               development of new capabilities that we did not have. And
   27               finally, our direct delivery network is simply not competitive
   28               with other care delivery channels available to the company.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    111
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 120 of 152 Page ID #:353




    1              Fortunately, we are well on our way to remediating these issues.
    2              Let me talk about them one at a time. The implementation of the
    3              Affordable Care Act brought a sudden growth. We prepared for
    4              that growth by spending more on existing processes, procedures,
    5              capabilities and technologies. In hindsight, this was a mistake.
    6              As a result of trying to manage our rapid growth within an
    7              infrastructure designed for a much smaller, simpler business,
    8              we experienced breakdowns in areas like provider payment,
    9              utilization management, risk adjustment and information
   10              management. The utilization management issues we saw last
   11              year, in the first quarter of 2016, and the out-of-period
   12              claims expenses occurred in this quarter were emblematic of
   13              these difficulties, as are the challenges we have faced in
   14              adequately measuring our exposure to Marketplace risk
   15              adjustment liabilities. In retrospect, a better approach would
   16              have been to undertake a full review of the organization in
   17              anticipation of the potential growth resulting from the Affordable
   18              Care Act. Instead of increasing investment in existing
   19              processes, we should have conducted the full redesign of our
   20              business that we are doing now.
   21
   22              Our challenges in the Marketplace point to the second source of
   23              our current difficulties: the failure to fully appreciate the
   24              unique demands of the Marketplace product. While our
   25              Marketplace members share many characteristics with our
   26              Medicaid members, the Marketplace is fundamentally an
   27              individual insurance market and, in some respects, very
   28              different from the Medicaid market. To be clear, our
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    112
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 121 of 152 Page ID #:354




    1              Medicaid-based provider network is an important competitive
    2              strength in the Marketplace. However, there were other aspects
    3              of the Marketplace business for which we were not as well
    4              prepared: member billing, risk adjustment and pricing, to
    5              name a few. We have learned much about these activities, but
    6              we have paid a price for that learning. We continue to monitor
    7              our Marketplace business and remain committed to making
    8              tough decisions should they be necessary.
    9
   10              Finally, our direct delivery network is simply not competitive
   11              with other care delivery channels available to the company. . .
   12                                                 * * *
   13              A lot of the build we’ve done in this company in 2012, in 2013,
   14              into 2014, when we were talking to you all about the way we
   15              were spending more money on admin. Honestly, I think we
   16              directed it -- we placed it in the wrong direction. And I think
   17              we were doubling down on existing processes, existing
   18              methods of doing things when we actually needed to just
   19              essentially strip down to the fundamentals and rebuild the
   20              chassis of the business. That’s something we’ve been spending
   21              a lot of time with our -- among ourselves as a leadership team
   22              and with our consultants over the last 6 months or so.
   23          281. Thus, Defendants conceded that Molina did not properly adjust
   24   Molina’s business systems to absorb the growth that resulted from its ACA
   25   business and that growth in the ACA Marketplace required development of new
   26   system capabilities beyond those it had. White’s admission also strongly implies
   27   that the Company knew during the Class Period that what it really needed to do to
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                 113
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 122 of 152 Page ID #:355




    1   support Molina’s explosive growth was to scrap the Company’s existing
    2   administrative infrastructure and rebuild it instead of continually patching it up.
    3   New Molina management hired after the end of the Class Period (see discussion
    4   below) made additional admissions about the Company’s past data integrity issues
    5   during the May 31, 2018 Investor Day
    6          282. During the 2018 Investor Day, the Company admitted that in 2017,
    7   Molina experienced, among other things, “inaccurate and inconsistent claims
    8   processing,” which caused, among other things, “high volume of provider
    9   settlements,” of at least $130 million. The Company also reiterated that its
   10   utilization management was “inconsistent and sporadic” and “not very effective in
   11   certain places” and that the Company was still reexamining how to fix utilization
   12   management including Molina’s claim processing and claim payment and its call
   13   centers and provider networks. CEO Zubretsky also admitted that the Company
   14   hadn’t been paying claims on a timely basis and had been improperly
   15   implementing network contracts because the Molina’s data was inaccurate. “We
   16   had underpaid certain providers. And they presented the data that proved
   17   that they were right. $30 million in late payment penalties to states. These are
   18   self-inspected wounds that are avoidable.”
   19          283. During the 2018 Investor Day, Zubretsky also revealed that the
   20   Company’s past troubles extended to routinely underestimating its risk scores both
   21   in Medicare and ACA Marketplace which affect the amount of the Company’s risk
   22   transfer payments – a key cause of the Company’s lower than expected results for
   23   fiscal 2016. Indeed, Zubretsky admitted that Molina’s risk score calculation pre
   24   August 2017 was akin to throwing “a dart at a dartboard” and that the Company
   25   left money on the table with its underestimated risk scores. Zubretsky also
   26   confirmed that Molina’s poor data quality, in part, caused the miscalculation of its
   27   risk scores.
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     114
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 123 of 152 Page ID #:356




    1          284. During the 2018 Investor Day, Pamela Sedmak reiterated Zubretsky’s
    2   sentiments that the Company’s risk scores were both inaccurate and unacceptable
    3   relative to its peers and that the Company’s insufficient capabilities caused
    4   Molina’s risk scores to be inaccurate and incomplete:
    5               Marketplace, you guys know the Marketplace story for Molina.
    6               Very difficult one. And last year, it grew too fast, too aggressive,
    7               beyond our capacity to manage. . . .We had insufficient
    8               capabilities relative to the level of risk transfer that we have
    9               within the organization. Our risk scores, that Joe already
   10               mentioned, clearly don’t feel that they’re nearly at the
   11               accuracy and completeness that they need to be, given the
   12               level of risk transfer that we have as a percent of our book -- of
   13               our premium. We also had very suboptimal processes,
   14               premium collection, enrollment and eligibility, deductibles,
   15               accumulators, all those things that become very big pain points
   16               for members and providers.
   17          D.       The Wholesale Replacement of Molina’s Senior Management,
   18                   Including the Sudden Departure of the Individual Defendants
   19                   During or Immediately Following the Class Period, Also Provides
   20                   Strong Evidence of Scienter
   21          285. On May 2, 2017, without any succession plan in place, Molina
   22   announced the termination of both CEO J. Mario Molina and CFO John C. Molina,
   23   just three months before the Company revealed that its administrative
   24   infrastructure had failed to support the Company’s growth in the ACA Health
   25   Exchanges. The Molina brothers were the architects of the Company’s rapid
   26   growth strategy, as well as the 2012 through 2014 investments into administrative
   27   infrastructure. Dale B. Wolf, the Chairman of the Board of Directors stated, “In
   28   light of the Company’s disappointing financial performance, the Board has
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       115
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 124 of 152 Page ID #:357




    1   determined to change leadership in order to drive profitability through operational
    2   improvements. These changes represent targeted and deliberate actions to enhance
    3   the Company’s focus and improve its competitive position within the healthcare
    4   industry.” Without any replacement management structure in place, the Company
    5   appointed Joseph W. White, formerly CAO of the Company, as President, CEO
    6   and CFO.
    7          286. Deutsche Bank published an equity research report on May 2, 2017
    8   that noted the departure of the Molina Brothers. “The Board cited the company’s
    9   poor financial performance as of late and determined that a change of leadership
   10   was needed in order to drive operational improvements.”
   11          287. Credit Suisse also published an equity research report on May 2, 2017
   12   which stated:
   13              Molina’s Board sacks both Mario Molina and John Molina: In
   14              a dramatic move today, the Board of Directors has announced
   15              that it will be replacing both its CEO Mario Molina and its CFO
   16              John Molina, effective immediately. The Board is citing the
   17              company’s disappointing financial performance and the need to
   18              enhance the company’s focus and improve its competitive
   19              position in the HC industry. In the interim, Chief Accounting
   20              Office Joe White has been named Interim President, CEO, and
   21              CFO. . . .Shares are responding favorably to the news: After
   22              being halted mid-day, the stock is trading up +16% this
   23              afternoon (vs. flat S&P) as investors are likely hoping that the
   24              mgmt. changes could lead to either future improved operational
   25              performance and/or a change in the Board's views on strategic
   26              directions.
   27          288. In August 2017, the Company revealed that it had “doubl[ed] down on
   28   existing processes” under the Molina brothers’ leadership, when it should have
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                   116
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 125 of 152 Page ID #:358




    1   instead “strip[ped] down to the fundamentals and rebuil[t] the chassis of the
    2   business.”
    3          289. In Molina’s supplemental proxy materials dated April 25, 2018, in
    4   connection with advocating for passage of a “say-on-pay proposal,” the Company
    5   stated the following with respect to the Molina brothers termination: “Joseph
    6   [Mario] Molina and John C. Molina were terminated by the Board of Directors
    7   specifically because of the Company’s poor financial performance. . . .The
    8   Board, the compensation committee, and Mr. Schapiro acted in the best interests of
    9   the Company and our stockholders by terminating Joseph [Mario] Molina and John
   10   C. Molina, notwithstanding the significant severance payments incidentally
   11   triggered thereby.”
   12          290. CIO Hopfer was forced to resign from Molina in October 2017,
   13   shortly before COO Bayer’s “retirement” on February 2, 2018. According to
   14   Molina’s 2018 proxy, Bayer’s retirement was deemed “a termination without
   15   cause.”
   16          291. Joseph White, then interim CFO, also announced his “retirement” in
   17   May 2018 after 15 years at Molina.
   18          292. The fact that Molina replaced all of its senior-most executives at the
   19   Company, firing the Molina brothers on May 2, 2017, three months before the end
   20   of the Class Period, and forcing CIO Hopfer into “resigning” and COO Bayer into
   21   “retiring” after the end of the Class Period, provides additional evidence of
   22   scienter.
   23          E.      Growth in Health Plan Membership Was Extremely Important to
   24                  the Company’s Success and Defendants Spoke Frequently About
   25                  Molina’s Growth Strategy and Reliance on its Administrative
   26                  Infrastructure to Support that Growth
   27          293. The Company has three reportable segments: (1) Health Plans,
   28   including Molina’s various HMOs; (2) Molina Medicaid Solutions (“MMS”),
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    117
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 126 of 152 Page ID #:359




    1   which provides business processing, information technology development, and
    2   administrative services solutions to state Medicaid agencies; and (3) Other, which
    3   consists primarily of Molina’s behavioral health and social services subsidiary,
    4   Pathways. The Health Plans segment accounted for 97 percent of the Company’s
    5   revenue in 2016 and was to be the source of the Company’s growth – fueled by
    6   expenditures on the Company’s administrative infrastructure. By Molina’s own
    7   admission, the Company’s administrative infrastructure serviced all of its health
    8   plans and was the “chassis of the business.”
    9          294. Expansion of the Company’s administrative infrastructure was of
   10   critical importance to Molina’s growth before and during the Class Period. From
   11   2012 through 2014, Molina made significant investments to update its
   12   administrative infrastructure and expansion into the ACA Marketplace. Although
   13   investors were concerned about the Company’s ballooning administrative cost
   14   structure, Molina executives promised that its upgraded system would underpin
   15   future growth and improved profitability. For example, in the “Business
   16   Operations” section of Molina’s 2014 Annual Report, Molina listed the Company’s
   17   administrative infrastructure as one of several strategic strengths. Under the
   18   subheading “Administrative Efficiency” the Company claimed, “Operationally, our
   19   two business segments share a common systems platform, which allows for
   20   economies of scale . . . . [W]e have designed our administrative and operational
   21   infrastructure to be scalable for cost-effective expansion into new and existing
   22   markets.” From 2015 until 2017, while Molina aggressively expanded its Medicaid
   23   business and extended its reach into ACA Health Exchanges, Molina executives
   24   lauded the Company’s “scalable admin infrastructure,” which the Company
   25   claimed had the capacity to support this sustained growth strategy.
   26          295. Moreover, the Individual Defendants were especially knowledgeable
   27   about and intensely focused on the expansion and scalability of the infrastructure
   28   as a means of supporting the Company’s growth and the Individual Defendants
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     118
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 127 of 152 Page ID #:360




    1   spoke of it frequently. For example, on May 7, 2015, in connection with the
    2   Company’s announcement of its Q1 2015 financial results, Molina executives
    3   touted the Company’s growth strategy, underpinned by its administrative
    4   infrastructure. CEO Mario Molina highlighted, “[the Company] delivered 38%
    5   enrollment growth and 53% revenue growth . . . . This success underscores the
    6   current growth opportunities of our business and validates our strategic push to
    7   diversify into new markets and new programs . . . and to leverage our
    8   administrative infrastructure.” CFO Molina added, “administrative cost leverage
    9   is improving our profitability.”
   10          296. Similarly, on July 30, 2015, Molina announced its Q2 2015 financial
   11   results. During the related earnings call, CEO Mario Molina reiterated that the
   12   Company’s rapid growth, built on the foundation of Molina’s administrative
   13   infrastructure, was driving margin improvements. CEO Mario Molina stated, “In-
   14   market acquisitions are an important part of our growth strategy and highly
   15   accretive, helping us to expand margins in the future . . . . For the most part, speed
   16   to integration . . ., coupled with our existing infrastructure, result in significant
   17   accretion value.”
   18          297. During an investor conference in September 2015, CEO Mario Molina
   19   emphasized the importance of a strong administrative infrastructure in growing the
   20   Company’s business and stated that “the increasing role of data and technology . . .
   21   is really key for managed care program[s] . . . . [A] lot of our initiatives to
   22   improve our margins are really about identifying who are our high-cost members.”
   23   Because Molina’s administrative infrastructure could purportedly support rapid
   24   growth, CEO Mario Molina reasoned that administrative costs would continue to
   25   decline. CEO Mario Molina stressed this point: “Scalable administrative
   26   infrastructure, this is important too because as we get bigger, a lot of these services
   27   can be shared. It will help us to continue to drive down the administrative cost.”
   28   During the conference, one analyst queried, “Are you happy where . . . technology
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        119
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 128 of 152 Page ID #:361




    1   stands now or are you thinking about an investment phase going forward?” CEO
    2   Mario Molina replied, “We have invested a lot of money and I think we’re in
    3   pretty good shape. We have a . . . contract with [Palantir]. They’re doing a lot of
    4   work with us to help us better mine our data . . . . I’m not sure that we’re going to
    5   invest more . . . .”
    6          298. On October 29, 2015, Molina announced its Q3 2015 financial results.
    7   Despite a revenue miss and disappointing guidance, Molina insisted that existing
    8   administrative infrastructure would support rapid growth. During the related
    9   earnings call, with a focus on the Company’s administrative infrastructure, CEO
   10   Mario Molina elaborated on the Company’s high-growth strategy for new markets:
   11   “When we target a new market, our goal is to continue to diversify our geographic
   12   footprint by increasing the number of state contracts that we hold. Over the long-
   13   term, this allows us to leverage our administrative infrastructure across a broader
   14   revenue base and drive down costs.” With respect to existing markets, CEO
   15   Mario Molina claimed, “the integration process for in-market acquisitions benefits
   16   from our existing infrastructure . . . .” CFO John Molina echoed his brother’s
   17   remarks: “We continue to benefit from administrative cost leverage . . . .”
   18          299. Because Molina’s existing admin infrastructure was supposed to be
   19   able to accommodate rapid growth, the Company could avoid additional costs. As
   20   Molina continued to grow, this would drive down G&A expenses, because G&A
   21   costs could be stretched further. Analysts largely believed the Company’s repeated
   22   claims regarding its infrastructure support its growth. For example, one analyst
   23   report claimed, “We should expect that the rate of G&A growth should continue to
   24   slow down over the next few years as the company has already invested in the
   25   infrastructure required to support top-line growth.”
   26          300. On January 11, 2016, the Company presented at the JPMorgan
   27   Healthcare Conference. There, CEO Mario Molina reiterated the logic of the
   28   Company’s growth strategy: “It helps lower our risk the more states that we are in
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                    120
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 129 of 152 Page ID #:362




    1   and it gives us some administrative cost leverage as we can spread some of our
    2   administrative costs over more membership.” CEO Mario Molina also
    3   commented that the Company likes existing market acquisitions “because the
    4   integration risk is very small. We already have the infrastructure in place . . . .
    5   [W]e’re just adding more members to an existing platform.”
    6          301. On February 8, 2016, Molina announced its 2015 financial results.
    7   For Q4 2015, the Company reported higher costs and lower revenues than
    8   expected, but it claimed that existing admin infrastructure would support rapid
    9   growth. During the related earnings call, CEO Mario Molina deflected concerns
   10   about disappointing fourth quarter results by highlighting the Company’s 2016
   11   prospects. Specifically, CEO Mario Molina focused on the Company’s rapid
   12   growth strategy: “Of the nine acquisitions we announced in 2015, eight were in-
   13   market or tuck-in acquisitions in four of our existing states. These acquisitions
   14   alone will add about [$1.2] billion in premium revenue . . . and allow us to spread
   15   existing administrative overhead costs over a larger membership.” (alteration in
   16   original).
   17          302. On February 11, 2016, the Company held its 2016 Investor Day. The
   18   Company maintained its position that existing infrastructure would support
   19   continued rapid growth. Indeed, CEO Mario Molina explained, “[O]ur Medicaid
   20   portfolio . . . is the primary driver of our business . . . . We also provide
   21   information management services . . . complementary to our Medicaid business,
   22   because the IT systems that we use in our health plans and the IT systems that
   23   we’re using to help the states manage their Medicaid information are primarily the
   24   same.”
   25          303. Just like it did for 2014, Molina’s 2015 Annual Report itemizes the
   26   Company’s existing administrative infrastructure as one of its strategic strengths.
   27   While it appears under a new subheading (“Scalable Administrative Infrastructure”
   28   versus “Administrative Efficiency”), the Company’s statement is virtually
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      121
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 130 of 152 Page ID #:363




    1   identical: “Our operations share common systems platforms, which allow for
    2   economies of scale . . . . [W]e have designed our administrative and operational
    3   infrastructure to be scalable for cost-effective expansion into new and existing
    4   markets.” In the face of higher administrative costs and lower than expected
    5   revenues, the Company continued to claim its administrative infrastructure was
    6   “scalable” to accommodate growth into existing and new markets, including ACA
    7   Health Exchanges.
    8          304. Given the foregoing statements about the expansion of the Company’s
    9   administrative infrastructure, as well as the importance of the infrastructure to the
   10   Company’s growth plans, it is unreasonable to think that the Individual
   11   Defendants, who were responsible for generating, tracking, and/or reporting the
   12   Company’s revenue would be unaware of the financial significance of the growth
   13   in the Health Plan segment and the accompanying problems in the Company’s
   14   administrative infrastructure due to that growth.
   15          305. Indeed, given the extent to which the Defendants spoke about the
   16   issue in specific detail, they undoubtedly knew the true state of the Company’s
   17   administrative infrastructure. Moreover, given the size of the Health Plan
   18   Segment and its critical importance to Molina’s overall business, the problems
   19   detailed herein regarding the Company’s administrative infrastructure could
   20   neither have occurred, nor continued without significant remediation, without the
   21   Individual Defendants’ knowledge and approval.
   22          306. Both the statements made in the wake of the termination of the Molina
   23   brothers and the admissions made during the 2018 Investor Day demonstrate that
   24   the Company’s administrative infrastructure failures, pervasive throughout the
   25   Company and the Class Period, negatively affected a critical aspect of Molina’s
   26   business. This, coupled with Defendants’ repeated and specific statements
   27   regarding Molina’s administrative infrastructure, support both falsity and a strong
   28   inference of scienter.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     122
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 131 of 152 Page ID #:364




    1   X.     LOSS CAUSATION/ECONOMIC LOSS
    2          307. During the Class Period, as detailed herein, Molina and the Individual
    3   Defendants engaged in a course of conduct that artificially inflated and/or
    4   artificially maintained the price of Molina common stock and operated as a fraud
    5   or deceit on the Class Period purchasers of Molina common stock by making the
    6   materially false and misleading statements and omissions recited above.
    7          308. When the truth was disclosed and became known to the market, the
    8   price of Molina common stock declined precipitously as the prior artificial
    9   inflation was removed from the price of the stock. As a result of their purchases of
   10   Molina common stock at artificially inflated prices during the Class Period,
   11   Plaintiff and other members of the Class suffered a substantial economic loss (i.e.,
   12   damages under the federal securities laws). The price decline in Molina common
   13   stock was a direct result of the nature and extent of the materially false and
   14   misleading statements and omissions revealed to investors and the market. Thus,
   15   the Defendants’ wrongful conduct, as alleged herein, directly and proximately
   16   caused the damages suffered by Plaintiff and the Class.
   17          309. The truth about Molina’s business was disclosed through a series of
   18   corrective disclosures regarding issues with the Company’s administrative
   19   infrastructure beginning after the market closed on April 28, 2016 with the release
   20   of the Company’s first quarter 2016 results and concluding on August 2, 2017,
   21   with the announcement of the Company’s results for the second quarter 2017 in
   22   which Defendants acknowledged a major restructuring plan due to massive
   23   challenges with the Company’s administrative infrastructure which was unable to
   24   handle the Company’s rapid growth.
   25                  (a)     April 28, 2016 – First Partial Disclosure
   26                          (i)     The release of the Company’s financial results for the
   27   first quarter ended March 31, 2016 on April 28, 2016, after the market closed, was
   28   a partial corrective disclosure in which the Company disclosed a 37% earnings
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       123
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 132 of 152 Page ID #:365




    1   miss for the quarter and a 30 percent earnings guidance cut for full-year 2016,
    2   blaming the poor results on higher costs related to administrative capacity issues.
    3   During the Company’s earnings call, CEO Mario Molina described the issues
    4   facing the Company: “[W]e anticipated enrollment growth, but our results
    5   exceeded even our own projections. Assimilating this membership stretched our
    6   operational resources. Accordingly, we redoubled our efforts around member and
    7   provider services, care and utilization management, provider payment, and
    8   information technology, all areas that felt the strain of rapid growth.”
    9                          (ii)    In reaction to these disclosures, Molina’s stock price fell
   10   from a close on April 28, 2016 of $64.22 per share to a close on April 29, 2016 of
   11   $51.76 per share, or approximately 19.40%, on unusually high trading volume.
   12   However, the Company’s stock price remained artificially inflated after this partial
   13   disclosure as Defendants led the market to believe that the administrative
   14   infrastructure issues were under control and that the Company had sufficiently
   15   added to its administrative infrastructure such that it now had the capacity to
   16   increase enrollment without having “big glitches or stopgaps.”
   17                  (b)     February 15, 2017 - Second Partial Disclosure
   18                          (i)     The release of the Company’s financial results for the
   19   fourth quarter and year ended December 31, 2016 on February 15, 2017, after the
   20   market closed, was a partial corrective disclosure in which the Company disclosed
   21   a 4Q16 adjusted EPS loss of ($1.54) versus consensus estimates of $0.75 per share
   22   driven by a sharp acceleration in losses on the public exchanges. Notwithstanding
   23   Molina’s prior expressions of the technical capability and commitment for a rapid
   24   growth strategy in the ACA Marketplace, and assurances that the Company’s
   25   existing IT administrative infrastructure was sufficient, Molina executives
   26   cautioned that the Company could not commit to ACA Marketplace participation
   27   beyond 2017.
   28                          (ii)    In reaction to these disclosures, on February 16, 2017,
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         124
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 133 of 152 Page ID #:366




    1   Molina’s stock price fell from its close on February 15, 2017 of $59.89 per share to
    2   a close of $49.18 per share on February 16, 2017, or approximately 17.88%, on
    3   unusually high trading volume. However, the Company’s stock price remained
    4   artificially inflated after this partial disclosure.
    5                  (c)     August 2, 2017 – Final Corrective Disclosure
    6                          (i)     The release of the Company’s financial results for the
    7   second quarter ended June 30, 2017, on August 2, 2017, after the market closed,
    8   was the final corrective disclosure in which the Company disclosed a net loss of
    9   $230 million for the quarter, termination of its ACA Health Exchange participation
   10   in Utah and Wisconsin, and a major restructuring plan. In addition, the Company
   11   withdrew its earnings guidance for the year and admitted that its existing
   12   administrative infrastructure could not handle the explosive growth resulting from
   13   its ACA business and that the Company should have migrated to a new, more
   14   robust system. Indeed, Interim CEO Joseph White admitted that contrary to
   15   Defendants’ prior representations that Molina’s administrative infrastructure was
   16   “scalable” for its rapid growth strategy, in fact, Molina’s existing infrastructure
   17   was “designed for a much smaller, simpler business, and with its rapid growth [it]
   18   experienced breakdowns in areas like provider payment, utilization management,
   19   risk adjustment and information management. White also revealed that Molina had
   20   known about serious issues with its existing administrative infrastructure since at
   21   least as early as January 2016, and that instead of increasing the Company’s
   22   investments in Molina’s existing administrative infrastructure, the Company
   23   should have conducted a “full redesign” of its systems.
   24                          (ii)    The market reaction was swift and negative. On August
   25   3, 2017, Molina’s stock price fell from a close on August 2, 2017 of $66.24 per
   26   share to a close on August 3, 2017 of $62.32 per share, a decline of approximately
   27   5.92% on unusually high trading volume.
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       125
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 134 of 152 Page ID #:367




    1   XI.      CLASS ACTION ALLEGATIONS
    2            310. Plaintiff brings this action as a class action pursuant to Rule 23 of the
    3   Federal Rules of Civil Procedure on behalf of all persons and entities who
    4   purchased or otherwise acquired Molina publicly traded common stock during the
    5   period from October 31, 2014 through August 2, 2017, inclusive (the “Class”).
    6   Excluded from the Class are: (i) Defendants; (ii) members of the immediate family
    7   of any Defendant who is an individual; (iii) any person who was an officer or
    8   director of Molina during the Class Period; (iv) any firm, trust, corporation, or
    9   other entity in which any Defendant has or had a controlling interest; (v) Molina’s
   10   employee retirement and benefit plan(s) and their participants or beneficiaries, to
   11   the extent they made purchases through such plan(s); and (vi) the legal
   12   representatives, affiliates, heirs, successors-in-interest, or assigns of any such
   13   excluded person.
   14            311. The members of the Class are so numerous that joinder of all
   15   members is impracticable. The disposition of their claims in a class action will
   16   provide substantial benefits to the parties and the Court. Throughout the Class
   17   Period, Molina stock actively traded on the New York Stock Exchange (the
   18   “NYSE”) under the ticker symbol “MOL.” As of the Company’s Report on Form
   19   10-Q for the quarter ended September 30, 2016, filed on October 27, 2016, Molina
   20   had 56,821,000 shares of common stock outstanding owned by thousands of
   21   persons.
   22            312. There is a well-defined community of interest in the questions of law
   23   and fact involved in this case. Questions of law and fact common to the members
   24   of the Class which predominate over questions which may affect individual Class
   25   members include:
   26                  (a)     Whether the Exchange Act was violated by Defendants;
   27                  (b)     Whether Defendants omitted and/or misrepresented material
   28   facts;
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         126
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 135 of 152 Page ID #:368




    1                  (c)     Whether Defendants’ statements omitted material facts
    2   necessary in order to make the statements made, in light of the circumstances
    3   under which they were made, not misleading;
    4                  (d)     Whether Defendants knew or recklessly disregarded that their
    5   statements were false and misleading;
    6                  (e)     Whether the price of Molina common stock was artificially
    7   inflated or artificially maintained; and
    8                  (f)     The extent of damage sustained by Class members and the
    9   appropriate measure of damages.
   10          313. Plaintiff’s claims are typical of those of the Class because Plaintiff
   11   and the Class sustained damages from Defendants’ wrongful conduct.
   12          314. Plaintiff will adequately protect the interests of the Class and has
   13   retained counsel experienced in securities class action litigation. Plaintiff has no
   14   interests that conflict with those of the Class.
   15          315. A class action is superior to other available methods for the fair and
   16   efficient adjudication of this controversy. Furthermore, as the damages suffered by
   17   individual Class members may be relatively small, the expense and burden of
   18   individual litigation make it impossible for members of the Class to individually
   19   redress the wrongs done to them. There will be no difficulty in the management of
   20   this action as a class action.
   21   XII. PRESUMPTION OF RELIANCE
   22          316. Plaintiff will rely upon the presumption of reliance established by the
   23   fraud-on-the-market doctrine in that, among other things:
   24                  (a)     Defendants made public misrepresentations or failed to disclose
   25   material facts during the Class Period;
   26                  (b)     the omissions and misrepresentations were material;
   27                  (c)     the Company’s common stock traded in an efficient market;
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       127
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 136 of 152 Page ID #:369




    1                  (d)     the misrepresentations alleged would tend to induce a
    2   reasonable investor to misjudge the value of the Company’s common stock; and
    3                  (e)     Plaintiff and other members of the Class purchased Molina
    4   common stock between the time Defendants misrepresented or failed to disclose
    5   material facts and the time the true facts were disclosed, without knowledge of the
    6   misrepresented or omitted facts.
    7          317. At all relevant times, the market for Molina common stock was
    8   efficient for the following reasons, among others:
    9                  (a)     as a regulated issuer, Molina filed periodic public reports with
   10   the SEC;
   11                  (b)     Molina regularly communicated with public investors via
   12   established market communication mechanisms, including through regular
   13   disseminations of press releases on the major news wire services and through other
   14   wide-ranging public disclosures, such as communications with the financial press,
   15   securities analysts, and other similar reporting services;
   16                  (c)     Molina was followed by several securities analysts employed
   17   by major brokerage firm(s) including (1) UBS; (2) Piper Jaffray; (3) Credit Suisse;
   18   (4) Leerink; (5) J.P. Morgan; (6) Jefferies LLC, which wrote reports that were
   19   distributed to the sales force and certain customers of their respective brokerage
   20   firm(s) and that were publicly available and entered the public marketplace; and
   21                  (d)     Molina common stock was actively traded in an efficient
   22   market, the NYSE, under the ticker symbol “MOH.”
   23          318. As a result of the foregoing, the market for Molina common stock
   24   promptly digested current information regarding Molina from publicly available
   25   sources and reflected such information in Molina’s common stock price(s). Under
   26   these circumstances, all purchasers of Molina common stock during the Class
   27   Period suffered similar injury through their purchase of Molina common stock at
   28   artificially inflated prices and the presumption of reliance applies.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                       128
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 137 of 152 Page ID #:370




    1          319. Further, to the extent that the Defendants concealed or improperly
    2   failed to disclose material facts with regard to the Company, Plaintiff is entitled to
    3   a presumption of reliance in accordance with Affiliated Ute Citizens of Utah v.
    4   United States, 406 U.S. 128, 153 (1972).
    5   XIII. NO SAFE HARBOR
    6          320. The statutory safe harbor provided for forward-looking statements
    7   under certain circumstances does not apply to any of the allegedly false statements
    8   pleaded in this Complaint. The statements alleged to be false and misleading
    9   herein all relate to then-existing facts and conditions. In addition, to the extent
   10   certain of the statements alleged to be false may be characterized as forward
   11   looking, they were not identified as “forward-looking statements” when made and
   12   there were no meaningful cautionary statements identifying important factors that
   13   could cause actual results to differ materially from those in the purportedly
   14   forward-looking statements. In the alternative, to the extent that the statutory safe
   15   harbor is determined to apply to any forward-looking statements pleaded herein,
   16   Defendants are liable for those false forward-looking statements because at the
   17   time each of those forward-looking statements were made, the speaker had actual
   18   knowledge that the forward-looking statement was materially false or misleading,
   19   and/or the forward-looking statement was authorized or approved by an executive
   20   officer of Molina who knew that the statement was false when made.
   21   XIV. CLAIMS FOR RELIEF
   22                                               COUNT I
   23                     For Violation of Section 10(b) of the Exchange Act
   24                            and Rule 10b-5 Against All Defendants
   25          321. Plaintiff repeats and realleges each and every allegation contained in
   26   the foregoing paragraphs as if fully set forth herein.
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      129
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 138 of 152 Page ID #:371




    1          322. This Count is asserted against Molina and the Individual Defendants
    2   and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule
    3   10b-5 promulgated thereunder by the SEC.
    4          323. During the Class Period, Molina and the Individual Defendants
    5   engaged in a plan, scheme, conspiracy and course of conduct, pursuant to which
    6   they knowingly or recklessly engaged in acts, transactions, practices and courses of
    7   business which operated as a fraud and deceit upon Plaintiff and the other members
    8   of the Class; made various untrue statements of material facts and omitted to state
    9   material facts necessary in order to make the statements made, in light of the
   10   circumstances under which they were made, not misleading; and employed
   11   devices, schemes and artifices to defraud in connection with the purchase and sale
   12   of securities.
   13          324. Such scheme was intended to, and, throughout the Class Period, did:
   14   (i) deceive the investing public, including Plaintiff and other Class members, as
   15   alleged herein; (ii) artificially inflate and artificially maintain the market price of
   16   Molina common stock; and (iii) cause Plaintiff and other members of the Class to
   17   purchase or otherwise acquire Molina common stock at artificially inflated prices.
   18   In furtherance of this unlawful scheme, plan, and course of conduct, Defendants,
   19   and each of them, took the actions set forth herein.
   20          325. Pursuant to the above plan, scheme, conspiracy and course of conduct,
   21   and by the use of means or instrumentalities of interstate commerce and/or of the
   22   mails, each of the Defendants made statements in quarterly and annual reports,
   23   SEC filings, press releases and other statements and documents described above,
   24   including statements made to securities analysts and the media that were designed
   25   to influence the market for Molina common stock. Such reports, filings, releases
   26   and statements were materially false and misleading in that they failed to disclose
   27   material adverse information and misrepresented the truth about Molina’s business,
   28   including the serious problems with the Company’s administrative infrastructure.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                        130
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 139 of 152 Page ID #:372




    1          326. As described above, Molina and the Individual Defendants acted with
    2   scienter throughout the Class Period, in that they either had actual knowledge of
    3   the misrepresentations and omissions of material facts set forth herein, or acted
    4   with reckless disregard for the truth in that they failed to ascertain and to disclose
    5   the true facts, even though such facts were available to them.
    6          327. The Individual Defendants are liable both directly and indirectly for
    7   the wrongs complained of herein. Because of their positions of control and
    8   authority, the Individual Defendants were able to and did, directly or indirectly,
    9   control the content of the statements of Molina. As officers and/or directors of a
   10   publicly-held company, the Individual Defendants had a duty to disseminate
   11   timely, accurate, and truthful information with respect to Molina’s businesses,
   12   operations, financial condition and prospects.
   13          328. As a result of the dissemination of the aforementioned false and
   14   misleading reports, releases and public statements, the market price of Molina
   15   common stock was artificially inflated throughout the Class Period. In ignorance
   16   of the adverse facts concerning Molina’s business and financial condition which
   17   were concealed by Defendants, Plaintiff and the other members of the Class
   18   purchased Molina common stock at artificially inflated prices and relied upon the
   19   price of the common stock, the integrity of the market for the securities and/or
   20   upon statements disseminated by Molina and the Individual Defendants, and were
   21   damaged thereby.
   22          329. During the Class Period, Molina common stock was traded on an
   23   active and efficient market. Plaintiff and the other members of the Class, relying
   24   on the materially false and misleading statements described herein, which Molina
   25   and the Individual Defendants made, issued or caused to be disseminated, or
   26   relying upon the integrity of the market, purchased or otherwise acquired shares of
   27   Molina common stock at prices artificially inflated and/or artificially maintained
   28   by Defendants’ wrongful conduct.
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      131
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 140 of 152 Page ID #:373




    1          330. Had Plaintiff and the other members of the Class known the truth,
    2   they would not have purchased or otherwise acquired said common stock, or would
    3   not have purchased or otherwise acquired them at the inflated prices that were
    4   paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,
    5   the true value of Molina common stock was substantially lower than the prices
    6   paid by Plaintiff and the other members of the Class. The market price of Molina
    7   common stock declined sharply upon public disclosure of the facts alleged herein
    8   to the injury of Plaintiff and Class members.
    9          331. By reason of the conduct alleged herein, Molina and the Individual
   10   Defendants knowingly or recklessly, directly or indirectly, have violated Section
   11   10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
   12          332. As a direct and proximate result of the wrongful conduct of Molina
   13   and the Individual Defendants, Plaintiff and the other members of the Class
   14   suffered damages in connection with their purchases and sales of the Company’s
   15   common stock during the Class Period.
   16                                               COUNT II
   17                     For Violation of Section 20(a) of the Exchange Act
   18                               Against the Individual Defendants
   19          333. Plaintiff repeats and realleges each and every allegation contained in
   20   the foregoing paragraphs as if fully set forth herein.
   21          334. During the Class Period, the Individual Defendants participated in the
   22   operation and management of Molina, and conducted and participated, directly and
   23   indirectly, in the conduct of Molina’s business affairs. Because of their senior
   24   positions, they knew the adverse non-public information about Molina’s business,
   25   including the serious problems plaguing the Company’s administrative
   26   infrastructure.
   27          335. As officers and/or directors of a publicly owned company, the
   28   Individual Defendants had a duty to disseminate accurate and truthful information
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                     132
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 141 of 152 Page ID #:374




    1   with respect to Molina’s financial condition and results of operations, and to
    2   correct promptly any public statements issued by Molina which had become
    3   materially false or misleading.
    4          336. Because of their positions of control and authority as senior officers of
    5   Molina, the Individual Defendants were able to, and did, control the contents of the
    6   various reports, press releases, public filings, and other statements which Molina
    7   made and disseminated in the marketplace during the Class Period concerning the
    8   Company’s results of operations. In their capacities as senior officers of Molina,
    9   the Individual Defendants had direct involvement in the day-to-day operations of
   10   the Company and reviewing and approving the Company’s public statements.
   11   Throughout the Class Period, the Individual Defendants exercised their power and
   12   authority to cause Molina to engage in the wrongful acts complained of herein.
   13   The Individual Defendants therefore, were “controlling persons” of Molina within
   14   the meaning of Section 20(a) of the Exchange Act. In this capacity, they
   15   participated in the unlawful conduct alleged which artificially inflated and/or
   16   artificially maintained the market price of Molina common stock.
   17          337. Each of the Individual Defendants, therefore, acted as a controlling
   18   person of Molina. By reason of their senior management positions and/or being
   19   directors of Molina, each of the Individual Defendants had the power to direct the
   20   actions of, and exercised the same to cause, Molina to engage in the unlawful acts
   21   and conduct complained of herein. Each of the Individual Defendants exercised
   22   control over the general operations of Molina and possessed the power to control
   23   the specific activities which comprise the primary violations about which Plaintiff
   24   and the other members of the Class complain.
   25          338. By reason of the above conduct, the Individual Defendants are liable
   26   pursuant to Section 20(a) of the Exchange Act for the violations committed by
   27   Molina.
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                      133
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 142 of 152 Page ID #:375




    1                                      PRAYER FOR RELIEF
    2          WHEREFORE, Plaintiff prays for judgment as follows:
    3          A.      Declaring this action to be a proper class action pursuant to Federal
    4   Rule of Civil Procedure 23;
    5          B.      Awarding Plaintiff and the members of the Class damages and
    6   interest;
    7          C.      Awarding Plaintiff’s reasonable costs, including attorneys’ fees; and
    8          D.      Awarding such equitable, injunctive or other relief as the Court may
    9   deem just and proper.
   10                                           JURY DEMAND
   11          Plaintiff demands a trial by jury.
   12   DATED: October 5, 2018                         Respectfully submitted,
                                                       By: /s/ Christine M. Fox
   13
                                                       Jonathan Gardner (pro hac vice)
   14
                                                       Michael P. Canty (pro hac vice application
   15                                                  filed)
                                                       Christine M. Fox (pro hac vice)
   16
                                                       Theodore J. Hawkins (pro hac vice)
   17                                                  LABATON SUCHAROW LLP
                                                       140 Broadway
   18
                                                       New York, New York 10005
   19                                                  Telephone: (212) 907-0700
                                                       Facsimile: (212) 818-0477
   20
                                                       Emails: jgardner@labaton.com
   21                                                          mcanty@labaton.com
   22                                                          cfox@labaton.com
                                                               thawkins@labaton.com
   23
   24                                                  Counsel for Lead Plaintiff Steamfitters
                                                       Local 449 Pension Plan and the Proposed
   25                                                  Class
   26
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                         134
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 143 of 152 Page ID #:376




    1                                                  Robert V. Prongay (#270796)
                                                       Lesley F. Portnoy (#304851)
    2
                                                       GLANCY PRONGAY & MURRAY
    3                                                  LLP
                                                       1925 Century Park East, Suite 2100
    4
                                                       Los Angeles, CA 90067
    5                                                  Telephone: (310) 201-9150
                                                       Facsimile: (310) 201-9160
    6
                                                       Email: info@glancylaw.com
    7
                                                       Liaison Counsel for Plaintiff Steamfitters
    8                                                  Local 449 Pension Plan
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                           135
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 144 of 152 Page ID #:377




    1                                             EXHIBIT A:
    2                      CLASS PERIOD TRADING BY DEFENDANTS
    3                                          (10/31/14 – 8/2/14)
    4    Name                        Number of         Price Per
    5                              Shares Sold              Share           Proceeds           Date
    6    Molina (J. Mario)                60,000           $48.67       $2,920,200.00   05-Nov-2014
    7    Molina (J. Mario)                60,000           $51.11       $3,066,600.00   03-Dec-2014
    8    Molina (J. Mario)                10,000           $60.87        $608,700.00    19-Feb-2015
    9    Molina (J. Mario)                10,000           $60.87        $608,700.00    19-Feb-2015
   10    Molina (J. Mario)                10,000           $60.87        $608,700.00    19-Feb-2015
   11    Molina (J. Mario)                34,000           $61.89       $2,104,260.00   04-Mar-2015
   12    Molina (J. Mario)                34,000           $67.20       $2,284,800.00   06-Apr-2015
   13    Molina (J. Mario)                34,000           $58.46       $1,987,640.00 05-May-2015
   14    Molina (J. Mario)                34,000           $69.17       $2,351,780.00   03-Jun-2015
   15    Molina (J. Mario)                34,000           $69.60       $2,366,400.00    06-Jul-2015
   16    Molina (J. Mario)                20,000           $77.32       $1,546,400.00   05-Aug-2015
   17    Molina (J. Mario)                20,000           $74.04       $1,480,800.00   03-Sep-2015
   18
         Molina (J. Mario)                20,000           $68.62       $1,372,400.00   05-Oct-2015
   19
         Molina (J. Mario)                27,000           $65.12       $1,758,240.00   05-Nov-2015
   20
         Molina (J. Mario)                22,831           $60.40       $1,378,992.40   03-Dec-2015
   21
         Molina (J. Mario)                  4,169          $60.35        $251,599.15    04-Dec-2015
   22
         Molina (J. Mario)                10,000           $60.83        $608,300.00    05-Jan-2016
   23
         Molina (J. Mario)                10,000           $60.00        $600,000.00    18-Feb-2016
   24
         Molina (J. Mario)                10,000           $64.43        $644,300.00    03-Mar-2016
   25
         Molina (J. Mario)                15,000           $66.09        $991,350.00    12-Jun-2017
   26
         Molina (J. Mario)                15,000           $68.58       $1,028,700.00    03-Jul-2017
   27
         Molina (J. Mario)                15,000           $66.67       $1,000,050.00   02-Aug-2017
   28
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 145 of 152 Page ID #:378




    1    Name                        Number of         Price Per
    2                              Shares Sold              Share            Proceeds           Date
    3    Total Shares Sold
    4    and Proceeds                    509,000                        $31,568,911.55
    5
         Name                        Number of         Price Per
    6
                                   Shares Sold              Share            Proceeds           Date
    7
         Molina (John C)                  15,000           $48.80         $732,000.00    05-Nov-2014
    8
         Molina (John C)                    5,550          $48.29         $268,009.50    06-Nov-2014
    9
         Molina (John C)                  15,000           $52.49         $787,350.00    05-Feb-2015
   10
         Molina (John C)                    4,070          $52.28         $212,779.60    06-Feb-2015
   11
         Molina (John C)                  15,000           $58.54         $878,100.00    05-May-2015
   12
         Molina (John C)                    2,077          $58.70         $121,919.90    06-May-2015
   13
   14    Molina (John C)                  15,000           $70.34        $1,055,100.00   19-May-2015

   15    Molina (John C)                    6,332          $70.29         $445,076.28    20-May-2015

   16    Molina (John C)                  15,933           $78.45        $1,249,943.85   21-Sep-2015

   17    Molina (John C)                  20,570           $60.80        $1,250,656.00   21-Dec-2015

   18    Molina (John C)                  19,678           $63.56        $1,250,733.68   21-Mar-2016

   19    Molina (John C)                  25,014           $60.00        $1,500,840.00   24-Oct-2016

   20    Molina (John C)                         9         $60.00             $540.00    20-Jan-2017
   21    Molina (John C)                  20,341           $49.19        $1,000,573.79   06-Mar-2017
   22    Molina (John C)                  15,393           $65.00        $1,000,545.00   03-May-2017
   23    Molina (John C)                  15,123           $66.16        $1,000,537.68   12-Jun-2017
   24    Molina (John C)                  21,277           $70.53        $1,500,666.81    18-Jul-2017
   25    Total Shares Sold
   26    and Proceeds                    231,367                        $14,255,372.09
   27
   28
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                 2
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 146 of 152 Page ID #:379




    1    Name                        Number of         Price Per
    2                              Shares Sold              Share           Proceeds           Date
    3    Bayer (Terry P)                  11,250           $48.75        $548,437.50    05-Nov-2014
    4    Bayer (Terry P)                  31,500           $48.76       $1,535,940.00   05-Nov-2014
    5    Bayer (Terry P)                    7,446          $61.85        $460,535.10    05-Mar-2015
    6    Bayer (Terry P)                  21,000           $69.01       $1,449,210.00   15-May-2015
    7    Bayer (Terry P)                    3,183          $81.60        $259,732.80    17-Aug-2015
    8    Bayer (Terry P)                    8,250          $81.59        $673,117.50    17-Aug-2015
    9    Bayer (Terry P)                    8,250          $58.00        $478,500.00    02-Aug-2016
   10    Bayer (Terry P)                    7,825          $60.00        $469,500.00    24-Oct-2016
   11    Bayer (Terry P)                    7,952          $67.79        $539,066.08    09-May-2017
   12    Bayer (Terry P)                  17,096           $66.97       $1,144,919.12   10-May-2017
   13    Bayer (Terry P)                    9,673          $66.71        $645,285.83    11-May-2017
   14    Bayer (Terry P)                      283          $67.47         $19,094.01    13-Jun-2017
   15
         Bayer (Terry P)                  15,088           $70.00       $1,056,160.00   14-Jun-2017
   16
         Bayer (Terry P)                      415          $69.24         $28,734.60     03-Jul-2017
   17
         Total Shares Sold
   18
         and Proceeds                    149,211                        $9,308,232.54
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                 3
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 147 of 152 Page ID #:380




    1                   CONTROL PERIOD TRADING BY DEFENDANTS
    2                                         (1/28/12 – 10/30/14)
    3    Name                        Number of          Price Per
    4                              Shares Sold              Share           Proceeds          Date
    5    Molina (J. Mario)                14,800           $33.68        $498,464.00 01-Mar-2012
    6    Molina (J. Mario)                15,200           $33.08        $502,816.00 08-Mar-2012
    7    Molina (J. Mario)                30,000           $32.88        $986,400.00 13-Mar-2012
    8    Molina (J. Mario)                20,300           $32.83        $666,449.00 13-Mar-2012
    9    Molina (J. Mario)                60,000           $27.83       $1,669,800.00 27-Nov-2012
   10    Molina (J. Mario)                25,000           $27.33        $683,250.00 28-Nov-2012
   11    Molina (J. Mario)                34,000           $51.87       $1,763,580.00   05-Jan-2014
   12    Molina (J. Mario)                34,000           $51.63       $1,755,420.00   04-Feb-2014
   13    Total Shares Sold
   14    and Proceeds                    233,300                        $8,526,179.00
   15
   16    Name                        Number of         Price Per

   17                              Shares Sold              Share           Proceeds          Date

   18    Molina (John C)                  30,000           $33.50       $1,005,000.00 01-Mar-2012

   19    Molina (John C)                  20,000           $33.61        $672,200.00 01-Mar-2012

   20    Molina (John C)                  15,000           $24.91        $373,650.00    01-Jun-2012

   21    Molina (John C)                  30,000           $24.91        $747,300.00    01-Jun-2012

   22    Molina (John C)                  15,000           $24.84        $372,600.00 15-Aug-2012
   23    Molina (John C)                  15,000           $24.83        $372,450.00 15-Aug-2012
   24    Molina (John C)                    7,500          $28.83        $216,225.00    30-Jan-2013
   25    Molina (John C)                    7,500          $28.65        $214,875.00    31-Jan-2013
   26    Molina (John C)                    5,000          $28.74        $143,700.00    01-Feb-2013
   27    Molina (John C)                    7,500          $28.63        $214,725.00    04-Feb-2013
   28    Molina (John C)                    7,500          $28.53        $213,975.00    05-Feb-2013
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                4
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 148 of 152 Page ID #:381




    1    Name                        Number of         Price Per
    2                              Shares Sold              Share           Proceeds          Date
    3    Molina (John C)                    5,000          $28.63        $143,150.00    06-Feb-2013
    4    Molina (John C)                    7,500          $31.11        $233,325.00    11-Feb-2013
    5    Molina (John C)                    7,500          $31.24        $234,300.00    12-Feb-2013
    6    Molina (John C)                    5,000          $33.48        $167,400.00    13-Feb-2013
    7    Molina (John C)                    7,500          $32.60        $244,500.00    19-Feb-2013
    8    Molina (John C)                    7,500          $32.99        $247,425.00    20-Feb-2013
    9    Molina (John C)                    5,000          $32.86        $164,300.00    21-Feb-2013
   10    Molina (John C)                    7,500          $32.78        $245,850.00    25-Feb-2013
   11    Molina (John C)                    7,500          $32.07        $240,525.00    26-Feb-2013
   12    Molina (John C)                    5,000          $31.95        $159,750.00    27-Feb-2013
   13    Molina (John C)                  10,000           $36.04        $360,400.00    24-Jun-2013
   14    Molina (John C)                  10,000           $36.05        $360,500.00    25-Jun-2013
   15
         Molina (John C)                    7,723          $36.13        $279,031.99    26-Jun-2013
   16
         Molina (John C)                  15,000           $35.49        $532,350.00    09-Sep-2013
   17
         Molina (John C)                  15,000           $35.65        $534,750.00    10-Sep-2013
   18
         Total Shares Sold
   19
         and Proceeds                    282,723                        $8,694,256.99
   20
   21    Name                        Number of         Price Per
   22                              Shares Sold              Share           Proceeds          Date
   23    Bayer (Terry P)                    5,000          $34.00        $170,000.00 28-Feb-2012
   24    Bayer (Terry P)                    5,000          $33.31        $166,550.00 09-Mar-2012
   25    Bayer (Terry P)                    1,270          $24.50          $31,115.00 01-Aug-2012
   26    Bayer (Terry P)                      426          $24.50          $10,437.00 07-Aug-2012
   27    Bayer (Terry P)                    9,071          $25.08        $227,500.68 09-Aug-2012
   28    Bayer (Terry P)                    3,228          $25.48          $82,249.44 17-Aug-2012
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                                5
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 149 of 152 Page ID #:382




    1    Name                        Number of         Price Per
    2                              Shares Sold              Share           Proceeds       Date
    3    Bayer (Terry P)                    3,228          $23.96         $77,342.88 13-Sep-2012
    4    Bayer (Terry P)                    4,526          $29.66        $134,241.16 13-Dec-2012
    5    Bayer (Terry P)                    8,439          $37.90        $319,838.10 17-May-2013
    6    Bayer (Terry P)                  22,815           $36.95        $843,014.25 20-Feb-2014
    7    Total Shares Sold
    8    and Proceeds                     63,003                        $2,062,288.51
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        EXHIBIT A TO AMENDED CLASS ACTION COMPLAINT FOR VIOLATION                             6
        OF THE FEDERAL SECURITIES LAWS - CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 150 of 152 Page ID #:383




    1                  PROOF OF SERVICE BY ELECTRONIC POSTING
    2          I, the undersigned say:
    3          I am not a party to the above case, and am over eighteen years old. On
    4   October 5, 2018, I served true and correct copies of the foregoing document, by
    5   posting the document electronically to the ECF website of the United States
    6   District Court for the Central District of California, for receipt electronically by the
    7   parties listed on the Court’s Service List.
    8          I affirm under penalty of perjury under the laws of the United States of
    9   America that the foregoing is true and correct. Executed on October 5, 2018, at
   10   New York, New York.
   11
   12
   13                                           s/ Christine M. Fox
                                                Christine M. Fox
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        CERTIFICATE OF SERVICE                                                               1
        CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 151 of 152 Page ID #:384




    1   Mailing Information for a Case
    2   2:18-cv-03579-R-JC
    3   Steamfitters Local 449 Pension Plan v. Molina Healthcare, Inc. et al
    4   Electronic Mail Notice List
    5   The following are those who are currently on the list to receive e-mail notices for
    6   this case.
    7         Manuel A Abascal
               manny.abascal@lw.com,manuel-abascal-7112@ecf.pacerpro.com
    8
              Anthony P Alden
    9          anthonyalden@quinnemanuel.com,
               marjannassiri@quinnemanuel.com,calendar@quinnemanuel.com
   10
              Michael P Canty
   11          mcanty@labaton.com
   12         John C Dwyer
               jdwyer@cooley.com,bgiovannoni@cooley.com
   13
              Christine M Fox
   14          cfox@labaton.com,kgutierrez@labaton.com,
               fmalonzo@labaton.com,acarpio@labaton.com,
   15          electroniccasefiling@labaton.com
   16         Jonathan Gardner
               jgardner@labaton.com,kgutierrez@labaton.com,
   17          4027988420@filings.docketbird.com
   18         Theodore J Hawkins
               thawkins@labaton.com
   19
              Kendall Madison Howes
   20          kendall.howes@lw.com
   21         Jeffrey David Lombard
               jlombard@cooley.com,jdouglas@cooley.com,
   22          kpeterson@cooley.com,jsimpsonlagoy@cooley.com
   23         Francis P McConville
               fmcconville@labaton.com,kgutierrez@labaton.com,
   24          drogers@labaton.com,9849246420@filings.docketbird.com,
               electroniccasefiling@labaton.com
   25
              Robert W Perrin
   26          robert.perrin@lw.com,robert-perrin-9328@ecf.pacerpro.com
   27         Lesley F Portnoy
               LPortnoy@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com
   28
        CERTIFICATE OF SERVICE                                                            2
        CASE NO.: 2:18-CV-03579 (MR)
Case 2:18-cv-03579-R-JC Document 47 Filed 10/05/18 Page 152 of 152 Page ID #:385




    1         Robert Vincent Prongay
               rprongay@glancylaw.com,CLinehan@glancylaw.com,
    2          info@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com
    3         James N. Rotstein
               james.rotstein@lw.com
    4
    5   Manual Notice List
    6   The following is the list of attorneys who are not on the list to receive e-mail
        notices for this case (who therefore require manual noticing).
    7
            (No manual recipients)
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        CERTIFICATE OF SERVICE                                                             3
        CASE NO.: 2:18-CV-03579 (MR)
